The next item is the statements from the Council and the Commission on the Members' Statute.
– Mr President, ladies and gentlemen, I welcome the opportunity to participate in this debate on a Statute for Members of the European Parliament.
Mr President, when the Council Presidency wrote to you on 21 November 2003, we stated clearly that the Council was fully open to dialogue with Parliament on this issue. Moreover, that statement confirmed the offer made by the Greek Presidency, in the person of Mr Papandreou, on 20 June 2003. That is why today’s debate is important, providing us with an opportunity to move forward and to explore the possibility of reaching agreement at last after 25 years.
Mr President, the Council fully respects the primary role played by the European Parliament in drawing up the Statute for its Members. According to the procedure laid down in the Treaty, it is Parliament’s responsibility to lay down the regulations and general conditions governing the performance of the duties of its Members, after seeking an opinion from the Commission and with the approval of the Council, which requires unanimity as regards taxation. It is therefore clear that the European Parliament cannot introduce the Statute without the consent of the Council, and the Council cannot approve the Statute unless Parliament puts forward proposals it can accept. It would be as well to remember this.
Mr President, I know that many of you are keen to know what the Council's position is on the Statute in general and, more specifically, on a number of proposals which have been made at different levels in recent weeks.
When Parliament forwarded its proposal for a Statute to the Council last June, it was clear that substantial differences existed between our respective positions, thus preventing the Council from giving its approval. You will remember that, before that, last March, the Greek President-in-Office of the Council, Mr Papandreou, outlined to a Parliamentary delegation the parts of the Statute which were acceptable to the Council and which were not. I regret to say that Parliament's June proposal was too far removed from the Council’s positions and that made it impossible for us to give our approval.
I will, if I may, outline once again the Council’s position on the key issues. Firstly, the Council is of the unanimous view that we cannot modify primary law by means of the Statute: the aspects relating to primary law will therefore have to be regulated through a different instrument. The Council welcomes the measures recently adopted by the Bureau of the European Parliament on the reimbursement of expenses. In the Council’s opinion, this reimbursement must be carried out on the basis of costs actually incurred.
On taxation of Members of Parliament’s salaries – a point which requires unanimous agreement in the Council for it to be able to give its consent – the provisions regarding the Community tax to be applied to the salaries received by MEPs must not prejudice the entitlement of the Member States to subject these salaries to their national tax system, provided that the salaries are not taxed twice over.
As regards retirement age, while there was a clear preference in the Council for a retirement age of 65 years, we would, in a constructive spirit of compromise, be prepared to accept a limit of 63 years.
As regards the difficult question of salary, the Council does not have any objection to determining the figure by taking as reference a particular percentage of the salary of a Judge of the Court of Justice, an approach which would solve the problem of annual adjustment.
I would draw your attention to the fact that all the positions I have just outlined are the result of lengthy, detailed Council debates that took place a long while before the Parliament approved its Statute on 3 June 2003. As regards some recent initiatives put forward in Parliament, the Italian Presidency has witnessed a positive initial response from all the delegations in the Council. Should these initiatives secure the support of Parliament, we would be closer than never before to agreement on this longstanding issue.
As I stressed at the start of my speech, dialogue is the only way to eliminate our differences and the Council is ready for dialogue. For its part, the Italian Presidency has always been willing to find a solution and I know that the incoming Irish Presidency fully endorses this approach.
. – Mr President, Mr President-in-Office of the Council, ladies and gentlemen, please allow me firstly to say that the Commission has received the initiatives of the rapporteur and of the Italian Presidency in relation to the Members’ Statute with great satisfaction.
I sincerely hope that, after such a drawn-out debate over so many years, we will be faced with the real possibility of reaching an agreement on this issue which has been dragging on for such a long time. I would therefore like once again to acknowledge the effort and work over all this time by Mr Rothley, who has worked in the most dedicated and tenacious fashion in favour of this House, and everybody should be grateful to him.
At the moment, the Commission does not wish to enter into the detailed content of this initiative, since we do not yet have the official proposal. However, perhaps I could remind the honourable Members of the position we adopted following the approval of the Statute last June. At that time the Commission issued an opinion which contained two general observations: firstly, in relation to the provisions of the Statute which are governed by primary law; secondly, with regard to the financial implications of the Statute.
In the first case we said that the provisions of the Statute cannot be modified by means of a fundamental act, on the basis of Article 190 of the Treaty, and in the second case, we indicated that the sums in question would represent a significant burden for category 5 of the financial perspectives.
Logically, all of this referred to a text which was different to the current one. We will now have to see exactly the form the text takes in order to be able to give a detailed opinion. In any event, Mr President, the Commission will always be constructive and of course we fervently hope that an agreement can be reached between the institutions.
– Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, let me be quite frank and say that many of us feel ill at ease today. Why? If we were to take ourselves and our resolutions really seriously, then this oral question could not be put, and there would certainly be no resolution deviating from the Members’ Statute adopted on 3 June this year. Another reason why we feel ill at ease is that it seems strange that, four days after the collapse of the Intergovernmental Conference on ‘The future of Europe – a European constitution’, we find ourselves, in a request for urgent debate, calling on the Council to agree on a Members’ Statute, even though it has hitherto not done so or shown any desire to do so.
The constitution would be more important to us than the Statute, although there is no real connection between the two, but we do this nevertheless, and, all the same, the larger groups are tabling a joint motion for a resolution. Why? We do it because a statute for Members of the European Parliament is not about party-political, national, or individual interests or game-playing; on the contrary, the procedure and content should remain a matter of common concern. We do it, Mr President-in-Office of the Council, because we deeply regret the dishonesty, the tactical considerations, the individual election strategies and the false conceptions of our roles that are involved. The fact is that we are not meant to be engaging in dialogue with one another; it is for you to say ‘yes’ or ‘no’
to what we have adopted as a proposal for our Members’ Statute, and because we want to abandon this shared path. It is because we want to make it clear that it is the Council, which represents the national governments, and not this House, that must bear responsibility for this unsatisfactory state of affairs. That is our final offer; our new message to you is that you must, by 15 January, say ‘yes’ or ‘no’.
Even though many of us regard the proposal on taxation as contrary to EU law, unjust and essentially wrong, we put forward this motion as a token of goodwill and of our awareness of the problems in the Council. Taking discussions at national level on pensions into account, we are raising the pensionable age by three years. Although a statute should also govern the functions of a Member of this House, we are dividing it and removing the elements of primary law, but that is where it stops, for we too have our dignity, and those who do not respect themselves will not be respected by others.
Mr President, Mr President-in-Office of the Council, Madam Vice-President of the Commission, ladies and gentlemen, on behalf of my group, I hope that the moment of truth has come for the Members’ Statute. I would first of all like to acknowledge the perseverance and tenacity of the rapporteur, Mr Rothley, not as a member of my group but as a representative of Parliament as a whole, and also the perseverance of the President, because we have been working together for a long time and, before he was President, we had taken certain actions which I would like to remind you of in order to explain the points under discussion.
At the beginning of this legislature, after the adoption during the last one of the Rothley report, we created a working group in order to be able to define the most controversial elements of the Statute and I would like to point out that an ex-Secretary of the Council and an ex-Secretary of the Commission participated actively in that working group, as well as other important personalities, because we wanted to deal objectively with an issue with a constitutional dimension. We always talk about the institutions, but people work in the institutions, and we, as representatives of the European citizens, must be equal when it comes to legislating. It is not acceptable that we are creating legislation which is applicable equally to all citizens of the Union when we are in such a different, and in some ways such a questionable situation. In this regard we must recognise that public opinion and the media are right when they make certain criticisms. We must therefore resolve this issue.
The Constitution has not been approved – it is true – but during this year – and also with the participation of the Council – we have been able to take a step forward with the approval of the Statute on European Political Parties. And it is not that we are soldiers of the political parties, but we are part of these formations which since the Treaty of Maastricht – when there were recognised – contribute to expressing the Union’s democratic will. Therefore, within this passionate and extremely complex debate, I believe that this is an occasion when – and I hope this is demonstrated in the vote – we have been able to achieve unity in the House – in Parliament – so that we can express ourselves clearly. As the President-in-Office of the Council has pointed out, it falls to us to decide on the Statute which you have to approve.
I believe that the step we have taken responds to a philosophy of shared legislative power, which is what we have advocated for legislation in the European Union. In other words, we do not want to do it against your will or in confrontation with the States and that is why Parliament is now stretching out its hand to you in order to be able to resolve this thorny issue.
On the three issues raised – which I hope will be approved in the resolution – which my group advocates, I believe that the President-in-Office of the Council has been very clear and explicit in relation to primary law, with the reimbursement of expenditure and with taxation. He has also talked about the level of remuneration and I also believe that he has made an interesting observation on the problems it can prevent.
There is a final issue on which nothing has been explicitly said, but I believe that the President-in-Office of the Council has also spoken on behalf of the next Presidency, expressing the Irish Presidency’s desire to continue with a shared will with this process. I therefore believe that before 15 January we may have a positive solution for the Statute, which I believe is one of the most important advances we can achieve in terms of dignifying the work of MEPs and the resolution of one of the Union’s most difficult and complex constitutional issues.
Mr President, I am running short of inspiration about what to say on the subject of the Members' Statute. We have said it all before. We say every time 'this is the last chance' and surely this must be it.
Perhaps I should begin where I left off in this Chamber in June when I offered an explanation of vote on behalf of the ELDR Group's abstention and my own national delegation's vote against the then resolution. We said we could not give our support then, due to the inclusion of primary law and the lack of the possibility of national tax. I could say on behalf of my Group that 'we told you so' as now, by and large, the majority of this House seems to have arrived at the same position – so we make progress. But before I sat down last time I also said I hoped that the Council would make a better job of this than we did. Well now we are back, offering the Council a clear and acceptable package.
Sadly, we all know that the Council did not have a very good weekend. But here is a chance for it to deliver a success story for Europe before the end of this mandate. It may seem a very small success, but its implications for the good name of European democracy are huge. Next summer when we face Europe's citizens in elections we could have a Parliament with its own House in order, its Members across Europe treated and respected equally and on a transparent basis, or we could continue with the current disgraceful mix and muddle which leaves us all open to ridicule.
I have said it before, and I will say it again. I believe we all come here to work on behalf of Europe's people, not to spend our time in debates about our own pay and status. Council, you have the chance to get us out of this ridiculous situation and thereby enhance the Union in the eyes of its citizens. Please, please do not mess up this time.
– Mr President, our parliamentary group is totally in favour of a Members’ Statute. We have always been convinced that we need to establish a Statute that guarantees equal political and financial dignity for the representatives of Europe’s citizens. To this end, we have consistently followed and actively supported all the steps that have led to the current proposal now under discussion in the Council.
I would also like to say, quite clearly, that we are opposed to any delaying tactics. The Confederal Group of the European United Left/Nordic Green Left calls for this Statute to be approved as soon as possible. We feel that the principle of equality between MEPs is a necessary element of justice and transparency for our citizens. Obviously, as is the case for all compromise proposals, we are not entirely satisfied with the one under examination, but we will not fail to make a constructive contribution, which will be open to dialogue between all the Parliamentary groups.
The issue that is still a matter of disagreement is the age of retirement. The current proposal is to give MEPs a pension at the age of 63, while the Confederal Group of the European United Left believes that the age should be lowered to 60. This proposal does not aim to protect the privileges of MEPs; we are putting forward the proposal because we are convinced that all European citizens should retire at the age of 60, at the very latest. My colleagues and I have always opposed reform of pension schemes based on an increase in the contributions period, which I consider to be unfair. We are convinced that there are sufficient financial resources to enable all European citizens, including MEPs, who are citizens like everyone else, to retire at the age of 60.
As regards the principle of the single salary, we are convinced that it represents a principle of democracy and equal treatment. Why should an MEP from Estonia be paid far less than a German? At the same time, however, we realise that, in certain Member States of the European Union, this could give rise to untenable situations, where an MEP receives a salary several times greater than that of their President. This is why we have to be politically flexible. Perhaps we could close the gap between differing remuneration of MEPs by basing it on the monthly salaries of senior State offices in that particular country; but, for us, the principle of the single across-the-board salary is an irrevocable one.
Finally, as regards the payment of the travelling expenses of MEPs, we would like to remind you that the Bureauof the European Parliament has drawn up a proposal that a majority in my group has asked to see put into practice when the Statute comes into force
– Mr President, ladies and gentlemen, what our group now endorses with the utmost modesty is what we could have done months ago if we had listened to the smaller groups, but history is history and the future belongs to us all, and so we believe it to be a very good thing that we have ended up in our present situation. One thing that this means is that we want to adopt a basic resolution to the effect that the same provisions apply to all Members of this House, since we all do the same work.
At the same time, though, we will, by adopting this, be taking a decision to put an end to the rules on billing for travelling expenses, which are far from transparent and, in my – our – view, quite simply not right and proper. This is something we must always make clear. By adopting the single statute, we are also voting to do away with reimbursements of travel costs that are utterly absurd. It is important that this should become a matter of public knowledge.
Secondly, we are also making it clear that we are intelligent enough to make transitional arrangements possible, so that the enlargement countries will indeed have time to join in this joint arrangement, for it would be absurd if someone, on becoming a Member of the European Parliament, were, overnight, to start earning more than the Prime Minister of a country. This is about opting in rather than opting out, for the same Statute will apply to us all. Precisely when these states’ MEPs join in, will have to be laid down by the Council in the form of intelligent rules – in other words, by an opting-in arrangement. When one is in place, then the future of our statutes will be guaranteed.
A number of Members of this House are somewhat outraged at our having stipulated that our entitlement to a pension will begin at the end of our sixty-third year of age. I would have thought that sixty-five would be right, for we should demand of ourselves what we demand, at the present time, of society as a whole, without getting special treatment. I am, therefore, firmly opposed to the idea of reducing the figure adopted in this resolution. To do so would send the wrong message to the public. Let me sum up by saying that all is well that ends well. Many thanks to all those who have lent a hand in this.
Mr President, we shall shortly be celebrating a silver jubilee: this Parliament has now been a directly elected body for 25 years. Nevertheless, the legal status of the Members is a patchwork that is falling apart on all sides. Pay according to national rules varies to such an extent that it bears no relation to responsibility and workload. At the same time, travel expense reimbursement is running into figures that are increasingly out of proportion to the actual expenses, particularly owing to competition in air transport. At the Amsterdam Summit in June 1997, a legal basis was incorporated into the Treaty enabling Parliament to draft a statute, which was to be adopted by the Council. Now, six-and-a-half years on, that Statute has still not been adopted. With the accession of ten new Member States on1 May and the elections next June casting their shadow, it is now make or break time. Do we mean to face the electorate once again with an unjustified system of expense reimbursement and an unaccountable difference in Members’ pay? It seems to me that it is time that we moved on to debate political issues of a different order.
A common statute for the Membersfrom all the Member Statesdoes justice to the ideal of equal pay for equal responsibility. At the same time, it is at odds with subsidiarity. As far as many members of the Group for a Europe of Democracies and Diversities are concerned, this is reason to retain a nationally determined legal status. At the same time, the whole group wants to see a radical reorganisation of the reimbursement of travel expenses. Year in, year out, our group submits a budget amendment to the effect that reimbursement be based on the travel expenses actually incurred, and every year a majority in this Parliament rejects that proposal. Indisputable as that last point may be, it leads my Dutch fellow Members and me to the conclusion that reimbursement of travel expenses cannot be achieved on its own, but only in combination with a statute. For that reason, we think that the Statute should have been in place long ago. Until recently, that was prevented by the familiar three stumbling blocks, about each of which I shall say a few words.
The first is primary law, immunity and suchlike: fortunately, the resolutions finally cut this loose. This part inevitably has to go its own way. The Council has repeatedly stated its intention to cooperate on this, and we shall hold it to that.
The second is the retirement age. It has emerged that, on average, MEPs retire at 62 in practice. In the light of social developments, the age of 63 preferred by the Council is not unreasonable.
The third is national taxation. Years ago, the then Belgian Presidency proposed a compromise enabling us to accommodate subsidiarity on this point.
One knot that we still have to cut concerns pay. The present national figures include extremes of high and low. As far as the lowest figures are concerned, I assume that, historically, these were not based on a full-time position. In our view, a weighted average of the present 15 figures would represent a sound system of remuneration according to work done. The idea of expressing that as a percentage of the remuneration of a judge of the Court of Justice seems to be a good solution, including where index-linking is concerned.
The Italian Prime Minister yesterday expressed pride that last weekend’s summit took so many decisions with great energy. As far as we are concerned, the Statute is the test. If this Presidency can report that the Council approves the Statute, it can consider itself a success. If not, it is over to the Irish Presidency. A good start is half the battle. The Irish have demonstrated their capacity for hard work, and therefore I sincerely hope that they will be able to give the green light to the Statute by 15 January.
Mr President, I should like to state once more, on behalf of my colleagues in the Movement for France delegation in the European Parliament, that we are absolutely opposed to Members of the European Parliament being paid their main salary out of the Community budget. Under the Treaty, MEPs are the representatives of their respective nations, and it is therefore by the latter that they must be paid.
In the same way, the shaky tax compromise at present under discussion is not acceptable. A simple, clear principle is required: MEPs must be subject to the same tax as their fellow citizens. If, by some misfortune, the statute now being discussed were to lead, as may be feared, to an increased parliamentary salary and to reduced income tax; if, moreover, the idea were created that MEPs were escaping the financial controls of their own countries and were becoming employees of Brussels; then I say to you loud and clear that our fellow citizens would not accept this, and the EU’s credibility would be dealt another terrible blow.
Governments therefore need now to resist pressure from the federalists who want to detach Members of the European Parliament from their respective countries on the pretext of a principle of equality between MEPs that exists nowhere in the Treaties and that is entirely invented. In order to bring Europe closer to its citizens, we must, on the contrary, strengthen the link between MEPs and their nations.
To summarise, the main parliamentary salary must be paid by the country of origin represented by the MEP. Income tax must be levied on a national basis. Expenses must be reimbursed on the basis of actual costs. Finally, and by way of a compromise, it could be accepted that daily allowances should be considered as a supplementary income paid by the European institutions and subject, therefore, to Community tax. That is the very most we can accept.
– Mr President, ladies and gentlemen, this has been an unending tale of woe ever since 1998, and I believe that the reason for this is the absence from any of the Council’s statements over past years of any clear indication of its position. All the letters to which reference has been made were in legalese and gave no clear indication of what the Council was prepared to accept; even today, we have heard nothing along these lines. Having heard the Council’s presentation this morning, I can, quite simply, come to no other conclusion.
Having said that, the Council’s position, as it has crystallised over the past months, is dishonest and mendacious; I make no bones about saying that, and I do so with reference to one decisive point, namely the way in which the taxation issue has been handled. The Council accuses this House of taking the Statute as an opportunity to interfere in issues primary legislation, but the Council itself evidently sees nothing problematic in the way it seeks, in this Statute, to deal with such primary law issues as taxes. The question is, therefore: what do you actually want, and how, when you have it, is it meant to work?
We know from the information given us by all three legal services – Parliament’s, the Council’s and the Commission’s – that what is actually proposed here is contrary to the law, yet this Parliament is nonetheless prepared to go along with it. Here and now, though, I can tell you that, in the event of this resolution being passed and of some Member State or other availing itself of this option, the matter is certain to end up in court – eventually in the European Court of Justice, which will have to hand down a ruling. With the draft resolution that has now been put on the table, I believe we have reached the limit; we can do no more.
Earlier on, Mr Karas was right to say that we too, in this House, have a dignity of our own. I believe that the offer has now been made, and what we are now waiting for is a definite statement of the Council’s position by 15 January at the latest. This is also about what can be expected of our future colleagues, whose nomination processes are currently underway in the Member States. They, too, have to know under what conditions they will be working in future in this Parliament. The deadline, then, is 15 January. By then, we want to know for sure what the Council wants, and what it does not want, or else this statute will have run out of time in the life of this Parliament.
– Mr President, Commissioner de Palacio, let me start with a word of thanks to the Commission for the support we have always received from it, and also, many times over, to the Italian Presidency of the Council. I found what it had to say clear and precise. Let me say that the resolution we have produced, and the Italian Presidency’s statements today, make it possible for us to come to an agreement, but please let us do so quickly, for we cannot allow this issue to overshadow the elections.
So what is this about? After almost a quarter-century of direct elections to the European Parliament, we still have the structure of a parliamentary assembly, but we have to develop into a real parliament, and that is what this Statute is for. Of course, it is only an initial step, which has, of course, to be followed by what has already been laid down in the 1965 Protocol. Only then will we have a real statute for MEPs, and so I appeal to the governments to take this issue up and take it forward.
The second point I want to make is that we all know that the current position, with differing salary-related payments and this wretched system for reimbursing travelling expenses, is unsustainable, but let me remind you of a simple truth: these things can only be sorted out together. There will be no Statute unless the way in which travel costs are reimbursed is reformed, but that will not be reformed without a Statute. If you want to detach the one from the other, then you will end up proposing a solution that lacks both fairness and solidarity.
This is where we need clarity and transparency; that is how we treat with respect those who elect us and by whose money we are paid.
I would like, at this point, to thank all the group chairmen for making it possible to submit a joint resolution, but there are three persons whom I would like to name, without whom we would not have got to where we are, namely the chairman of my group, Mr Barón Crespo, the Chairman of the Committee on Legal Affairs and the Internal Market, Mr Gargani, and, of course, the President of the European Parliament, Mr Cox. Following what I hope is the merely temporary collapse of the new constitution, let us, today, send out a very quiet message to the effect that there is perhaps such a thing as progress in Europe after all.
Mr President, it is a particular pleasure to be called to speak immediately following Mr Rothley, who has done so very much during the whole of this Parliament to bring the matter to the conclusion that we seem now to be at the point of reaching. He has paid compliments to other colleagues, so let me pay a very warm compliment to him. It has been a great pleasure to work with him on this matter. It is something to be welcomed by us all that, provided the Council keeps its eye on the ball, we shall have a proper Members' Statute before the next elections. It is absolutely critical to these elections. I shall not be a candidate myself, so I speak without a personal interest in the matter. Indeed, I will be 63 when I retire, but not on this pension scheme.
It is essential to have a proper expenses regime and to have a common salary. I have been rapporteur several times on privileges and immunities under the existing protocol. It must be said that it is an extremely labyrinthine and arcane system and not a satisfactory basis for the privileges and immunities of a House of this kind. Therefore, although this matter is not going to be brought home at this stage, I would echo the proposition that we must work hard in the near future to get the whole issue of privileges and immunities put on a proper footing as well.
– Mr President-in-Office of the Council, as you can see from this Chamber, the feeling is unanimous: after 25 years, it is time for the European Parliament and the Members of this Parliament to have a single Statute or a single set of rules. Furthermore, after 25 years, it may well also decide on our place of work. Perhaps unlike my colleagues, however, I personally think that it is just fine. There is a genuine problem: public opinion is focusing on us and this system is not working. Of course, I find the word ‘Statute’ a bit pompous. The basic idea was to incorporate into the Statute a genuine charter for MEPs, which would also include the prerogatives of MEPs, a common package that would have given a meaning to the word ‘statute’. If we want the extremely important system of financial provisions for MEPs to progress, let us call it by its name. We should, however, reserve the word ‘statute’ for a time when, like national parliamentarians, we have common rules for the other issues that had also been incorporated – and which today have to be removed, or we imagine they will have to be removed, for a whole series of reasons – but which remain fundamental. Our statute will only be valid when we have provided for prerogatives and functions and for effective equal status with national Members of Parliament, as, for example, in Italy, where MPs can visit prisons whenever they wish. This seems to me to be the correct meaning of the ‘Members’ Statute’.
Mr President, I believe that when substantial problems exist, as in the case of the Statute, we simply need to be patient because, in the end reason will prevail, awareness will emerge and everyone will act responsibly for a moment.
Personally, I have to say that, in the course of my long political career, this is one of the few times when I really must express my satisfaction in plain, non-rhetorical terms. I cannot refrain from doing so and I must thank you, Mr President; with this interinstitutional agreement and this Statute, you have, discreetly and without fuss, made a significant contribution to the cause of Parliament. I believe that, if this unanimity we see really does bring results, this will be remembered as an important day.
Under your guidance, Mr Rothley and I have stubbornly – I would even say pig-headedly – insisted on discussing this issue and putting forward arguments that have prevailed in the end. I believe that the Italian Presidency must take the credit, even though the Constitution has not seen the light of day – if Mr Antonione will allow me to say so, for this point which really is the most relevant.
Ladies and gentlemen, we could have achieved a result even before 9 December, but this was not fully understood when I convened the committee, on 9/10 December, to force the Council to face up to its responsibilities. We still have time, though, and I believe that, if we are to attribute a fundamental significance to the date of 15 January, we must act now. Personally, I see no problem, if you agree Mr President with convening the committee now for 12 January, in that it would be, Mr Antonione, a clear, transparent and specific act by Parliament. This is the first time I have been in the European Parliament in this legislative period, but I have studied this issue throughout the long process.
The first part gives autonomy, guarantees, visibility, transparency and unanimity to the rules governing the Members of the European Parliament and to Parliament as a whole. This deals with the amending of primary law. The second part is the necessary organisational section, where we have achieved a balance by way of a compromise that I think does credit to Parliament. It is true that small sacrifices have been made, but the issue now looks fairly clear and acceptable. If, as Mr Rothley has said, the words of the Italian Presidency are now clear, if the Presidency has spoken on behalf of all Member States and all the governments, I think that, on 15 January, after the prior meeting of the committee on 12 January, this major problem can genuinely be resolved and Parliament will have taken a great leap forwards.
Mr President, since I have sat with Willy Rothley for the last ten years, I have been a privileged witness of his determination to make progress on this issue. I would like to congratulate him and recognise his efforts, since he really deserves it.
Furthermore, I would like to stress that both the President-in-Office of the Council and the Vice-President of the Commission and my colleague, Mr Lehne, have pointed out that respect for primary law includes a very important principle, that of the unity of Community fiscal legislation. In our proposal there is a modification of the exceptional fiscal status, taken up in the so-called ‘Belgian compromise’, which only makes sense in so far as it is a delegation, a kind of opting out with regard to general law, but which cannot be interpreted as a general power before the States to establish taxation on the sums paid by the Community institutions.
With this exception, the proposal that the various political groups are now presenting in the European Parliament could effectively represent a step forward in the establishment of unitary status with regard to the European Union. I do not believe that now is the time to invoke the subsidiarity principle, but quite the opposite: we are building a European Union which must be based on common institutions with a common operation, and this is what explains the proposal for European parliamentary statute and a statute for European political parties. It is not a question of granting privileges of any type, but of establishing a situation of equality amongst all the Members of the European Parliament.
I hope that we can approve the text without any of the amendments presented.
Mr President, the history of the package of terms and conditions of Members of this House is not a very glorious one and it does no particular credit to all those who have been involved with it, who seem somehow to be hexed by the subject matter.
I do not want to go over old ground. The current version of the Members' Statute is not perfect – far from it. But in the real world it is probably as good as one can hope to get. From our point of view we British Conservatives have four cardinal principles: firstly salary should be comparable to our national MPs' salaries; secondly we should pay the same tax as our constituents; thirdly the expenses regime should be cleaned up; and finally there should be a clean break with the past.
The proposed salary is not the same as a UK MPs' salary, but the overall package is not dissimilar when all aspects are taken in the round. We shall pay tax on the same basis as our constituents. The expenses regime is going to be cleaned up and, while there is not an entirely clean break with the past, the anomalies are such that I do not assess them to be very great and they will of course waste away over time.
As a result, we shall vote for it. I would like to conclude by saying to all those who are likely to be the important players in the end game: do not faff about. Let us get the whole matter done and dusted in double quick time!
Mr President, today we have a chance to remove the barriers which have held back meaningful discussion on the whole question of the Statute of Members. If we can make progress on the Statute, then we can tackle the thorny question of our own expenses. Because of the covert way in which we MEPs are paid expenses, we have left ourselves wide open to criticism. The Statute and the reform of the expenses are inextricably linked; they go hand in hand, as Mr Rothley clearly pointed out. Therefore, while we are asking the Council to make progress on the Statute, I am asking Parliament to make progress on reform of the expenses scheme because, if we bring in a system that is clear, unambiguous and fair as regards our expenses, then we can face the electorate with confidence again next June.
Mr President, first of all, it should be said that the contents of the compromise that appears to have taken shape lately cannot be said to be acceptable, just as various aspects of the original proposal were unacceptable.
We can certainly support the principle behind it: to give every MEP the same dignity and, above all, a constant reminder of a single point of reference for the exercise of their mandate, with the same common rights and responsibilities. Many aspects of the proposed law run counter to this principle: the first concerns the time when this law would come into force. In my opinion, rivers of words and of ink have already been spoken and written on the enlargement of the European Union, to support and comment positively on the many facets of the procedure; I do not intend, therefore, to add my positive thoughts on the matter.
Nevertheless, it has not been uncommon, especially recently, for the Community institutions to adopt legislative provisions and with many expressions of regret acknowledging the need to involve the future Member States only in the conciliation phase. Since that is the case, it is difficult to understand why it is a matter of such urgency to adopt the aforementioned Statute, since this would be done without the contribution of MEPs from the future Member States. I mean that we are being deliberately ‘forgetful’. Furthermore, if the principle is one of equality, indeed material equality, it is difficult to understand why MEPs, from whatever State they may be, when carrying out their mandate, which is at least equal to, if not higher than, that of a national MP, may have fewer prerogatives than the latter. In emphasising this point, I am, of course, referring to the national systems that provide the highest guarantees, because I find a system of rights that, in practice, tends to dumb down the guarantees provided for, is unacceptable.
There is, however, more and it concerns points that are, if you like, less noble, but that also call the concept of dignity into question. Certainly, nobody would object to a single source being responsible for the payment of salaries, but there is no doubt that one of the major problems here is the size of the salaries, that is, the reference to the amount that should, in the future, be paid as against current remuneration, whether this be higher or lower. In terms of ethics within their own country, I cannot see how one could justify a European Parliament Member suddenly receiving a higher, and in some cases much higher, salary, even from a source other than the current one. Similarly I cannot imagine how other Members could contemplate receiving a lower salary than the one they receive today, especially in consideration of the higher salaries received by national MPs, if not, indeed, by regional advisors, in the same State.
If, for a moment, however, we examine the principle of equality and see it as a positive factor, the concern expressed about taxation would mean falling back again into the trap of extreme disparities.
Then the compromise on the age of retirement does not seem to be worthy either. The overwhelming majority of the Member States currently set retirement in public organisations at the age of 65 or over. Thus, either we have the courage to ignore the fact that, because the pension scheme for MEPs is practically self-financed, it falls outside the pension costs of each Member State and, for the sake of pure political consistency, we opt for a retirement age limit of 65; or we show similar courage in admitting that the fund is, in substance, of a private nature and that the only valid rules are those dictated by actuarial statistical calculation.
I think that, in the event that the two other institutions fail to address this, the first to place themselves in a position of subordination will not be Parliament so much as its own Members.
Mr President, I would like to make three observations in relation to what we have heard here this morning.
The first observation relates to the difficulty raised by certain Members regarding the difference, in their scandalous judgment, between the pay of an MEP and that of certain political posts in candidate countries. Mr President, I believe that this difficulty makes no sense, because, within the fifteen current Member States there are also differences in income, and we are not for that reason going to establish different pay for each of them. And within each Member State there are regions with different levels of income and, as far as I know, national Members of Parliament are not paid differently according to the region they come from. Therefore, Mr President, it is entirely logical that there should be a single statute and pay should be the same for all the Member States, and observations of this type seem to me to be offensive to the candidate countries.
The second observation relates to the idea that MEPs should be paid from the budgets of their respective States. Mr President, this is absurd as well, because if our function is European, our pay should come from the European budget, or are Members of Parliament in the national states paid by their constituency within the State? They are paid by the State as a whole.
The third observation, Mr President, relates to the idea we have heard about the homogeneity which must exist between the pay of the European Member of Parliament and the national Member of Parliament. This is also absurd, Mr President, or is it the case that in the Member States a councillor of a small town is paid the same as a councillor of the large city, or a councillor the same as a senator? Each post receives a salary in accordance with its level and its scope.
Mr President-in-Office of the Council, all the factors for resolving this problem are on the table; the ball is in your court. Resolve them once and for all, because this problem has gone on too long.
Mr President, many things have already been said and, in the minute at my disposal, I will not even be able to cover the most important aspects.
I believe that there is no doubt as to the need to adopt a statute, even from the point of view of the role and legitimacy of this Parliament. Furthermore, everyone in my group, in particular Mr Rothley and Mr Barón Crespo and the Italian delegation, have always declared themselves in favour of the Statute and have always supported the need for it, voting for it with conviction last June.
I believe, however, that we should not delude ourselves, Mr President. What we are, in fact, discussing today – and, if it is necessary, let us do so – is not the Statute, but the adjustments of salaries. I think that it is rather humiliating for Parliament, but that is all we are discussing. Let us call a spade a spade. If it is the only thing we can do – and this is the Council’s responsibility – let us do it; but we must not call it a statute, because this is not a statute.
I should like to thank the Council and the Commission for the helpful statements they have made today, and all the speakers in the debate – in particular Mr Rothley and Mr Gargani for their exceptional contributions behind the scenes, over such a long period of time and, in particular, during the Italian Presidency.
I should like to stress to the Council that if we have the wisdom later today to produce a clear majority on this, then we need to deal with it as a matter of the utmost urgency. If that should happen, we look forward to working with you on that urgent matter.
The debate is closed.(1)
The vote will be at noon.
The next item is the Council and Commission statements on the role of the Union in conflict prevention in Africa, particularly in the implementation of the Linas-Marcoussis Agreement in Côte d'Ivoire.
. – Mr President, ladies and gentlemen, I would like to make a number of points on the issue of conflict prevention, management and resolution in Africa, a matter which has been at the heart of the Italian Presidency’s work regarding the African continent throughout these six months.
The most urgent task would, in actual fact, appear to be stabilising the continent, in other words preventing or eliminating armed conflict, where it is present. Indeed, everyone agrees that only by creating conditions of peace and security across the board can we promote development. Without these conditions, the eradication of poverty, the promotion of human rights, high-quality employment and environmental protection are empty dreams or short-lived achievements. There is to be no bartering of development for peacekeeping operations – we simply need to adopt an integrated approach. The United Nations Secretary General, Kofi Annan, made this quite clear when he said at the African Union Summit in Maputo that a comprehensive approach is needed which focuses in turn on peace and security, human rights and democracy, reconstruction and development.
The first people to become aware of this were the African Governments themselves, which, already in the programme document for the New Partnership for Africa’s Development, stated that war and underdevelopment are two aspects of the same problem and fuel each other. On the basis of this hypothesis, they have set up the necessary bodies to prevent, manage and resolve their crises, in particular the Peace and Security Council and the joint committee of the largest African States.
The new political element which must be stressed is this new determination on the part of the Africans to shoulder their responsibilities in the field of peace and security too on the basis of the principle of ownership. This is an attitude which the European Union has consistently encouraged and supported with measures seeking to strengthen African capacity, at both pan-African level and subregional level, through ECOWAS, IGAD and SADC.
In the face of this changing political situation, the Italian Presidency has worked actively to encourage a European response that would be able to meet the challenge. To this end, we promoted, first and foremost, a theoretical reflection on conflict prevention, management and resolution in Africa, through a research seminar organised in Rome on 28 July. We reinvigorated the EU-Africa dialogue, which had come to a halt after the postponement of the Lisbon Summit, through two troika meetings, the second of which was held on 10 November in Rome. This reinvigoration focused principally on the issues of peace and security, on which substantial convergence with the Africans was recorded. Lastly, we implemented ongoing measures to support the peace processes underway in Côte d’Ivoire, Liberia, Sudan, Somalia, Ethiopia/Eritrea, North Uganda, the Democratic Republic of Congo, Burundi, and so on. We sustained constant diplomatic activity, which took the form, not least, of a series of numerous EU Ministerial Troika missions to Africa.
Mr President, ladies and gentlemen, the results – the short-term results, at least – are largely positive. The real-time management of the Liberian crisis, both at political and diplomatic level and at financial level, contributed decisively to bringing the conflict to an end, to the conclusion of a peace agreement and to the establishment of the current transitional government.
In the same region, now that the recovery of Sierra Leone has been consolidated, it is Côte d’Ivoire which is facing the greatest trial. Côte d’Ivoire is the real driving force of the region’s economy and it is in this country that the most important battle is being fought out. The progress made thus far is appreciable. The creation of a national reconciliation government, the adoption of an amnesty law, the agreement of 4 July 2003 between the national armed forces and the rebels, are significant stages in a process which needs to be completed by the quartering and disarmament of the troops and the extension of the State’s administration to the whole territory until the presidential elections scheduled for 2005.
The European Union has done and is continuing to do everything in its power to ensure that a way out of the present is found, that reunification becomes irreversible and that the implementation of the Linas-Marcoussis Agreements is completed. The declarations of 22 September and 9 December, the mid-October visit of a European Ministerial Troika and the work of the European Union representative in the Monitoring Committee are evidence of this. Thanks to the rapid intervention of the French armed forces and the ECOWAS troops, it was possible to avoid open conflict. However, the need remains for a more substantial United Nations peacekeeping force, within which African troops can continue to operate. This is the request made by ECOWAS at New York, and this request must be supported by the European Union.
These references to specific conflict situations make one appreciate the determination displayed by the Africans to manage their conflicts, on the one hand, and, on the other, the huge amount of work which needs to be done in order to strengthen operating capacities, particularly those for which subregional organisations are responsible. In this sense, the EU-Africa partnership can only evolve into tripartite cooperation between the European Union, the United Nations and Africa, in which each component complements the others.
The Artemis operation – the first European-led military operation to take place outside the training ground – showed the effectiveness of a rapid intervention with trained, well-organised forces, which can stop a crisis situation of conflict and then allow a larger United Nations force with an appropriate mandate to address larger stabilisation tasks. The forces of the subregional African organisations too can play this role of rapid intervention to resolve a crisis with a view to being replaced by the slower, better-organised United Nations machine. This could be the case in Burundi, where the first wholly African peacekeeping force is currently operating, which could be replaced by the United Nations within a year from now.
Thus far, we have mentioned specific measures carried out by the European Union under pressure of crises and humanitarian emergencies. The most remarkable innovation is, however, the creation of a Peace Facility – allocated EUR 250 million and financed by the EDF – decided by the Council of the European Union on 18 November 2003. In this way, the European Union is giving itself a dependable rapid-intervention instrument which ties in with the strategic partnership relationship linking the European Union to Africa and with the principle of African ownership. The peace facility will make it possible, with all the guarantees provided by decision-making procedures, to fund a specified range of activities which are part of peacekeeping operations carried out by African forces. The request for this submitted by the Maputo African Union Summit thus met with a response from the European Union which made good the commitments and promises so often reiterated.
For at least a decade, along with the United Nations, we have been urging Africa to take control of its future and, with the support of the international community, to break the vicious circle of conflict and poverty. Now that the African leaders themselves have taken up the cry, as is shown by the new philosophy which underpins the creation of the African Union and Nepad, implementing the promises with appropriate decisions becomes a matter of political credibility. If wisely implemented, the Peace Facility could prove to be one of the most important instruments for the future of relations between Europe and Africa.
In conclusion, I would like to stress that, in the field of conflict prevention, management and resolution in Africa, substantial developments in planning and operation have been mapped out. We are trying to establish these developments through the revision of the base document, on which the overall action of the European Union in the sector has been based thus far: I refer to the European Union Common Position concerning conflict prevention, management and resolution in Africa of 14 May 2001.
The operation we have launched, which is underway, calls on us to integrate the current common position, updating it, first and foremost, with a reference to combating terrorism and organised crime, which are fuelled by situations of conflict; therefore, with a firm reference to the role of civil society and, within civil society, the role of women; then, with particular focus on the economic dimension of the conflicts themselves and, in this regard, on the unlawful exploitation of natural assets; lastly, with a reference to the very serious situation of what are known as ‘failed States’, or territories with no control or public institutions which can exercise the necessary authority and provide basic services.
This is an ongoing operation, which we entrust to the future Irish Presidency and which will firmly establish the European Union’s overall approach to the major issue of conflict prevention, management and resolution in Africa.
. – Mr President, the Commission shares Parliament's concerns on the political situation in Côte d'Ivoire. Even if some progress has been made in the implementation of the Marcoussis Agreement, the current deadlock has to be broken.
The new forces have been boycotting the Council of Ministers for two months and this boycott, as well as the mutual lack of trust, makes it impossible to launch the demobilisation, disarmament and reintegration process which is a prerequisite for the reunification of the country.
There are still severe violations of human rights and the Commission is also very concerned about the humanitarian situation. Since the outbreak of the conflict in September 2002 the Commission has provided EUR 7.24 million for emergency relief operations in Côte d'Ivoire and it will continue to provide humanitarian assistance in 2004 in the framework of the global plan for coastal West Africa.
The European Union is actively involved in the implementation of the Marcoussis Agreement, both financially and politically. Since the beginning of the crisis on 19 September 2002, it has issued nine declarations and has repeatedly urged all Ivorians to work in harmony for the reunification of the country and the preparation of peaceful democratic elections in 2005.
In Abidjan the Commission, as well as the EU presidency, is a member of the monitoring committee of the Marcoussis Agreement. The 10 signatories of the agreement recommended the creation of its international committee in order to ensure its implementation.
The committee has been quite active. Since its first meeting at the end of February it has met more than 50 times, but still its action has been criticised by all 10 political forces apart from President Gbagbo's party, the FPI.
Discussions should quickly take place between all members of the committee on how to improve its efficiency. To restore its credibility the committee should undertake a thorough rethinking of its current role, not only to act as an arbitrator but also primarily to work in a more open manner in order to create more confidence as to how its work is viewed.
A kind of duty reporting to headquarters should be established, with minutes from the meetings to improve its transparency with regard to the institutions represented within this committee. It has been too inward-looking in the way it has functioned and changes there could be productive.
But what is most important is to ensure that the political players in Côte d'Ivoire really understand the need to create a spirit of coexistence and compromise. They must make an effort to get along within one nation. Without that attitude it will be very difficult to create real progress.
As far as the Union's capacity in conflict prevention, management and resolution is concerned, efforts are being undertaken to define a relevant common strategy. The main aspects of this entail strengthening regional integration through support to ECOWAS, reinforcing coordination with the UN and enhancing national and regional political dialogue. All this is something we are directly engaged in and we do what we can in all these relations.
The initiatives of the African Union on peace and security, as well as actions against the illicit exploitation of natural resources, will be taken into account as part of this process. I find it quite correct that Parliament is looking at these aspects in this kind of situation.
Concerning Mrs McKenna's amendments to suspend the fisheries agreement with Côte d’Ivoire because of inconsistencies in EC policies and because it is not possible to control national waters, I would like to make the following point.
The Commission has suggested extending the fisheries agreement for one year, taking into consideration that, with this agreement, Côte d’Ivoire will continue to benefit from targeted actions for scientific research, control and surveillance. The activities and the training of the Fisheries Ministry and investment in the Côte d’Ivoire economy, mainly through the three tuna factories, are guaranteed only if the agreement is extended.
Bankruptcy of the tuna canneries, currently generating 5 000 direct local jobs and more than 30 000 indirect jobs, would create a great deal of unemployment and could possibly lead to social unrest in Abidjan. It would also mean that the port of Abidjan would be definitely doomed as a fish-landing port for probably several years to come.
There is no doubt that a failure to extend the agreement would have far-reaching negative consequences and could only deepen the current crisis in Côte d’Ivoire, so I would not recommend pulling this element into a situation which is already problematic enough.
Mr President, unfortunately the crisis in Ivory Coast means that today we have once again to deal with this country – which was not very long ago a good example of political stability – its economic progress and the living conditions of its inhabitants.
Six political groups in this House are sponsoring a resolution, which we will certainly approve this very morning, in which we essentially call for the strict application of the Linas-Marcoussis Agreement as the surest way of re-establishing the Rule of Law and the peaceful coexistence of all the parties in conflict.
I entirely agree with the Commissioner, Mr Nielson, who has just stated that all efforts will be doomed to failure if the conflicting parties do not show clear signs of goodwill to achieve those agreements and live in peace together.
I must say that this lack of vocation or capacity for agreement amongst them seems to me to be the most serious obstacle we are facing in terms of achieving peace in Ivory Coast.
A few months ago this Parliament visited the country and spoke with representatives of the whole of civil society, the authorities and the opposition. What we saw was not in every case a good example of a will to resolve the crisis. It is well known that the Linas-Marcoussis Agreement was not accepted with satisfaction by significant sectors of Ivory Coast society. When Mr Gbagbo returned to Abiyan, he was received with huge protests against the agreements which he himself had accepted – then he told us that he had not signed them, using a kind of double language which seemed to me to be unacceptable.
Within the government itself, some of the ministers representing what we could describe as the ‘rebel sector’ gave a clear demonstration of what it means to be a rebel. Their words were not at all friendly towards the other part of the government, to which Mr Gbagbo belonged.
Mr Gbagbo himself, who was very friendly and very pleasant and who, during a meal which we were invited to in the presidential palace itself, explained to us his view of the problem, he said things in the presence of many of us who were there – no less than 10 or 15 people – which I believe do not point in the right direction, such as, for example, that he had to strengthen his army and that he had plans to buy certain military materials in the countries of the East. We believe that this is the completely wrong direction.
There are other examples, such as the ethnic issue, which, as we say in the resolution, is not at the root of the conflict and is probably not its only cause. But I must say that this issue of ethnicity and Ivory Coast citizenship was brought up in all our conversations – several dozen of them – during which every one of our interlocutors spoke about the problems caused by the thousands, hundreds of thousands of people originating above all from Burkina Faso who create problems and who are victims – themselves, in many cases – of violence.
I therefore believe that we must continue to make every effort to ensure compliance with the Linas-Marcoussis Agreement, establishing greater coordination between all the parties with the DAC, the United Nations and the European Union. Having seen what we have seen, and in view of what I have summarised briefly, I cannot be very optimistic about the immediate future of that country which is so in need of peace.
Mr President, since that mission to the Côte d'Ivoire by ACP and European Parliament parliamentarians in May 2003 it has become increasingly clear that the Linas-Marcoussis Agreement is a rather imperfect instrument. There remains, as others have said, an extremely worrying reluctance on all sides to work together, to co-exist, to cooperate and to work for reconciliation. That was absolutely clear when we were there and it remains the case.
There has to be an end to impunity and, as the Commissioner said, a much clearer determination is essential to achieve demilitarisation, demobilisation and then rehabilitation in that country. Mr Prodi visited Côte d'Ivoire in November and he made serious pledges on these issues. This Parliament would like to see those pledges turned into real and immediate financial assistance as quickly as possible.
ECHO still needs more support in order to do its essential work of implementing the accords. This is the key to bringing peace, as is the need to put in place humanitarian assistance, protection for civilians and so on.
In the context of African Union and our ACP obligations, Commissioner Nielson suggested an extremely welcome and innovative way in which we can support Africa's own efforts to manage conflict. My understanding is – and I would like clarification on this because it was not clear from what the Council said – that certain Member States want to use the peace facility, which is well worked out, to fund directly sub-regional organisations, apparently without consulting the African Union, or even seeking the endorsement of the African Union.
For me this is an incredible proposal and one I would like to hear explained this morning. Would the Council agree that the European Union must give sustainable long-term support to the continental peace efforts that have been made and give assistance to the architecture which has been put in place to build security on the continent by the African Union?
Does the Council believe that the Member States would agree to support the declared wish of all African Heads of State that finance be managed under the African Union's authority and in no other way? I would appreciate some clarification as to where we are at the moment on the extremely important proposal for which Commissioner Nielson was responsible.
Mr President, for a long time the future of Côte d’Ivoire looked bright. It was one of the countries in Africa held up as an example of stability and economic growth. Little by little, Côte d’Ivoire fell into a cycle of violence, chiefly since the introduction of , or Ivorian identity, a concept that is in fact comparable with apartheid. It is absolutely clear that the ruling political class, the President included, is capable of anything in order to reinforce its power, and, and in so doing, does not even balk at taking the path of ethnic cleansing. The parallels with the events of ten years ago on the eve of the genocide in Rwanda are alarmingly great.
There is of course no immediate alternative to the Marcoussis Agreements, but Mrs Kinnock is right in saying that these may well have to be evaluated and the necessary adjustments made. At any event, the main problem is their enforceability. The international community must no longer stop at lip service. Commissioner, the European Union must consider all possible initiatives and instruments, including deferring aid to Côte d’Ivoireuntil the government is prepared to implement the Linas-Marcoussis Agreements consistently and in their entirety.
Remaining silent and looking on passively today could very well be interpreted as passive complicity tomorrow. Please let us avoid a repeat of Rwanda.
Mr President, the situation in Côte d'Ivoire continues to deteriorate. We have condemned the concept of ‘ivoirity’, which has tainted the electoral legitimacy of Laurent Gbagbo, but we have also condemned the military rebellion, which is unacceptable in a democracy. We were sceptical about the signing of the Marcoussis peace agreement, which showed every sign of having been dictated by the former colonial power. As might have been expected, it was not viable and led to the resignation, in September, of the rebel ministers in the government of national reconciliation.
Although progress has been made in recent months, new confrontations over the last fortnight have weakened the chances of relaunching the peace process. Now, the violence in the north, as well as in the cocoa belt, and the abuses by the so-called patriotic forces are leading to ever-increasing human rights violations. We request that these cease without delay and that the government and the rebel forces stop exploiting demonstrations which, in reality, are not at all spontaneous. We demand that investigation procedures be put in place to punish those responsible for the abuses. We condemn just as vigorously the assassination of the French journalist Jean Hélène, and we ask that an international inquiry be set up in order to bring those responsible to justice. We call for genuine negotiations to be resumed with a view to bringing the conflict to an end. It is only by taking account of all the political forces in the country and of the balance between these forces that it will be possible to find a peaceful and democratic solution, leading to the relaunch of a peace process that must include the disarmament of the militias, together with free legislative and presidential general elections under international supervision.
If this is to be achieved, the European Union’s policy of prevention must tackle the structural causes, that is to say poverty, the unequal distribution of wealth, social injustice, the oppression of minorities and the disorganisation of the state. Alongside this, the EU must adopt a coherent trade and development policy in order to guarantee aid to the African economies and, in particular, to the African population. In this context, we call upon the Commission not to extend the fisheries agreement with Côte d'Ivoire for as long as implementation of development cooperation within the framework of the Cotonou agreements remains suspended.
To conclude, we would signal our commitment to respect for minorities, which is an indispensable basis for the peaceful settlement of these conflicts in Africa.
– Mr President, there can be no doubt that the role of the Union, together with the United Nations and the African Union, is very important in conflict prevention and peace-making on the continent of Africa, which continues to be torn apart by quarrel and armed conflict.
The situation in Côte d'Ivoire is a typical example of tension based on social and ethnic differences. The murder of the French journalist Jean Hélène, the correspondent for Radio France Internationale, reveals the depth of the crisis and disdain for the Marcoussis agreement. This agreement, together with the Cotonou agreement, offers a very good framework for crisis settlement and respect for human rights and the rules of democracy. Nonetheless, generally when we talk of democracy and peaceful coexistence in an area in which violence is a daily reality, we need to take account of two serious factors.
First, traditional and local approaches to conflict settlement. Viable solutions depend to a large degree on the ability of local society to build up a relationship of trust and cooperation between opposing groups. Experience has shown that solutions based on local values and mediation techniques have far more potential to bring about lasting peace. That is why we also need to incorporate local perceptions and practices into international mechanisms.
Secondly, serious account needs to be taken of the role of women in conflict settlement and the reconciliation process and I am grateful to Mr Antonione for mentioning this. This issue has repeatedly preoccupied the European Parliament's Committee on Women's Rights and Equal Opportunities and we have processed relative positions on the role of women in peace processes. Analyses have also been carried out by the UN and, within the framework of the Greek Presidency, there was a related report and conclusions by the European Council in Thessaloniki. The Council and the European Commission therefore need to take account of this factor and to reinforce the initiatives of women in peace processes through the budget; EUR 250 million would be a respectable sum.
Finally, Mr President, I should like to mention that on 10 December, which was International Human Rights Day, the Manο River Women’s Peace Network was awarded the UN prize for human rights for 2003. This is an organisation, consisting of women from the three countries of Liberia, Sierra Leone and Guinea, which played a crucial role in preventing hostilities between the three countries by forcing the political leaders to return to the negotiating table, thus earning the praise of the Secretary-General of the UN in April 2002. I mention this in order to stress the importance of the role of women, which is often disregarded.
Mr President, during the night of 11 to 12 December, murderous new confrontations hit Côte d'Ivoire. These confrontations, between Côte d'Ivoire soldiers and unidentified armed men, are again giving rise to fears that the peace process in Côte d'Ivoire will be blocked.
These events are suddenly taking place at a time when the ex-rebellion forces had decided to announce their imminent return to the institutions of the government of national reconciliation. Unfortunately, we observe how the proliferation of militias is a very dangerous consequence of the conflict. Many witnesses’ accounts, collected by the Human Rights Watch organisation, report multiple abuses committed with total impunity by pro-government militias.
At a time when the country was preparing to take a decisive step towards peace, this new eruption of violence – and this in an extremely troubled context – is again preoccupying the defenders of the Linas-Marcoussis agreements. These agreements, let us remember, were aimed at bringing the hostilities to an end, ensuring a return to peace and stability and preserving the territorial and ethnic integrity of Côte d'Ivoire. In the light of the Linas-Marcoussis agreements, the current priority is the need to pursue the process of disarmament and of rehabilitating the forces present in Côte d'Ivoire.
That is why the Côte d'Ivoire Government and, above all, President Gbagbo, must ensure that people’s rights and freedoms are protected and bring the hostilities to an end without delay. Otherwise, we could be led to request the suspension of aid to Côte d'Ivoire, aid that, as we are well aware, is indispensable to the people of Côte d'Ivoire. Indeed, we fear, Commissioner, that EU aid is unfortunately used in large part for purchasing arms. Let us therefore be prudent, rather than naive or complicit in a further genocide.
. – Mr President, let me start by reacting to the last contribution. There is always the problem and risk of indirect consequences of supporting a government in a difficult situation like this. But we are very cautiously doing the right thing by not turning our backs on the country, but instead finding areas where we can do something meaningful, also bearing in mind that there is a legitimate government in the country. We have used the Cotonou system to organise dialogue and to establish benchmarks along the way leading back to normalisation, and we are linking and conditioning our support to the Marcoussis Agreement and the process there.
I have already addressed the specific aspect of fisheries. Let me say a few words on the peace facility in response to Mrs Kinnock and Mrs Karamanou. I very much welcomed the conclusions of the European Council last week relating to the peace facility. It was clearly stated in these conclusions that the Council recognises the importance of this peace facility and it also makes the point quite clearly that the financing of these peace operations will create a noteworthy and important impulse in strengthening the capacity of the African people to create and preserve peace on the whole continent. So there was no reference whatsoever to any ways of doing this other than what is implicitly referred to here as an all-African effort. It is the case that we foresee, and the African Union and the Commission also expect that regional organisations should be used as implementing agents for handling individual cases. However, it is clear from the whole architecture of the proposal that decision-making is supposed to be the responsibility of the African Union. This is also the prevailing view in the discussions that are taking place inside the EU. This is very important, because stability and African ownership of this process is the key to success.
We look forward to the next steps in the chain of implementation, to take place shortly.
I should like to say to Mrs Karamanou that the peace facility would not cover the cost of supporting women's organisations or other activities like that. It is very important that this facility should only cover those actions relating directly to peacekeeping or peace-building activities which cannot be funded by other sources. That is what is new in this and why we are moving into a new area of activity and a new method of funding and decision-making. All this is new for good reasons, and we have to be very careful not to overlap with what can in fact be funded through other sources, otherwise the opportunity would be wasted.
My final remarks on the situation in Côte d'Ivoire and what we are trying to do: we are not in a situation where we have cut off or frozen spending. We have not suspended the Cotonou working relationship, but we have to adapt to the situation. We are gradually trying to move forward and link it to a process of reconciliation. In fact, the country strategy paper and the national indicative programme, totalling EUR 298 million, were discussed by the EDF Committee on 20 November and we will try ensure that the implementation of this is linked to the implementation of the Marcoussis Agreement. We will include interventions such as promoting security of land tenure, and good governance will also be an important element, along with support for the 2005 presidential and parliamentary elections. This is a very sad case, but we have to be stubbornly optimistic.
To conclude the debate, I have received six motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure(1).
The debate is closed.
The vote will take place at 12 noon.
The next item is the Council and Commission statements on the removal of the EU embargo on arms sales to China.
. – Mr President, ladies and gentlemen, the embargo on the export of weapons to the People's Republic of China was adopted by the European Union in 1989 following the events in Tiananmen Square. The embargo permitted only exports not associated with repressive activities or with activities violating Human Rights, to be examined on a case-by-case basis.
China believes that the embargo is now out of date and that the level of cooperation in all sectors between China and Europe, as well as the rapid changes underway in the People's Republic of China, are such as to justify it being lifted. This fact is being more and more frequently and vehemently stressed on every possible occasion, both multilateral and bilateral, by our Chinese interlocutors, who have recently pinpointed the lifting of the embargo as a short- or medium-term priority in China’s relations with the European Union.
From the point of view of the implications, were the embargo against China to be lifted, the European Code of Conduct would, in any case remain applicable, the result being that, in reality, weapons exportation would not vary substantially.
The matter of the possible lifting of the embargo has, in recent months, been discussed in the European Union but consensus has not been reached on whether this revision is appropriate. The European Union acknowledges that, between 1989 and today, the political situation in China has evolved significantly and that important changes have taken place in the European Union's relations with China, including the quality of political dialogue. Indeed, with the establishment of the EU-China Dialogue on Human Rights, an important vehicle has been created in which both sides can exchange opinions and develop projects aimed at fostering tangible improvements.
Furthermore, and the Chinese are placing particular emphasis on this, the Chinese Government underwent a complete change at the Party Congress held last year and today's leaders declare that they had nothing to do with the events of Tiananmen Square. Nevertheless, from the standpoint of the European Union, whose public opinion still vividly recalls the events in Tiananmen Square, the issue is considered highly sensitive since serious problems relating to respect for human rights persist in China. Indeed, economic liberalisation and the country's gradual integration into the international community are not being accompanied by similar political liberalisation and China still has a long way to go before reaching the human rights standards considered normal in our societies.
The Union's policy on the matter is under intense scrutiny and non-governmental organisations and public opinion expect tangible results. Moreover, it should also be pointed out that Beijing has rejected the idea of making the lifting of the embargo dependent on tangible progress in human rights. In any case, the necessary conditions for lifting the embargo are not yet in place in the European Union: this was clearly explained to our Chinese counterpart during the recent European Union-China Summit.
It is, moreover, clear that there are differing positions within the European Union on the subject and, in particular, on the stance to be taken in the face of repeated requests from the Chinese. The matter will therefore have to be further discussed in depth in the future. Decisive impetus has been supplied in this regard by the European Council of 12 December 2003, which called on the General Affairs and External Relations Council to review the question.
. – Mr President, I fully share the presidency's views. I would add some additional remarks even though it is obviously not an issue on which the Commission takes a lead, given the way in which the CFSP is operating. Nevertheless, Prime Minister Wen Jiabao of China recently said during his meeting in Harvard in the US that China's reform and opening-up aims at promoting human rights. The two are mutually dependent and reinforcing.
This is encouraging language showing that they present human rights in a context which is linked to their general orientation of where they want to go and they do it on their own initiative. But we should not jump to conclusions and the reality on the ground is the real yardstick in measuring progress, also in an area like this.
We have seen some real change but also there is still good reason for keeping up a systematically organised dialogue with China on human rights.
We have been systematically doing this through the years. The issue here of course is that a number of Member States are favourably disposed towards considering a lifting of the arms embargo and have also made that position public. These Member States believe that there is no longer a technical need for the embargo as arms sales to China are already covered by the EU’s 1998 Code of Conduct, or that the issue should be considered in the overall context of our relations. Other Member States believe that lifting the embargo is premature. They underscore the need for further progress in human rights.
Last week’s European Council referred the issue to the first General Affairs and External Relations Council under the Irish presidency. The Commission fully supports an in-depth political discussion of this matter. Developing a clear EU line on this question at the highest level is important.
Factually speaking, lifting the embargo would have few practical implications for European arms exports to China, since the 1998 EU Code of Conduct prohibits arms exports to countries which have not forgone using arms for internal repression or aggressively against another country. It is in fact the Code of Conduct which applies in this issue.
That said, and given the high political and symbolic value of the whole matter, any consideration of this should include an updated political assessment of how far things have moved on the human rights front since 1989. We are naturally interested in Parliament's views on that question so the Commission welcomes the discussion here today.
– Mr President-in-Office of the Council, Commissioner, the Group of the European People’s Party (Christian Democrats) and European Democrats firmly rejects the latest attempts by the German Chancellor, Gerhard Schröder, to lift the arms embargo on the People’s Republic of China.
I am glad that the Council representative made it clear that the Council currently maintains the line that the arms embargo must be retained. You described the situation, Commissioner, but I urge you to be cautious. The 1989 European Council was right to impose the arms embargo after the peace demonstrations in Tiananmen Square were put down in such a bloody fashion. Commissioner, we too believe that there have been improvements in the human rights situation in China since then, but they have not been sufficient.
Only recently, on 13 October, the Council reconsidered the situation in China and, just as Parliament had done in the same month, noted that the current human rights situation in China, as regards fundamental civil, cultural and political freedoms did not meet even the international standards recognised by China. That being so, although we want progress in China, we should wait before it is achieved, and so it would send completely the wrong message if the embargo were to be lifted at the present time. On the contrary, we should be telling our Chinese friends that they need to make perceptible progress where human rights in China are concerned.
There is a second reason why we should do this. You will be aware that presidential elections are to be held in Taiwan on 20 March next year, and the People’s Republic of China has, over recent weeks, been adopting a positively hostile stance towards Taiwan. As long ago as 23 October, this House stated its view that China should withdraw the rockets it had stationed in the coastal provinces opposite Taiwan and should commence peaceful dialogue across the Strait of Taiwan, which amounts to a flash point. That is the second reason why lifting the arms embargo makes no sense whatever.
I therefore hope that we will not now send the wrong message, even if only by editing what we say, in the belief that we can lift the arms embargo because everything is laid down in the code of conduct. On the contrary, I believe that the tensions and the human rights situation, which is still unsatisfactory, mean that we have to maintain it.
Mr President, my group opposes lifting the arms embargo, and thus we support the general line of not lifting the arms embargo on China now.
I should like to add a couple of things, however. Everyone who has had the opportunity to visit China on several occasions over the past ten years – as I myself have done – will know that a tremendous economic dynamic is discernible there, with substantial regional differences, and with what could almost be described as rigid capitalism at internal level, which gives rise to numerous major social problems. A society developing in this way also needs a political system capable of handling this. There is clearly an enormous tension between that economic freedom on the one hand, which leaves insufficient room for shaping at the social level by the social players such as the trade unions and others; and the political level on the other, which leaves no room for political democracy. We are, of course, all watching that whole process with bated breath. China is no small player. It is large and powerful both in economic terms and in terms of population size.
When trying to look at that region from a geopolitical point of view, therefore, do not just look at it in relation to Taiwan. Naturally, that is one point, but much broader factors affect that region. China naturally wants to become a global player, little by little. It is trying to launch a charm offensive: after all, it knows fine well that a great many people are intimidated by its enormous economic power, and it is trying, as it were, to be a positive player at global level. In order to do so, it must effectively make more room for democracy and respect for human rights in its own country. It is not yet managing to control that tension very well, and some do not even want to control it or are themselves engaging in something that we do not think possible, which is having freedom on the one hand and a lack of political freedom on the other. Nevertheless, we, Europe, have an enormous amount to gain from helping China take on this new role.
Therefore, all fellow Members are rightly saying ‘no lifting of the arms embargo’: that gives out the wrong signal. At the same time, however, ladies and gentlemen, let us put it in a wider perspective and make clear that we genuinely desire that in-depth dialogue with China – that goes for the Council, too – and that we also want to help with that process. It is fundamental that China assume a role in the world and that that role is compatible with the international legal order.
Mr President, there are countries in the world that do not take human rights very seriously, including China, the last great Communist dictatorship on the planet. The lack of respect for human rights is, for me, the main reason why we should not here and now remove the European embargo on the sale of weapons to China. Last weekend, the Council agreed that consideration should be given to whether the embargo should be removed. We do not believe the time is ripe. It is of course true that there has been progress in China since the massacre in Tianamen Square in 1989, and it is also a fact that the political dialogue between the EU and China has improved, but there is still cause for considerable concern about the Chinese lack of understanding of human rights and of the state governed by law. We know that there are violations of fundamental freedoms, that torture and arbitrary imprisonments take place, that the Chinese authorities do not respect minorities and that many executions occur – more than in any other country in the world. We also know that China has deployed rockets pointing over the straits towards democratic Taiwan and that there is now increased tension across the Straits of Taiwan.
Are we to close our eyes to the fact that a dictatorship – China – is threatening one of the foremost democracies in the Far East, namely Taiwan? When it comes to human rights and democracy, Taiwan is exemplary, while China gives every cause for alarm. Are we now to be involved in helping the Chinese to rearm? That, we believe, would be a really bad idea.
– Mr President, ladies and gentlemen, from time to time, and only for a moment, Heads of State simply delude themselves, and I believe that one of their delusions is that they can simply say that they want the arms embargo on China removed. The arms embargo is an instrument of political pressure, and what that means is that any response to the question as to what has changed in China must be political in nature. China still has Tibet under military occupation; it is still threatening Taiwan; it is still failing to respect human rights. There is no prospect of democracy there. You can do business with China – so go on doing it! Selling nuclear power stations to China makes no sense and is dangerous, but that is another issue, one that we will have to discuss with the German Federal Chancellor.
What I am getting at is that it would not only be wrong to express a desire to lift the arms embargo, but that it is also wrong to say at all that there is at present any question of doing so. To do so would mean that we would simply be telling the Chinese, ‘You are making a wonderful job of things. Carry on arresting people for speaking their minds; it doesn’t bother us a bit. We are prepared to do any kind of business with you!’
There is, secondly, another point, namely President Chirac and Chancellor Schröder – two Heads of Government whom I do support in certain political situations, such as over the war in Iraq. The terrible thought occurs to me: has a similar strategy been used to buy partnership with China? It is inconceivable that we should think it possible to buy Putin by saying nothing about Chechnya, and the Chinese by supplying them with weapons, just in order to have a common position on the Security Council. That would be terrible.
Let me say, in conclusion, that President Chirac and Chancellor Schröder have said that they want the constitution, that they want to be Europeans, that they want simply to strengthen the European Parliament. But of course! Only if Parliament agrees to it can the Council lift the arms embargo, and this is meant to be done by means of a jointly agreed code of conduct. What this means is that the removal of the arms embargo is neither possible nor permissible without Parliament’s consent, and I rejoice that, at present, none of the political groups want that done. Terrific!
Mr President-in-Office, it would, indeed, be lovely and important to succeed in informing the millions of people who have taken to the streets of Europe to support Chancellor Schroeder and even Jacques Chirac as symbols of the Europe of peace, that precisely Chancellor Schroeder, one of these great symbols of European peace, is proposing today to lift the embargo on arms sales to China. Those millions of people are not aware of this, and neither, I expect, are those who elected the Schroeder government. It is a proposal which, indeed, should not even be on our agenda at all; I am glad to say that the decision does not have to be taken today, but it appears to be almost implied that it will have to be taken tomorrow or the day after.
Technical details and form aside, a decision such as this could only be taken by a Europe which has abandoned the promotion of democracy and the rule of law as points of reference in its international policy – and, therefore, in its security and defence policy – once and for all. The promotion of democracy and the rule of law are not points of reference for this Europe, they are not points of reference, most importantly, for the Europe which sets itself up as the Europe of peace, the Europe of Chancellor Schroeder, the Europe of Jacques Chirac; it is the Europe of shame over China, Russia and Chechnya – this is the Europe that can debate this matter.
Mr President, it is essential that the EU engages constructively with China as the most populated country on earth and – in terms of certain purchasing parity measures – as an economy that is due to overtake my country, the United Kingdom, and perhaps even Germany in the next two decades. China is a vast country with a trained and productive workforce, but it is not a democracy and remains essentially an authoritarian, one-party, Communist State – although Marxism plays little part in its political or economic thinking at present.
However, I welcome China's cooperation in the fight against international terrorism and its rapprochement with India, whose territory it still occupies, having traditionally been an ally of Pakistan, whose atom bomb it helped to build. China is also helping to put pressure on North Korea against that country's quest to build its own nuclear weapons. Nevertheless, I am critical of China's inhumane treatment of North Korean refugees, who are sent back to face torture or even execution.
Red China, however, remains a serious threat to Taiwan, which has been a model of democracy, prosperity and good governance. There is an irrational fear on the part of China of Taiwan wishing to pursue a course of self-determination and independence, perhaps because the model of pluralism and democracy is what is most unwelcome to the Communist Party bosses.
However, given China's attitude towards Taiwan, Tibet and its own dissenters – ranging from the peaceful practitioners of Falun Gong to the pro-democracy activists who were imprisoned so brutally after Tiananmen Square – I support maintaining the EU arms embargo. After all, the Taiwan Straits remain one of the world's most dangerous flashpoints and the USA is obliged to intervene to protect Taiwan militarily in the event of hostilities. Therefore, we do not want to do anything to further escalate the tensions in this region.
– Mr President, a debate on the removal of the arms embargo on China has a natural tendency to produce crudely-drawn arguments and discussions, and, as I believe that certain Members are over-simplifying matters, I will try to introduce a few nuances into the debate. Right at the very start, I would like to say that I regard the removal of the arms embargo as neither advisable nor wise. There is no doubt in my mind that I am opposed to it.
China, though, must be considered in a rather more subtle light than it has been from the standpoints we have adopted so far, and in this I am, for once, closer to Mr Tannock than to other Members who have spoken today. China is a large and – let us be frank about this – capitalist economic system with a single-party state clamped over it. It is trying to enable its people to have a share in the world’s growing prosperity, and the greatest danger lies in whether China will manage to maintain the political structure of a common state and to meet people’s social needs. The fact is that China’s biggest problem has to do not with arms but with increasing hunger and poverty in sections of its population. It certainly also has the major problem that it has in one country different cultures, languages and ethnic groups, and it has not so far succeeded – I might add that it is not alone in this – in giving these diverse cultures and ethnic groups the space that will alone make it possible to maintain the country’s political unity.
So, although China does not need our weapons, it does need our sympathy and support in what is a difficult process of development. I would not wish major responsibility in a problematic large state like China on anyone in this House. That is, I think, another reason why the resolution rather misses the mark by considering the Taiwan issue in what are admittedly the right terms – of China becoming a threat – but to the exclusion of all others. In one respect alone I am closer to President Bush than to Mr Cohn-Bendit, and that is in the belief that he is right to warn Taiwan, too, against taking ill-advised action. I am not talking about whether or not such actions might be justified, morally or otherwise. At times when crises are brewing, there are courses of action that may perhaps be justified from an objective and abstract point of view, but can nonetheless play a part in making hostilities or a crisis situation more likely.
It is not for this House to warn only one side against taking unilateral and perilous courses of action; rather, it should also urge the other side to be sensible and hold back, to endeavour to leave the way open to peaceful agreement. That, I believe, is the one important message that is, lamentably, absent from this resolution. Hence my conclusion that the answer to the removal of the arms embargo is ‘no’. China needs all the help and support we can give, but not where armaments are concerned. We should be urging both parties in this hotspot, China and Taiwan, to be cautious in the action they take, and reminding them that we live in times in which peaceful, rather than warlike solutions must be found.
– Mr President, the EU must be a peace organisation and not an arms dealer. The EU should therefore not sell weapons at all, especially not to countries that are in danger of using them in wars. Given that logic, we should not, in the first place, sell weapons to the United States, but not to China either. My ‘no’ to arms exports to China is not only directed against China, but is the expression of a general principle. Everything that has been said in this House about China is true, but there are also positive things. For example, a dialogue has been opened with representatives of the Dalai Lama, about which the Dalai Lama himself is very hopeful. Such a small step is obviously not enough to change the general picture. It would therefore be quite wrong to remove the arms embargo against China, but do not forget that there are also other countries to which we should not sell weapons.
– Mr President, let me start by saying that my criticisms, coming as they do from a member of the German opposition, cannot be more trenchant than those uttered in this House ten minutes ago by a Member belonging to the same party as the German foreign minister, who stated that, on this issue at least, the German Federal Chancellor was suffering from delusions.
We are dealing here, unfortunately, with another Franco-German initiative, but not one that is intended to restore these two countries to their position as the engine of Europe in a positive sense; instead, where this issue – like others in the recent past – is concerned, it leads other Member States to suspect something that is more and more a Franco-German conspiracy rather than a Franco-German partnership. The manner in which Germany and France collaborate on this issue or on the Stability Pact is not, in fact, one that I regard as desirable, and it is unfortunate that, in recent times, we increasingly see these two countries acting in what is a very egotistical fashion, even though they are actually meant to be taking seriously their responsibilities to Europe as a whole.
It has already been said – and this is where I agree with Mr Swoboda – that we have to take a very nuanced view of China. I was back there again only recently, and when, on the one hand, you see the economic developments, which are very dynamic, and, on the other, the willingness – behind the closed doors of conferences at any rate, but also more openly – to discuss every issue with great frankness, then it becomes apparent that people in China are thinking. The situation there is not set in stone; instead, particularly in the political sphere, the leadership is already endeavouring to give some thought to how, on the one hand, to maintain the country’s stability – and that is a legitimate objective – and also, on the other, to how the dynamism that is present in the economic sphere can also find a political expression, for it is in politics that little progress has as yet been made. Nor is the time yet ripe for anything to be removed, as what caused the arms embargo to be imposed has not yet gone away. We have not forgotten Tiananmen Square, nor has there been any change in the political framework conditions that led to it.
It has also been said, on the other hand, that Taiwan is under threat – a country that is actually, from the point of view of the One China policy, itself Chinese territory. How can one threaten one’s own territory with rockets like these? That is something to which China ought perhaps to give some thought. In any case, it is not Taiwan that represents a threat to China; rather, the reverse is the case. Both these considerations – human rights and the threat to Taiwan – should cause the Council to pause for a moment before even considering removing the arms embargo. To do so would send completely the wrong message.
– Mr President, if they are not to be in breach of the principles of our European community of values, those who seek to remove the arms embargo on China must first have clear evidence of a change in the human rights situation. Chancellor Schröder wanted to curry favour with the Chinese Prime Minister Wen Jiabao. In the hope of improving the climate for exports, he rashly added his voice to those calling for an end to the embargo, thereby pressing amateurishly ahead without consulting with other states. On this I am in absolute agreement with Mr Cohn-Bendit. He is not so much Confucius as confused!
Back in 1989, the embargo was a response to the savagery with which the democracy movement was put down; today, it is among the most important instruments bringing political pressure to bear in favour of change in the People’s Republic of China. Those who think in merely economic terms are blind in one eye. I can tell Mr Swoboda that Amnesty International is talking in terms of 1 500 executions carried out every year, with hundreds of thousands of people in jail, maltreated, tortured, and waiting in vain for a fair trial. Conditions for the Tibetans, Mongols and other minorities remain intolerable and our keeping quiet about them will do nothing to improve matters.
Since 1999, I have been chairman of the European Parliament’s Tibet Intergroup. All those who have addressed us, and all those of our guests who know China well, leave us in no doubt that, where human rights are concerned, there has been hardly any progress.
I am also thinking of Taiwan. For weeks, Peking has been threatening a military attack in the event of Taiwan deciding to hold a referendum on formal independence.
I welcome the initiative taken by the Commission in scrutinising the planned sale of a German nuclear power station to China.
The export of usable goods is subject to the European Union’s approval; I am glad to see Mr Cohn-Bendit agreeing with me on this.
Two things are necessary: one is that the Member States should maintain their restrictions on arms sales, and the other is that we should get to grips with the actual facts about the People’s Republic of China – at national level, at Community level and, it is to be hoped, eventually in early 2004, at the international level at the Human Rights Convention in Geneva.
Mr President, I have not heard such unanimity across the Chamber on an issue in quite some time. It seems that it is the French and German Governments that are the main supporters of lifting the arms embargo on China, as well as the controls on exports of dual-use nuclear technology. Given their track record over the past year, there are grounds for suspicion of any foreign policy initiatives that originate from these governments.
I find it very worrying that in certain areas France and Germany seem to prefer the idea of a strategic partnership with countries such as China, rather than the United States. I am thinking of proposals relating to the Galileo project which have military implications.
Why is it that the European Council has decided at this time that there is any reason to re-examine the EU's arms embargo against China? What particular positive developments in China have prompted this action? Of course we all want to see improved relations with China, but not at the expense of our own security. China still has a long way to go in introducing democracy and respect for human rights and convincing us that it wishes to be a peaceable partner in the international community.
It is premature to consider any wholesale lifting of the arms embargo.
To conclude the debate, I have received five motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure(1).
The debate is closed.
The vote will take place tomorrow.
Mr President, on a point of order before the voting starts, I had occasion to speak on this very point last time. The Vice-President at the time, Mr David Martin, undertook to inquire and refer the matter to you, but since you are now in the chair I shall ask you directly.
It is becoming increasingly the case that although a time is set for the vote, it is delayed day after day. It seems unreasonable and incompetent to expect people to be here on time and then not to operate. Although today it is only seven minutes over, we had no previous business to delay us! Even if we have previous business, surely voting, which is so important in this House, should always take place punctually, with absolutely no leeway whatsoever. Everything else should be subjugated to it. I would ask you to look at this matter urgently.
I hope that you appreciate that I too was here on time, ready to start.
The next item is the vote.
(1)
Colleagues, I should like, on your behalf, to thank the rapporteur, Mr Rothley, and Mr Gargani, the Chairman of the Committee on Legal Affairs and the Internal Market, in helping us reach this moment. The House has voted wisely and well. It is now our duty to honour what we vote on – that and only that. Together with the Council we shall take this issue forward.
. Mr President, on 18 November this Parliament rejected by a very large majority the Commission's proposal on excise duties on petrol and diesel. Pursuant to Rule 68(3) of the Rules of Procedure, and after the Commission's refusal to withdraw its proposal, I am reporting back to you to say that on 2 December the Committee on Economic and Monetary Affairs considered the matter again and reconfirmed its previous decision to reject the proposal. Representing the rapporteur, Mrs Kauppi, who is unable to be here today, I reiterate our belief that this harmonisation effort is not justified either from an environmental or from a competition point of view.
We call upon the Commission to submit a new proposal and withdraw the current one in order to have a text more in sympathy with the recently adopted energy tax directive. An approach that eschews absolute harmonisation, for example with a rate band with an upper and lower limit, would be a more realistic option both in terms of chances of progress in the Council, and also in terms of allowing a degree of tax competition between Member States. There is also a need to coordinate taxation of fuels with infrastructure charges in order to guarantee a level playing field.
For all these reasons, the Committee on Economic and Monetary Affairs calls upon the plenary of the European Parliament to reconfirm its rejection of the Commission's proposal on excise duties on petrol and diesel.
The Chairman of the Committee on Economic and Monetary Affairs thus proposes that Parliament adopt the legislative resolution to reject the proposal for a directive.
.  Mr President, in recent days, I have made one last attempt to achieve compromises, and I have offered a package deal to this end. Unfortunately, that was not successful, despite every effort on the part of the shadow rapporteurs, and for this I should like to thank them nevertheless. At all events, we can say that, whatever happens, today is a real ‘E-day’, an ‘environment day’, because now, for the first time in the history of the European Union, we are adopting legislation that gives us a legal basis for making polluters pay for the damage they cause. I think that that is one point we have scored.
. – In my capacity as rapporteur, I would like to make a brief statement for the benefit of Members. Today, we are voting on the compromise package on medicinal products legislation, a compromise influenced by a lot of different ideas from this House. I therefore ask Members to support Blocks 1, 2 and 3, but not under any circumstances Block 4 or parts thereof. If even only one amendment from Block 4 is adopted, we will have to go to conciliation, and it will not be possible to adopt the Common Position today; hence my appeal to you. The package we have put together with the Council is a good one, so please support the compromise.
Mr President, thank you for having given me the floor now because, in actual fact, the three reports on which we are to vote constitute a package. With my fellow MEP, Mrs Müller, we have managed to obtain very sound compromises, thanks to which we are making very significant progress where pharmaceutical legislation is concerned.
I should like to join Mrs Müller in saying that it is vital for us to vote in favour of the compromises as presented and not to vote in favour of the amendments that were not the subjects of these compromises. Any vote in favour of an amendment that is not a part of these compromises would bring into question the compromises at which we have arrived in conjunction with the Italian Presidency. I should really like to make it clear to our fellow MEPs that they should vote in favour of the compromises and not in favour of the other amendments that do not form a part of these.
. – Mr President, I would like to reiterate that the Commission fully supports the compromise package presented by the two rapporteurs, Mrs Müller and Mrs Grossetête, and accepted by the Groups. But following the debate last night, at the request of honourable Members, I would like to reiterate and clarify the Commission position on the amendments concerning homeopathic medicines.
The Commission agrees with the compromise package in this field too. This means that we cannot accept amendments which introduce either non-defined technical concepts which aim at extending the registration procedure beyond requirements defining this simplified procedure, or which are contrary to the harmonisation sought.
Regarding Compromise Amendment No 20, which the Commission accepts, I would like to point out the following. Originally the amendment tabled asked Member States to take due account of registrations delivered by others. It became evident that the common position had already foreseen in Article 39 the fact that the Community regulation procedure has to be applied to these kinds of products, so the common position has already gone beyond the objective.
Compromise Amendment No 20 clarifies the legal situation establishing that the Community regulation procedure will apply to registered homeopathic medicines and that it should be accepted.
This compromise package would essentially improve the common position accepted by the Council. That is the reason the Commission supports the proposals by Mrs Müller and Mrs Grossetête.
. Mr President, I should like to report to the House that, following the debate last night and discussions with the presidency, in the spirit of compromise reflecting our work on this portfolio, I am mandated by the Committee on Industry, External Trade, Research and Energy to withdraw Amendments Nos 3 and 11. On that basis, I understand that the Commission is in full support of all the amendments and the presidency has indicated its support. Therefore, I urge colleagues to vote for the rest. Block No 1 will effectively subsume three other amendments.
(2)
(3)
That concludes the vote.
– Mr President, ladies and gentlemen, yet again we have been giving our attention to the Members’ Statute, at a time when Europe has been unable to resolve the issue of the constitution, at a time when, only a few weeks ago, the European Union’s Stability Pact proved a failure, at a time when, facing economic problems in the European Union, we are trying to banish unemployment from Europe. At a time like this, Parliament has once again deemed it proper to devote attention to itself. The Members’ Statute was back on this House’s agenda, and – quite apart from the question of whether we need rules that apply from Finland to Sicily – I think it a poor show for us to again attempt to resolve the issue before the Central and Eastern European States have joined the European Union, and before new Members of this House have been able to share in reaching a decision. That is what I criticise, and for that reason I have voted ‘no’ to the statute question in its present form.
Mr President, I supported the Members' Statute because we need urgent reform of our travel expenses system in time for the new Parliament next July. Now that we have this resolution, we can open negotiations with the Council on the Members' Statute. I hope that when we look at the salary level we will look again at the report of independent experts, which gave an excellent way forward for looking at the salary issue.
Mr President, my Group asked me to give an explanation on its behalf. Simply and briefly it is a point which concerns paragraph 2(b). As I said in the debate in the morning, we are very strongly in favour of reform of the Protocol concerning Privileges and Immunities. The existing rules relating to privileges and immunities are unsatisfactory. However, as we said in the debate leading up to the decision on 3 and 4 June, the text that was approved then is unduly extensive in the privileges and immunities it prescribes. So we voted against paragraph 2(b), not because we oppose reform but because it is too generous a model for reform.
– The reasons why I voted against the Statute are as follows. Let me say straightaway that I think it important and right that our travel costs should be the real ones, but everyone here in this House knows that that has nothing, nothing whatever, to do with the Statute. We could change the link between travelling expenses and real costs tomorrow; it has nothing, nothing whatever, to do with the Statute. I do welcome, though, the prospect of our soon having rules on this. As regards the Statute, I concede that what was decided on in the summer has been improved on, particularly as regards the pensionable age.
I still, however, cannot agree to it, as it highlights a social imbalance at a time when, right across Europe, really deep cuts are being made in social security budgets, and it is just not on for us, in this House, to again insist on a sort of Christmas present, so that German MEPs, for example, get 20% increases. I regard that as unacceptable. Nor do I think it right that we should base our calculations on the income of a judge, who, let me remind you, is permitted no other employment. I would have thought it more proper if we had taken the average income of all MEPs as a basis, which I would have thought would be the more appropriate approach, and I still do not think it right that MEPs should be allowed to have other sources of income while judges are not. I still do not think it right that we do not wait for the general standard of living to improve before doing something about that of MEPs. Underlying my rejection of the Statute is my belief that increases of this kind result in a social imbalance; I would be getting much more in terms of salary-related payments than my counterparts in the , and that too I regard as an injustice. I see this as Parliament giving itself a Christmas present rather than bringing itself into line with what is being talked about by the public.
Perhaps I may be permitted a final point, which is that I hope that further improvements will be possible in order yet to change the imbalance that has resulted from the Statute, especially its social dimension.
I do not know what has gone wrong in the Verts/ALE Group, but the Rules of Procedure state very clearly that you are supposed to give notice of explanations of vote. However, Mrs McKenna, I will take your explanation of vote.
Mr President, there are big problems with the Members' Statute. In the end I decided to support it, but I have major problems because the expenses issue is not separated from the salaries issue. A lot of people in my own country will be very put out that technically a lot of Members voted to increase their salaries by a huge amount. This will not go down well in the individual Member States.
.– The European Parliament's retraction on the proposals for the Members' Statute blew out the possibility of a solution to the problem during the Italian Presidency. Today's resolution endeavours to restore once again the possibility of resolving the problem, which is why I voted in favour of it. The European Parliament is exposed to public opinion; it cannot act as public prosecutor to the other Community institutions when its own house is not in order. With the system of travel expenses in particular, every effort must be made to improve this before the European elections.
We would emphasise the importance of our finally getting closer to obtaining a Members’ Statute that would mean the end of the system of covert compensation that has so far existed in Parliament. We welcome a system through which actual travel expenses are reimbursed. A system involving one salary – even if this is higher than many MEPs’ present salaries – is better because it is an open system which can be scrutinised and assessed by the electorate. Despite this basic approach, we now wish to make it clear that we consider the salary level recommended by Parliament’s report from June 2003 to be too high and that we shall continue to press our government to argue in the Council for a more sensible salary level.
For the reasons of principle mentioned in my speech in the course of the debate, I voted against our Assembly’s resolution which calls once again for a unified Members’ Statute.
I should like to add that, the more progress that is made in negotiating this Statute, the greater the number of difficulties that appear, the greater the number of complexities that are invented to resolve these difficulties and the more the system proposed becomes untenable.
In particular, it is hard to imagine how, in the name of a principle – which does not exist – of equality between MEPs, profound and very real inequalities could be created in each country. How, for example, could the MEP of a new Member State be paid a salary twenty times that of a member of his or her national parliament? How, moreover, is such an inequality to be corrected? Similar questions arise in connection with taxation: what is the rationale behind a rather well-paid Member of the European Parliament paying income tax at a rate far below that applied to his or her fellow citizens?
As I emphasised in the debate, the dogmatic obstinacy of certain federalist MEPs is in the process of creating a mess that will be very harmful, once again, to the image of the European Union.
The June Movement has today chosen to vote neither in favour of, nor against, joint motion for a resolution no. RC-B5-0543/2003 on the Members’ Statute.
The June Movement abstained from voting because Amendment No 1, which would have meant fully regulating the way in which travel expenses are reimbursed and have entailed far greater transparency, was voted down.
The present system, involving non-transparent and tax-free reimbursement of travel expenses, together with reimbursement of general expenses, is unacceptable. The present draft Members’ Statute does not, however, solve the problems satisfactorily.
It is not acceptable
- for Danish MEPs’ remuneration to be increased by more than 50%;
- for there still to be issued, alongside the reimbursement of actual travel expenses, a tax-free payment based on distance travelled and time spent on the journey;
- and for the reimbursement of general expenses (at present approximately DKK 26 000 per month) still to be paid out tax-free without having to be accounted for.
Because of the very different national schemes for MEPs and the majority’s unwillingness to draw a line under tax-free schemes, it would be most appropriate to leave it to each individual Member State or to the relevant parties/movements in each individual Member State to draw up proper rules for their Members of the European Parliament.
. Although the compromise that the European Parliament is proposing to the Council introduces some amendments to its proposal of 3 and 4 June (on tax issues and on privileges and immunities, for example), it retains aspects with which we disagree, such as fixing a monthly parliamentary salary that is the same for all Members, regardless of the country they represent.
Whether or not to establish a statute for Members of the European Parliament is not the issue. The issue is its content. As we have stated, the Members of this House are elected to represent national constituencies. Consequently, they are, and must continue to be, bound to these constituencies. This means that the salary of a Member of the EP must be based on the salary paid to the Members of the national parliaments of the country in which they were elected.
By the same token, we cannot ignore the existence of very different social realities in the countries of the EU. Providing a parliamentary salary that is the same for all EP Members will create situations of profound inequality and disparity in various countries, such as Portugal, between the salaries earned by workers and those earned by political representatives and holders of public office. This would be totally incomprehensible.
Hence our vote against the report.
We have today voted neither in favour of, nor against, joint motion for a resolution no. RC-B5-0543/2003 on the Members’ Statute.
The present system, involving non-transparent and tax-free reimbursement of travel expenses, together with reimbursement of general expenses, is unacceptable. The present draft Members’ Statute does not, however, solve the problems satisfactorily.
It is not acceptable
- for Danish and Swedish MEPs’ remuneration to be increased by more than 50%;
- for there still to be issued, alongside the reimbursement of actual travel expenses, a tax-free payment based on distance travelled and time spent on the journey;
- and for the reimbursement of general expenses (at present approximately DKK 26 000 per month) still to be paid out tax-free without having to be accounted for.
Because of the very different national schemes for MEPs and the majority’s unwillingness to draw a line under tax-free schemes, it would be most appropriate to leave it to each individual Member State or to the relevant parties/movements in each individual Member State to draw up proper rules for their Members of the European Parliament.
. It was almost twenty-five years ago now that the Members of the European Parliament were, for the first time, directly elected by the people. That was a milestone. To this day, though, there is no Act on Members’ Legal Status to regulate on one single basis the rights and duties of MEPs, and that is a disgrace, but not, admittedly, one of which this House should be ashamed. If anyone should be ashamed, it is the Council.
I was first elected to this Parliament in 1994. Since then, I have had, time and again, the experience of seeing how the Council, when it came to the issue of a Members’ Statute, allowed us to run round in circles. The second attempt at one that I have experienced was this summer, and when we had at last adopted a Statute full of concessions and willingness to compromise, I thought that we were out of the woods. All that was needed was the Council’s approval, but the Council adopts its customary stance of nose in the air and absolute immobility. Shame on them!
I have voted against the resolution, because I cannot see why we should now throw away the Statute we have adopted and present the Council not with a law on the legal position of MEPs, but with mere pay scales, of which we cannot be other than ashamed and for which the public will laugh us to scorn.
. I am convinced that the Members’ Statute, demanded so vehemently by this House, is yet another indication of the failure of the Italian Presidency of the Council. The chosen solution to the issue of the taxation of MEPs’ salaries is botched and temporary, but, above all, there are no rules on the legal status of MEPs. Under no circumstances can I vote in its favour while the issue of immunity remains unresolved, nor can I accept the curtailment of rights that guarantee the exercise of an independent mandate, such as are accorded to our counterparts in the national and regional parliaments. I therefore no longer have any confidence in the Council’s will, at the present time, to bring about a single statute for MEPs, and, for that reason, I vote against the resolution RC B5-543-/2003.
. I voted against the resolution, believing as I do that this is the worst conceivable time for us to resume a debate on the Members' Statute.
At present, the European Union has essential and fundamental tasks to deal with. In the immediate aftermath of a failed summit, and facing all the problems of European integration, we in this House must limit ourselves to what is essential and necessary. The importance of a common statute means that a solution must be sought together with the Council and without pressure of time.
It is incredibly important quickly to bring about open, clear and unambiguous common rules. We have therefore chosen to vote in favour of the resolution, but not for those proposals that demand a reduced pensionable age. We also believe that salaries should be more in line with those of members of the Swedish Parliament and that salaries should be taxed on a national basis.
. – The introduction of astatute for the Membersof the European Parliament has been advocated for years now as a miracle cure for self-enrichment of MEPs. Instead of enabling Members to increase their income substantially by means of excessive benefits that are not recorded by the national tax administrations, it would make a clear-cut distinction between income and the expenses actually incurred. At the same time, it would bring to an end the equality of pay between MEPs and the members of national parliaments in their country. I actually agree with that equality of pay, although it does lead to extreme differences in income among MEPs in practice and is therefore seen as encouraging fraud. The lowest-paid make up for their deficiency, and the highest-paid willingly cash in too. Consequently, I have always supported the endeavours to bring about such a statute. However, earlier votes revealed that no majority support for this could be obtained without tax cuts and enormous salary increases for MEPs from a large number of Member States, including my own country, the Netherlands. The current proposal is based on the resolution of 3 June 2003, which I voted against for that reason. It does make some concessions to the Council’s objections, especially on national taxation, but these do not improve the proposal sufficiently to enable a ‘yes’ vote at present.
.The EPLP has voted today for the removal of barriers preventing a Members' Statute. It has also voted today for negotiations to commence on the appropriate level of remuneration for MEPs with Council. The basis for this should be the study carried out by the Wise Persons Group.
Another aspect which we support is national taxation. All along we have supported the concept that MEPs should be treated no differently in the area of taxation from other residents in their Member States. Importantly we are also finishing today the reform of the whole issue of expenses. For too long the expenses issue has dogged the Parliament, and we now have the opportunity to put this to rest.
. – I voted in favour of the proposal because if we want a change to the present system this is it, or there will not be one. I voted for this proposal on the assumption that the travel expenses system will be reformed in such a way that travel expenses will be paid on the basis of actual costs incurred.
Today, the European Parliament agreed upon a resolution that may bring to an end this year’s debate concerning MEPs’ salary, pension and travel conditions. With this agreement, the European Parliament has gone so far towards accommodating the Council that there is now finally the prospect of a Members’ Statute.
I am very pleased about this outcome which means, for example, that MEPs will be obliged to account for their travel expenses.
Parliament’s compliance is based on an agreement that all Members of the European Parliament should receive the same wages. The amount is a weighted average of the remuneration received by MEPs in the four largest countries. It corresponds to EUR 8 600, from which MEPs themselves will have to contribute to their pensions. In addition, it will be possible for the Member States to opt for their MEPs’ paying tax to the Member State. Finally, the pensionable age for Members of the European Parliament is to be raised from 60 to 63 years.
This is a sensible compromise for which everyone has had to go right to the pain barrier. I think that the salary has been set too high, but this was the price of our having been able to bring about a compromise at all.
. We supported rejecting the Commission proposal which, in the name of combating distortions of competition in the internal market and in environmental protection and, on the basis of the ‘polluter-pays’ principle, seeks to achieve the gradual upwards harmonisation of excise duties on fuel for commercial purposes, and to separate the systems of duties on such fuel from those on fuel for private purposes. This proposal for a directive, which had already been rejected by the European Parliament, forms part of the strategy put forward in the White Paper ‘European Transport Policy for 2010: time to decide’, whose stated intention is to seek to redistribute the tax burden between ‘users’ and ‘taxpayers’ and to pass on the ‘real’ costs of transport to ‘users’.
The Commission proposed ‘introducing a graduated tax on transport infrastructure use and making the tax system more consistent’ and creating within ten years, a European-level tax system that includes registration and road taxes, an ‘intelligent’ system for levying duties on infrastructures and harmonizing fuel taxation. It also set minimum rates of special duty on unleaded fuel and a central rate for fuel for commercial purposes. Given our disagreement, however, with the majority of these proposals, we supported the positions put forward to reject the Commission proposal, which is what has happened once again.
Legislating on environmental liability is like opening a Pandora’s box, so badly is environmental damage defined and so imprecise is the scope of the legislation, particularly on the issue of biodiversity, which is already governed by two major international conventions, those of Berne and of Bonn.
Compensation should be limited solely to the Natura 2000 areas and exclude non-profit-making activities, such as leisure pastimes, from professional activities. The directive does not, however, draw a distinction between these two types of activity. If liability is to be applied, it must be based upon objective and quantifiable criteria: the nature of the damage and its impact, the state of the environment at the time of the damage and, above all, local circumstances. The permit to pollute and the notion of the ‘state of scientific and technical knowledge’ must be maintained if the ‘polluter pays’ principle is to be effectively applied and not replaced by the ‘taxpayer pays’ principle. Liability must also exist in relation to GMOs and hydrocarbons, sensitive subjects that are excluded from the area of competence. More generally, what is the point of recognising the European Commission’s competence in this area when penalising environmental crime depends upon judicial cooperation and when other legal instruments such as the Council of Europe’s Lugano Convention could be used?
. We are in the process of drafting the proposal for a directive, presented in January 2002, on environmental liability with regard to the prevention and remedying of environmental damage, which is particularly important for ensuring better environmental protection and for combating all types of pollution, setting out new principles and proposing new obligations, specifically for companies.
This is proving to be a far from straightforward process, however, particularly in the European Parliament, where the pressure exerted by the various economic interests has made itself felt, and this is why it was the Committee on Legal Affairs and the Internal Market and not the Committee on the Environment, Public Health and Consumer Policy that negotiated this directive. The Council common position rejected some of the European Parliament’s proposals, only some of which have now been accepted at second reading. The results of the vote reveal some contradictions and weaknesses in Parliament’s final position, which rejected most of my group’s proposals, although most of the negative proposals from the Commission were also rejected.
We will see what the final outcome is, but everything suggests that it will fall short of what is needed.
. – The ‘polluter pays’ principle is currently widely accepted. Does that imply, however, that those with a great deal of money are allowed to cause a great deal of pollution? Furthermore, what happens if the culprit is unable to pay, or if the perpetrator is not found, or if everything is carried out according to the rules on authorisation? For such time as the economy continues to be considered more important than the environment, mitigating circumstances and exceptions will always be sought. More must be done to render disasters involving oil tankers at sea and involving nuclear power stations practically impossible, but if such disasters occur nevertheless, the damage is vast. In the current situation, compulsory insurance for all economic activities is the most important weapon for preventing such disasters. The insurance companies, which do not like paying out large sums, will force the companies insured with them to become safer. It emerged from the preliminary debate that it is not just a case of an undisputed technical regime. Disasters involving oil and those involving nuclear power are exempted owing to insufficient international regimes. The right wing is saying that compulsory insurance is not customary practice, will become prohibitively expensive, and gives rise to excessive bureaucracy. The alternative would be that no one would pay for cleaning up and restoration in the event of environmental disasters, or that this would be paid for out of taxes. I support all attempts to tighten up this Directive.
. I welcome the work that has been undertaken in an area that is of increasing concern to European citizens; namely, environmental protection and the liability of economic operators for damage done to the environment. I therefore believe that making operators adopt the necessary measures to prevent imminent threats of environmental damage and to establish compensation mechanisms for damage caused is justified, necessary and useful.
Furthermore, I agree with the distinction that is made between some high-risk commercial activities on the one hand, for which all environmental damage is covered and to which objective liability applies and, on the other, commercial activities other than those referred to, in which only damage caused to protected species and natural habitats will be covered in the event of proven intent or negligence on the part of the operator.
The balanced and realistic solutions that we are able to provide in this field will help to attain the objective of preventing and remedying environmental damage and protect the economic and competitive interests of the companies in question, and also constitute the right way of attaining the objectives declared by the Community to achieve sustainable growth and development.
The European Parliament has today voted on a proposal for a directive aimed at standardising the rules that apply to environmental liability in the EU. The overarching principle must be that ‘the polluter pays’. The idea is that companies and other actors throughout the EU must be subject to the same legislation when it comes to their obligations to prevent, attend to and pay for the environmental damage for which they are responsible.
I have chosen to follow a more environmentally friendly line than the Group of the European People’s Party (Christian Democrats) and European Democrats and have therefore voted, for example, for stricter requirements regarding nuclear pollution (Amendment No 42) and the issue of genetically modified organisms, or GMOs (Amendments Nos 43 and 44). In spite of Amendments Nos 42 and 44 having won a majority of votes, the required 314 votes were not achieved and the amendments were thus rejected.
.On amendments which were submitted by the Green Party, I would like to make the following explanation for my vote against.
Where amendments proposed incorporating GMO and nuclear issues inside the scope of the directive, I voted against. This is because nuclear liability covered by the Vienna and Paris Conventions is currently being reviewed. Any attempt here would be presumptuous as to that review's outcome.
On GMOs it is clear that liability still has to be worked out, as legislation dealing with GMOs has only just come on to the statute books. Let us see how that works first. All else undermines conventions or existing law.
.– The recommendation on a code for medicinal products is extremely important in an area to which European citizens are highly sensitive but which is ruled by the profiteering interests of the large companies. On this basis, I voted in favour of all the amendments which aim to:
- supervise the market independently of the pharmaceutical industry;
- protect the public from medicinal products which have expired;
- reduce the period of commercial secrecy demanded by the large pharmaceutical companies, the result of which is to prevent cheaper drugs from being marketed;
- limit advertising of medicinal products;
- set up databases independently of the pharmaceutical companies.
The Grossetête report on the introduction of a Community code relating to medicinal products for human use is basically intended to protect the interests of the pharmaceutical industry. It is disgusting that it is the big pharmaceutical trusts’ hunger for profit that has the last word in an area in which priority should be given to public health, because protection of the monopoly on patents, which ensures this industry’s profits while sending the prices of medicines soaring, has the drastic effect of denying hundreds of thousands of human beings access to those medicines.
Although we have supported the amendments in favour of better labelling or informing the public about the effects of medicines, we have, on the other hand, voted against the amendments protecting the monopoly of pharmaceutical laboratories.
In our view, public health and the interests of patients are much more important than freedom of trade and shareholders’ profits.
. The agreement that has just been reached in Parliament was based on a misguided Commission proposal, which viewed the matter in exclusively commercial terms and which sought to review the process of legislating on medicines, with the basic aim of increasing the short-tern competitiveness of the pharmaceutical industry.
This position was immediately contested by various social, consumer, family and mutual organisations from various countries, all fighting for a responsible policy that will serve public health and consumer protection. Consequently, at first reading, Parliament was able to make substantial changes to the Commission proposals, which the Council only accepted in part.
At second reading, some of the original proposals were accepted and whilst the compromise that has been voted on today in the European Parliament does not accept all the proposals that we put forward, it significantly improves the Council position, specifically as regards defining generic medicines, as regards the request for a distinction to be made between advertising and information and as regards the invitation to the Commission to undertake a study of current practices in the field of information, with the aim of improving quality.
. – The compromise is a step forward for the competitiveness of the pharmaceutical industry, the knowledge-based economy and the availability of medicinal products in the EU. Dossier protection for pharmaceutical products in the EU varies from six to ten years. The result is that the supply and price of medicinal products varies considerably among the Member States. The ‘8 + 2 + 1’ compromise involves eight years’ dossier protection, plus two years for generic medicinal products, to put the dossier in order, followed by market access, and then one year’s extra protection for the innovative industry if a medicinal product also has a therapeutic effect for other illnesses; and results in greater price competition, an improved supply of medicinal products and a boost to the knowledge-based economy. The Council has failed by omitting to include homeopathic medicinal products in the compromise package. As a result, these medicinal products remain a legal grey area, and homeopathic medicinal products will continue to circulate illegally on the market. I therefore call on the European Commission to present a proposal as quickly as possible regulating the registration of homeopathic medicinal products at European level; only then will the European market in medicinal products be complete. Homeopathic medicinal products represent an important alternative for many people. I, too, rank among those who have a great deal of confidence in the therapeutic effects of these medicinal products.
. The highest degree of public health protection in the Union is a concept enshrined in the current Article 152 of the EC Treaty.
I welcome the efforts made by all institutional and private operators to improve the content of the Community code relating to medicinal products for human use. The amendments mainly concern the definition of medicinal products, generic medicinal products and organic medicinal products which, in my view, is aimed at meeting the ever-greater demands of the European citizens and the need to provide a more reliable framework for conditions for marketing medicinal products for human use.
Lastly, as I said about the other report by Mrs Grossetête, we must consider reasonable protection (in the form of a set period of time) for the rights of pharmaceutical products, specifically those that have new therapeutic indications, which provide patients with substantial clinical benefits compared to existing therapeutic indications, in order to achieve the balance suggested by the rapporteur (although not optimistic, she is at least realistic) between competitiveness, research, health system needs and the development of generic medicines.
The overall compromise that was reached with the Council under the Italian Presidency, including on the Agency covered by the Müller report, is extremely important.
We have just expressed our opinion on the revision of pharmaceutical legislation. The modified directive will allow a greater degree of harmonisation between the Member States when it comes to the rules governing medicines. It may increase the effectiveness with which the centralised and decentralised procedures operate. We want the Member States to ensure, however, that preference is given to homeopathic medicines manufactured and marketed in the Community.
We have voted in favour of the amendments that could resolve a number of problems caused by the legal vacuum in which certain homeopathic medicines still exist. Not only do these medicines, used by more than a hundred million Europeans, not have side effects, but they also enable the health services to make savings. We are definitely keen to preserve those homeopathic medicines that meet the demand from our countries’ citizens.
We have also come out in favour of developing Europe’s generic pharmaceutical industry, for, if we want to preserve our social protection, we have to make savings, and generic medicines help us do that.
.I commend the rapporteur for her tremendous work on this vital subject. The common position as drafted presents a major problem for my Member State, Ireland, regarding Article 67 on prescription-only medicines for veterinary purposes. This is why I retabled the relevant amendment from first reading, which we overwhelmingly adopted first time round.
It is essential that subsidiarity prevail and that each Member State be free to decide which medicines will require prescriptions. This is the current situation and has proved reliable in terms of protecting public health.
My amendment would allow Member States this discretion, while carefully supervising the authorisation of appropriate dispensers of the medicines. It would mean that the merchant-based system of licensing and control in Ireland would be allowed to continue. This system delivers the highest standards of food safety and traceability. But it avoids unnecessary cost and bureaucracy for farmers and animal owners.
. I welcome the efforts that have been made to establish a Community code for veterinary medicines. Guaranteeing a high level of public health protection in the European Union necessarily requires general provisions to be adopted on placing these veterinary medicines on the market. There is unfortunately no shortage of reasons for greater vigilance to be required for products made available to healthcare professionals. Care over the precision and reliability of information on medicinal products is becoming increasingly important, due to greater consumer awareness. I therefore believe we would do very well to insist on a clearer separation between ‘information on medicinal products’ and the ‘advertising of medicinal products’.
Lastly, I agree with the idea that reasonable timescales must be set for protecting the rights of pharmaceutical products, because this alone – on a reasonable basis, of course, which I believe has been achieved as a result of the European Parliament’s action – will ensure the ongoing interest of the sector’s industries in pursuing and even stepping up their study and technological research efforts to find new and improved products.
I have voted in favour of Amendments Nos 20-23, which were, however, rejected.
I did so because there is an obvious risk of what are at present counted as food supplements being redefined in future as medicines. This would make them less accessible in a situation in which many people supplement their food intake with food supplements in order to feel better and keep healthy.
The directive could therefore have a serious effect on prices in the event of food supplements being redefined as medicines. Higher costs for the individual consumer might make food supplements too expensive to buy. The result would be higher sickness rates and increasing costs to society.
.I thank the rapporteur for his hard work on this important matter. Traditional herbal medicines have been used in our societies from the earliest times. In more recent years, production and sale of these products have become more structured and commercialised.
There has been an increasing awareness that modern medicines do not always provide relief for all possible conditions and many people have found herbal medicines to be an important element of their health regime.
I believe that we as legislators have a duty first and foremost to ensure the highest standards of public health protection. The provision of medicines, herbal or otherwise, cannot take place in an unregulated environment. This would be irresponsible.
However, we must pay due regard to long-established practices in an industry that has been largely self-regulating in many countries. There are many products available through health food stores which have been categorised as foods or food supplements and not medicines, even though they may have therapeutic qualities. But we must remember that all foods which form part of a balanced diet can have a positive health effect.
What we must avoid is imposing restrictive legislation that will hamper free trade and competition and cause damage to a thriving health store sector. The operation of this sector can be carefully monitored through appropriate national legislation.
. I supported this recommendation for second reading which, by retabling those Parliamentary amendments that were adopted at previous reading and by improving the text of the common position adopted by the Council, better serves the aim of harmonising national legislation in the field of measuring instruments.
The increasing complexity of today’s economies and the need to ensure fair trade require a minimum level of accuracy that must be guaranteed by means of legislative requirements. This demand is, in the context of a common market such as the European Union’s, more than justified.
This view is damaged by the Council common position’s containing an ‘optionality clause’, which would allow Member States to decide what instruments must be subject to regulation, thereby encouraging the retention of a dual system consisting of a regulated part and an unregulated part. I fully agree with the rapporteur when he states that ‘if intra-Community trade considerations are taken into account, then national legislation should notbe incompatible with each other, nor with EC legislation’.
Consequently, as the rapporteur points out, only by making this clause meet certain general requirements and by introducing a transitional period in which Member States can phase out this clause will we be able to achieve the harmonisation we wish to see.
. I know that road safety is a high-priority task for the European Union, I recognise that this report represents a step towards achieving this Community objective and consequently voted in favour of the report currently before us. I therefore agree with adopting most of the measures that were proposed and with applying them to minibuses, buses and coaches and to light, medium and heavy-duty vehicles. I agree with the rapporteur’s view, however, that banning side-facing seats in certain vehicles is excessive. The fundamental issue is that these seats have not been proven to be unsafe in all the vehicle types in question. It is true that the Commission submitted a study, but this study does not justify a ban of this nature, because it was confined to examining accidents that occurred in only one category of vehicles – minibuses – and was based on parameters that only apply to this type of vehicle. Furthermore, the data on M3-category coaches which belong to the classes III or B, do not suggest any specific risk that would justify a total ban.
I therefore feel that the European Commission’s conclusions are, in this last regard, over-hasty.
. Wearing a safety belt has advantages, mainly that of preventing people from being thrown from vehicles. Various road accident studies conclude, incidentally, that many passengers die precisely as a result of being projected from the vehicle whereas those who remain inside the vehicle generally survive. We could, therefore, legitimately consider the use of seatbelts to be socially beneficial, because this contributes significantly to reducing the number of deaths and injuries in the event of an accident.
It is also important to remember that this report adopts a Commission proposal that should be seen in the context of amendments to 1974, 1976 and 1977 Council directives on enhancing road safety. We can reasonably predict that the Commission proposals contained in this set of measures will bring about positive results.
At a time, however, when the road mortality rate remains high, safety measures for all vehicles must be stepped up – not only for light vehicles (category M1), but also for minibuses and coaches (categories M2 and M3) and light and heavy trucks (categories N1, N2 and N3).
Road safety must be a priority.
For all of these reasons, I voted in favour.
. Greater transport safety, in light of the very high number of fatalities every year, has been one of the European Union’s priorities, and has led to various European Parliament reports and to a White Paper.
I believe that by extending the obligatory use of seatbelts, the Commission proposal, which the rapporteur also endorses, contributes to greater passenger safety and I therefore supported this report. We are talking, in particular, about minibuses, coaches and light, medium and heavy-duty trucks.
This measure does nothing more than minimise the effects of road accidents, however, and I recommend that investment be made in other, genuinely preventive, measures, as a more effective way of reducing the mortality rate on roads, by reducing the number of accidents. I propose, for example, that we give a powerful commitment to school and civic education, to promoting a culture of responsibility and respect, to improving roads and motorways, which are becoming increasingly congested, and to technological improvements to cars and to all vehicles. Another suggestion, which I have advocated for a long time, is to invest in developing the rail sector, which is an undoubtedly safer form of transport than road transport and which could provide a truly sustainable alternative to a road sector which is increasingly saturated.
.I abstained because I am chairman of the Reviewing Committee on the Export of Works of Art in the UK.
. Although I am aware of the problems inherent in this issue, not least in terms of international coordination and of proving ownership, I believe that this is a positive proposal because it will ensure the full return, wherever possible, of looted cultural goods.
In this regard, there clearly exists legal uncertainty, which is abused today by people who appropriate these goods and traffic illegally in them, leaving their legitimate owners without legal protection. A typical situation involves countless items plundered during World War II, many of which have still not been recovered by their owners or the owners’ successors. In this difficult balancing act between various interests, account must also be taken of rights acquired by third parties who have purchased items in good faith.
I therefore share the rapporteur’s position on the need to address the complexity of the underlying moral and ethical issue and on the need for a legal and institutional framework that is fairer to those asking for goods to be returned, to the current owners, to state bodies and to not-for-profit organisations. Coordination has clear advantages over the haphazard approach that has prevailed to date, and I welcome in particular the idea of establishing a common cataloguing system, creating a centralised database and opening up public and private archives to investigation, which will facilitate greater transparency and more effective monitoring of the movements of such goods. I voted in favour of the report.
.– The resolution on the Commission’s work programme for 2004 has very severe things to say about the Eurostat affair and its consequences, and these I entirely endorse, but the fact is that nobody is explaining why there was no response from the Commission for such a long period of time. Not only is it necessary to lance the boil of Eurostat; it will also be necessary, in future, to make OLAF more independent and more capable of functioning, to improve the transmission of internal information, to treat as a matter of urgency the reform of the Commission’s accounting system, and to put an end to both the culture of secrecy and the negligent attitude to financial control.
These requirements are made all the more urgent by the constant revelations of other frauds, for example, the price-fixing by insiders in agricultural management committees, or, more recently, the ‘Blue Dragon 2000’ affair in relation to the use of Community funds in Catalonia.
Aberrations of this sort are not unconnected with the Commission’s generally arrogant attitude towards the Member States. One single cause underlies all this behaviour, namely, the Commission’s belief in itself as the sole possessor of a superior truth. It is regrettable that the draft European constitution encourages it in this belief, whereas it ought to have been made into a subordinate body.
.– This is a resolution that not only fails to question any of the European Union’s fundamental pillars and policies – its neoliberal capitalist policies, federalism, its increasing militarism – and fails to condemn the harmful consequences of these for the workers and communities in the various countries it actually confirms these guidelines and priorities, and masks their true nature by introducing some social concerns.
One example is the resolution’s insistence on the need for the so-called ‘European constitution’. It is reluctant to enter into the debate on the forthcoming financial perspectives (from 2006 onwards) – and this is simply astounding - on the grounds that the European elections are due to be held soon. It welcomes the militarisation of the EU. It does not question the policies of liberalisation – it simply refers to more careful consideration of their ‘possible consequences’. It rejects the proposal for an amendment that proposed a re-evaluation of the Commission’s mandate for the WTO. In short, it gives the Commission yet another role.
There is no analysis of the worsening economic and social situation in the various EU countries or any criticism of the policies that have caused this situation. If the truth be told, we could expect nothing else from the political forces that decide, in the EP, in the Commission and in the various governments, on EU policies.
Mr President, on Côte d'Ivoire, we tabled an amendment today. It is deplorable that this Parliament did not support that amendment. It is completely unacceptable that, in relation to fisheries agreements, EU fishing vessels take priority over the rights of people in other countries. This is a war-torn country. We believe that the agreement should be suspended until the conflict is solved. It is completely unacceptable to let EU vessels continue fishing undisturbed regardless of the fact that there is a conflict there.
.– The role of foreign forces is particularly evident in the military conflicts which are tearing the Côte d'Ivoire apart, with tens of thousands of innocent victims. At the same time, the European Union has turned this country into an experimental laboratory to test its ‘crisis management’ policy which, in essence, is a policy of imposing its imperialist intentions.
The European Union has no business in Côte d'Ivoire. The French troops should withdraw immediately and the problem should be dealt with within the framework of the UN and the African Union.
We MEPs of the Communist Party of Greece voted against the resolution, not only because it fails to name the guilty parties, but also because it welcomes the interventionist role of the EU. These positions turn any positive elements which the resolution contains into nothing more than a wish list.
. – Even though it is impossible to disagree with the condemnation of the concept of ‘’ and of the political murders committed in its name, we have not voted to approve this report.
On the one hand, it glosses over the culpability of successive French governments, which, following a long period of colonial oppression, supported Houphouët-Boigny’s dictatorship and then the authoritarian regime of his successor Bédié, who, in the course of his struggle for power with his rivals, devised the rabble-rousing concept of ‘.
Even today, the French army maintains a presence in Côte d’Ivoire to protect, not the people, but French capitalist interests.
In any case, what is meant by ‘the restoration of the state’s authority’ if no means are provided to put a stop to ‘poverty, the unequal distribution of wealth, social injustice, violations of human rights, and the oppression of minorities…’,which the report itself sees as destabilising influences and as having been factors in bringing about the present conflicts?
As for what are claimed to be peacekeeping forces, for example those of ECOWAS, previous experience in Sierra Leone and Liberia has demonstrated that, in general, they did nothing other than add one more armed gang to those that are already preying on the population. Using our votes to endorse such a hypocritical document would have served only to enable Members of the European Parliament to appease their consciences.
. – From the very outset, the joint resolution adopts a paternalistic tone in its assessment that the conflict in Côte d'Ivoire ‘cannot be attributed solely to the ethnic factor’ – which, in any case, attaches value to the factor in question. Is it not, though, the neo-liberalisation of the Ivorian economy, the reduced prices for raw materials and the consequent impoverishment of the people, the way in which multinational companies openly set Ivorian neo-colonial factions against each other, that have enabled speeches about ‘’ to find an audience, and facilitated ?
The joint resolution has nothing to say about the need to withdraw the French peacekeeping troops; the historic links between the army, French businesses, and the political class in Côte d'Ivoire and the neighbouring states mean that the French army and foreign office cannot be regarded as neutral, so the involvement of other actors needs to be encouraged. This at once weakens many of the points in the Linas-Marcoussis agreement. The best policy for preventing conflicts is to eradicate their causes, and, in this instance, those who started the fires are no good at putting them out. There is a need to get away from the profoundly anti-democratic, neo-colonialist way of thinking in order to move towards another form of cooperation between Europe and Africa. I therefore abstained from voting on a resolution that does not get to grips with these problems.
. – Once again, this House has responded to the disastrous situation in Cote d’Ivoire by adopting a mediocre resolution which does not distinguish between the prime cause of the situation and factors of secondary importance. The prime cause is a combination of ethnically-based forces, openly racist (whether their racism be intertribal, anti-white, or anti-French), engaged in dismantling the stability and prosperity that they inherited. The armed robberies committed a fortnight ago in Abidjan, by militiamen calling themselves ‘patriots’, the victims being representatives of humanitarian NGOs that are doing remarkable work, especially for the benefit of children, and diplomatic representatives, are made all the more shocking and unacceptable by their being carried out with utter impunity and under the complacent eyes of the forces of order. The double game that the government is playing must be denounced in unequivocal terms: there was nothing spontaneous about these events, which were surreptitiously organised by cronies of President Gbagbo or by the President himself, whose mastery of doubletalk is unsurpassed. These ‘young patriots’ are armed, funded and used by a government which, although lawful, is failing to perform its functions.
In view of the scale of robberies such as these, France and the European Union must, as a matter of urgency, start to talk tough and establish a clear link between aid and respect for rights, or else they will give an impression of indifference or complicity.
That concludes the explanations of vote.
(4)
– Mr President, over the weekend of 6-7 December 2003, the number of innocent victims of the criminal invasion of Afghanistan by the American armed forces was increased by a further fifteen children, murdered during bombings by the occupying forces. Since the beginning of the invasion of Afghanistan, thousands of children and civilians have lost their lives, the pretext being to oust the Taliban but the real objective being to occupy Afghanistan.
We also have a similar but even worse situation as a result of the illegal and barbaric invasion of Iraq by American and British forces. Nonetheless, while the European Parliament has shown particular sensitivity about the deaths among the invaders, observing one minute's silence in their memory, it is indifferent to the countless victims they have caused.
Mr President, I should like to ask the Bureau to invite the House, during the next plenary, to observe one minute's silence in memory of the children and the thousands of other civilians who lost their lives during the above invasions.
The Presidency has taken note of your proposal and will communicate it to the competent authorities for their consideration.
The next item is the debate on the report (A5-0435/2003) by Mrs Sommer, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on the widespread introduction and interoperability of electronic road toll systems in the Community [COM(2003) 132 – C5-0190/2003 – 2003/0081(COD)].
. – Let me start by warmly thanking my fellow-Members of this House for their very constructive cooperation, especially the shadow rapporteurs, to whom many thanks.
The proposal that the Commission put before us was indeed a very ambitious one, with much promised by a forward-looking new technology based on satellite navigation and mobile communications. By 2012 at the latest, according to the proposal, the Member States were to be required to use this technology for the charging of tolls, which would have meant the abolition of all the other technical systems currently in existence, which are based on short-range microwave technology. This was meant to achieve technical interoperability, which was the actual object of the legislation.
It is also the right one. In a common internal market, it is not acceptable for technical barriers to put the brakes on the flow of traffic and hence on the transport of goods. Incompatibility between national toll systems could have no other result; it creates problems for international road traffic and interferes with the smooth functioning of the internal market. The legislative proposal also aims at contractual interoperability; one contract for each user, and valid throughout Europe, would certainly be a good thing. I might mention that this is also an ambitious goal in view of the continuing need for a great deal of harmonisation within the EU, whether in the fiscal, administrative or legal spheres.
I was unable, however, as this House’s rapporteur, to go along with the Commission proposal as it relates to technical interoperability. Why is this so? The problem we face is that the new toll technology that the Commission favours, and which is currently being developed only in Germany, does not yet work. Technology that does not work does not exist in real terms, so can legislators prescribe as mandatory something that does not exist? Is it, in any case, any legislator’s task to prescribe one technology or another? No, I do not believe that it is. As the majority of my fellow-Members share my view that it is for the market to decide what specific technologies should be used, we have agreed not to follow the Commission on this point. We want to take a more technology-neutral approach. We take the view that the actual objective – the technical interoperability of the various systems – has to be achieved. We have been told by the users – the operating companies in the various Member States in which electronic toll-charging systems are in use – that this can be done. By the present proposal, as now amended, we insist on this; technical interoperability must be achieved, and what this ultimately means is that the technology currently in use must be changed only as and when it cannot be enabled to communicate with other systems of technology.
We also see it as important that subsidiarity should be safeguarded. The basic decision on whether or not to charge a toll, on what vehicles and what stretches or types of road, must remain a matter for the Member States. I also think it is important that I should take this opportunity to point out that data protection must be treated as a matter of the highest priority. We do not want drivers to end up having everything known about them.
Let me add that, in all our debates, I repeatedly stressed my view that satellite technology is extraordinarily important. I am convinced that we are doing the right thing in developing Galileo, the European satellite system. In order to put this conviction on record, I have now, at first reading, tabled an amendment drafted in stronger terms. I would emphasise that it was my esteemed colleague Mrs Langenhagen who originally tabled this amendment in the Committee on Regional Policy, Transport and Tourism, where it struck me as too rigorous to be able to command a majority. As regards tomorrow’s vote in the plenary, though, I am working on the assumption that this House will endorse this unequivocal vote in favour of Europe having its own satellite navigation system, one that will make us Europeans independent of others. This, again, I ask you to support.
Let me conclude by asking you to believe me when I say that for me, as a German rapporteur, it has not – heaven knows – been an easy matter to propose this course of action to you. The original draft from the Commission would eventually have given German industry an enormous opportunity; it could have marketed the new and innovative toll-charging technology the length and breadth of Europe. This new technology is fantastic. Not only – I am convinced – is it the only technical solution that can be regarded as suitable to German conditions, but it also has many other potential uses over and beyond simply collecting tolls. Let me reiterate, though, that a technology that does not exist in real terms cannot be made mandatory by law. It is a source of bitter anguish to me that the amateurish approach adopted by the German Federal Government, particularly when negotiating the contracts to introduce toll-charging technology, has resulted in such a debacle, one that leaves us, at European level, no solution other than the one I have now proposed to you.
. – The message of the statistics is plain, especially where freight traffic across the Alps is concerned. In Switzerland, 66% of freight is transported by rail and 30% by road; in the EU, the proportions are reversed and the difference even more starkly pronounced. What this means is that, politically speaking, the Swiss are doing something that we in Europe, in the European Union, cannot manage to do. They fix the heavy traffic levy at such a level that all external costs are completely internalised, so that the costs of road surfaces, accidents and environmental damage by noise and air pollution are all covered. Of this revenue, 80% is spent on the alternative; on building base tunnels, on measures for protection from railway noise and on improvements to rail services.
In technological matters, too, the Swiss, in little Switzerland, are years ahead of the EU. The Swiss have a system, one that works well, with microwave technology, to be combined in future with digital tachographs. The question is: why can we not manage that in the EU?
The proposal for the Eurovignette again lays down a maximum, one that is so low that nobody can seriously believe that it offers any proper incentive to use rail rather than road; nor, indeed, are the Member States allowed to spend most of this money on the alternative. What this means is that this is a half-hearted policy, and we see its results when we consider the statistics on climate change, accidents and so on.
In much the same way as the German transport ministry, the Commission has allowed itself to be pressed into the service of two big players and wants to force upon us satellite technology that is not yet fully developed. I think that we who sit on the Committee on Industry, External Trade, Research and Energy, as well as on the other, would be doing well to bring the Commission back a bit nearer to earthbound reality and to demand neutrality in matters of technology.
By way of conclusion, I want to say something about the effect that distorted competition between road and rail has on society. After this House had adopted, after only one reading, Mr Markov’s directive on driving hours and rest periods, Mr Berlusconi and his government did not even think it necessary to put it on the Council’s agenda. That, I think, is quite simply a scandal. How can we in Europe make progress on the social and environmental fronts when such significant directives are not allowed to make progress at Council level?
I thank the honourable Member. The President is tolerant towards rapporteurs, but you have exceeded your speaking time by fifty percent and your fellow Members will complain. I would be grateful if you would conform to the specified time.
. – Mr President, ladies and gentlemen, I would firstly like to thank you for your support for our initiative on the interoperability of electronic road toll systems, which is an essential element in the European policy on charging for infrastructures and on the management of transport demand.
This Directive appears amongst the proposals in the White Paper on transport policy and, clearly, it is a preliminary step to establishing the new Eurovignette system and to facilitating the payment by users of the costs of the use of road infrastructures.
The Directive has the following three objectives: firstly, the interoperability of electronic road toll systems; secondly, the establishment of a European electronic road toll system; and, thirdly, the introduction of satellite technology.
The principle of interoperability allows us to remove the obstacles standing in the way of creating the internal market in electronic tolls and therefore to prevent barriers; it allows us to extend electronic tolls more widely and restrict congestion at payment points.
The European electronic road toll service we are proposing, like the interoperability of systems, responds to genuine need for users, in particular lorry drivers, who want an electronic means of payment as soon as possible, a single one for the whole of the network. The service we are proposing, based on the principle of a single contract, offers both users and operators the protection of a clear legal document which can be used in the event of a dispute. It is a question of implementing in this field what already exists, for example, in the fields of mobile telephones and bank card systems.
With regard to the migration of the current electronic toll systems, based on microwave systems, to satellite technology, I will say that this is the only solution for the future which allows us to respond to the various needs of the European Union’s charging policy and which will furthermore allow us to considerably improve the quality of road transport, thanks to the establishment of new telematic services and new possibilities, particularly security systems, such as speed restrictors, anti-collision devices, the monitoring of the traffic in dangerous goods, information for travellers – in accordance with their position – on the situation on the different roads and on the fluidity of traffic at different points etc.
Mr President, the lack of a firm commitment in favour of satellite technology would not be coherent with the decisive policy being maintained by this Commission and this Parliament in particular, as well as the Council and the European Union as a whole, in favour of the Galileo system.
I would like to say that numerous Member States – with the notable exceptions of Germany and Italy – wish to continue using microwave systems in parallel with satellite systems. This desire, which is understandable in view of the investments already made, can be dealt with by integrating a firm recommendation on the solution for the satellites – rather than obtaining the full and closed commitment – which allows this to become a reality in the medium term. This is also accepted by the Council. I am going to listen to the rest of the debate, but I hope that, thanks to the work of the rapporteur, Mrs Sommer, and the co-rapporteur, Mr Turmes, and thanks to the work of the Council, we can adopt it at first reading – which I would insist is extremely important – in order the facilitate the use of toll systems on roads in the future.
Mr President, today we were not going to talk about the ‘Eurovignette Directive’, but I would like to say to Mr Turmes that the working group on transport has already met on several occasions with a view to making progress on the debate on this complex Directive, and we are trying to achieve as successful a result as the one I expect with the ‘Electronic Toll Directive’, in other words that, at first reading – before the end, therefore, of Parliament's current mandate – Parliament and the Council can adopt it.
– Mr President, I should like to congratulate the rapporteur, Mrs Renate Sommer, on the work which she carried out on her report. Of course, her work is so good that I believe that there will be agreement with the Council right from the first reading, which makes today's debate less interesting. But, in all events, this does not mean that we should not recall that Mrs Sommer worked in a very good and systematic manner and managed to make the Commission's initial proposal acceptable to almost all the members of our committee. At the same time, she agreed with the Council that we would proceed very quickly on what was necessary, in other words the interoperability of toll systems at European level.
We agree with the Commission proposal in principle, because it makes life easier for users, that is, drivers, who will have fewer difficulties in cross-border transport with this approach. We simply have a few objections – and I am glad that both the Commission and the Council understand them – which focus on two points.
First, when will this new toll concept start to be applied? We propose that the timetable be postponed from 2005 to 2007 for buses and lorries, because we consider that two years are needed so that everyone who has to adapt can adapt and the system can start operating.
Secondly, will the new satellite positioning system be applied exclusively or not? This system caused a great many problems when it started to be applied in Germany.
I think that it does the rapporteur credit that she demonstrates a truly European perception of this specific issue; in other words, she does not want to impose the German system exclusively and she proposes, with all her fellow Members, that this decision be taken in agreement with the relevant sector, the Member States and the other agencies involved, so that we really can be sure that the systems will be interoperable and efficient for everyone.
Commissioner, Mr President, first of all I should like to pay my deepest respects to Mrs Sommer, for the quality of the work that we were able to carry out together – thanks to her willingness to listen and also her flexibility on all those occasions where we may have had differences of opinion – which I hope has resulted in our having a very good text even at first reading, a text which I hope will be final.
I believe that in the final analysis this directive is very important, on the one hand because its purpose is to make life easier for all those road-transport operators who of course pass through toll stations and who often need to change the system or method of payment, but also because it is a directive which is very much open to the prospects of future technology, in particular as regards the implementation of the Galileo system.
We in the PSE Group believe that this directive was initially a little inflexible and very restricting for the motorway-transport sector. In effect, it required that sector to ensure, very rapidly, the interoperability of current microwave systems, in other words to invest very heavily, only to switch very quickly to another system two years later.
No doubt it was unacceptable to demand such a double effort from the sector, and I welcome the fact that we were able to agree on Amendment No 48, by Mrs Sommer, which strongly recommends Galileo and advocates waiting for an intermediate report by the Commission in order to determine the conditions under which we shall implement the switch. Nevertheless, we are very keen on the satellite positioning system and we believe that that is where the future lies, not only for tolls, but for a multitude of other services.
Secondly, we believe that we have given preference to the interoperability of systems, in other words most of the amendments that we have tabled, whether it is Amendment No 11 submitted by us or Amendment No 46 submitted by Mrs Sommer, are essentially aimed, not necessarily at having a unified system, but at making systems interoperable, and we believe that in the short term that is what should be required. In other words, we also have to ensure that certain microwave systems can be interoperable with GPM/GPRS technology.
We have also reviewed the timetable. I think that the timetable proposed by the Commission was quite simply unrealistic, because it did not take into account the time needed for the legislative work and the fact that we were unable to require that the European electronic toll system be brought into line so rapidly, that is, by 1 January 2005.
Finally, as far as the PSE Group is concerned, we have proposed, at the request of the City of London – which does not seem to be particularly Socialist – which is following this debate closely, to restrict the scope slightly and to make provision for a transitional phase for local toll systems. London, in fact, has just implemented its own system. It is a very promising experiment and I do not think that we ought to restrict it too much.
By contrast, we are fiercely – that is no doubt too strong a word – opposed to the amendments tabled by our Italian fellow Members, namely Amendments Nos 19, 23, 26, 27 and 29, which aim to propose a system of contractual rules rather than a European electronic toll system. We believe that there must be a European electronic toll system. It is clearer from the legal point of view, and it is also more stable, simpler and easier to understand. We shall therefore oppose these Italian proposals.
By contrast, we are entirely in agreement with Amendment No 39 which seeks to protect privacy, since we are proposing a switch to Galileo. It seems to us that these precautions are necessary. Finally, we shall approve and support Amendment No 40 tabled by the Verts/ALE Group, because we believe that a toll cannot amount to nothing more than a tax or an additional charge. Nor can a toll be simply a means of covering the depreciation of our road infrastructure. A toll must also be a transport-policy tool, and must be able to guarantee modal transfer and cross-financing, so as to encourage people to switch to other alternative modes of transport in future.
Mr President, I should like to begin by praising the rapporteur for a really good piece of work. At the moment, we see how more and more EU countries are introducing road tolls, often backed by different technical systems. This is one of the main points I believe we should emphasise, namely that we must not focus exclusively upon one technical system, such as satellite navigation, but, on the contrary, permit different systems that are interoperable.
It is enough to look at the situation in Germany, which has come down unilaterally in favour of a particular system which is patently not operating as intended. That is not an example we should follow at EU level. In connection with the German system, there was also another problem, namely that there were not enough boxes available, with the result that hauliers in different countries did not have the opportunity to have these boxes installed.
There is also something else we must avoid in the future. I think that, in order to be focused upon its users, the system must also ensure, at a purely technical level, that hauliers and their drivers only have to install a single box in each vehicle. This would ease the administrative burden for the transport companies, and it would also mean greater road safety, for drivers would only have to concentrate on one piece of equipment. It is also important that users be guaranteed access to a coherent network through a single contract relating to the overall network of roads involving tolls.
Together, these are all aspects it is very important to bear in mind in connection with the reading of this report. I therefore hope we obtain an agreement that puts users in the driving seat. I also hope you have noticed that I have left a little time for those who, unlike myself, have exceeded their speaking time.
– Mr President, ladies and gentlemen, Commissioner, I have to say again that I do not agree with the Commissioner, and that this report is indeed very much about the Eurovignette, among other things. The fact is that the introduction of a Eurovignette is dependent on the interoperability of toll systems, which means that the technology must be available, and work, before we can start charging for the Eurovignette, and we all know how urgently we need the money. We know that there is a considerable shortfall of funds in the railway sector. We saw, indeed, in our most recent debates on the necessary size of the European Union’s budgets, that there is in this sector a need for both revenue and for costs to be apportioned realistically, in other words, that railways, which have to pay their way, must, as regards costs, be put on an equal footing with roads, and that HGVs and other freight traffic must also pay to use roads.
So we unreservedly back Mrs Sommer as regards the guidelines she has laid down and endorse her statement that we need a solution that is not dependent on technology. The aim is that the technology that is used should be capable of being used anywhere, and soon. That is what we are aiming for, and it is a very good thing that Parliament is sticking to this line. Thank you, Mrs Sommer: we need a practicable solution, and we are right behind you. The introduction of the actual instrument that we need – the Eurovignette, an instrument of policy that this admittedly highly technical report is seeking to bring about – is absolutely dependent on a practicable solution being found. Speaking, then, as a representative of a government that has shown how not to do it, I can say that the Greens – and I am absolutely of one mind with the German Greens on this – see practicability as the decisive factor in a solution. Let me warn you, Commissioner, against going all-out for big technology that does not always work, and neglecting the other practical aspects. I believe that Mrs Sommer’s report imposes the right conditions and shows it has to be done.
– Mr President, ladies and gentlemen, I should like to make use of the opportunity afforded by the discussion of this report to underline the distinction that should continue to be drawn between the harmonisation of toll collection systems and the uniform collection of tolls as tax. I am, on the one hand, referring to the technical aspects that are being discussed and whereby it is intended to achieve interoperability of electronic toll collection systems across the Union. Nobody in their right mind will be opposed to this. It does, however, strike me that this report steers clear of a few important political issues that have arisen during the discussion of this topic, and so a more comprehensive discussion would have been desirable.
I would particularly emphasise the fact that it should remain up to the Member States themselves to assess the desirability of a toll system for lorries and passenger cars. It seems rather logical to me that in a peripheral or insular state, such as Portugal, or Malta, which is due to accede in the near future, the economic and political considerations there are different from those in, for example, Flanders, which, being situated between Germany, France, the Netherlands and Great Britain, forms the EU’s central traffic intersection. The Flemish motorways are at risk of being oversaturated by the exponential increase in freight traffic. In order to stimulate transport by rail and sea, for example, Flanders should be able to use criteria that are different from those of other Member States, if it wanted to introduce toll collections for freight traffic tomorrow, because it collects no tolls at present. The same applies to toll collections on passenger transport, whereby so many different factors, including tourism, traffic density, air pollution, economic structures, and so on, can play a role in determining whether or not such toll collections are desirable. Every government should retain the right to weigh up for itself whether the already heavily taxed car drivers – and we are talking about working people who keep the wheels of industry oiled – should be taxed even more.
Today, Europe may harmonise the technical aspects of – and I should like to drive this point home – toll systems. When it comes to making political and economic decisions in this respect, this Parliament and the Commission would do well to show a little more respect for the subsidiarity principle, to which often only lip service is paid.
Mr President, firstly I would like to add my congratulations to those that have already been made to the rapporteur, who has done an excellent job in revising some of the more unrealistic parts of the proposal. However, there are for me a number of concerns which still remain and which still need further clarification.
One of my main concerns centred on the familiar subject of subsidarity, already mentioned by the previous speaker. In this particular case, I do not believe that the EU should be able to foist road pricing upon the UK, or any other EU country for that matter, and I am therefore pleased to see an amendment guaranteeing the subsidiarity principle in this report. Thus it is now clear that the proposal should not imply the mandatory EU-wide introduction of toll systems. Such a move would doubtless mean, for example, that the UK Government, which is currently considering road pricing, would simply have passed the buck for such an unpopular move on to the European Union.
I am also pleased to see that we are to let the markets dictate what technology, if any, should be used. The notion that a satellite technology system would be our sole system is to me quite ridiculous. Indeed, it is the proposal to use satellite technology which irks me most. I have argued several times in committee that civil liberties issues that accompany this particular type of technology are a grave threat to people's everyday lives. We all know that, improperly used, satellite tracking is just another form of Big Brother. There is also the not insubstantial cost to business and individuals, who presumably would have to pay for the installation of such technology.
On a more positive note, the committee's decision to put back the Commission's implementation dates was very much welcome. The original request was both highly illogical and unrealistic. But regrettably, unless the issues to which I have referred are fully addressed, in particular the reference to the use of satellite systems, I will be unable to support the rapporteur in her overall proposal.
– Mr President, Commissioner, ladies and gentlemen, I too would like to start by congratulating Mrs Sommer on her very thorough and in-depth work, although I admit that I would have preferred a report that stuck closer to what the Commission had proposed.
I believe that the Commission proposal was – or is – bolder and more forward-looking, albeit somewhat more risky. Unfortunately, I have to add, the Commission’s staff have perhaps been insufficiently energetic or enthusiastic in pleading the technical merits of this proposal. We can certainly live with what Mrs Sommer has put together and the Committee have adopted, but I would like to point out that it would actually do the European’s image some good if it were to move towards the most modern technology, not just because the technology is the most up-to-date, but because it is highly flexible. Advocates of a toll system, at any rate, know how important tolls can be in regulating traffic flow and diverting traffic from overstretched or environmentally vulnerable areas to other routes. They know that a high degree of flexibility is needed, one that can be achieved only by means of satellite technology, which requires less in the way of infrastructure than if a toll system uses microwave technology. I will concede that the bad experiences that the Germans are currently having have not been much help in achieving acceptance of this principle. That is one reason why Mrs Sommer, who may indeed have been more in favour of such a system, could not plead its cause, as she always had one eye on the press reports from Germany and could not go any further.
I will address my concluding remarks to the Commission, which will perhaps report to one of the forthcoming meetings of the Committee on Regional Policy Transport and Tourism on what is happening about Galileo and the satellite system. I started by describing the Commission proposal as bolder but rather more risky – the latter insofar as we are dependent on a satellite system, Galileo in particular. It appears to me that there will be major problems with using the satellite-based system in Europe, for I hear that the Americans are bringing certain pressure to bear – we are having separate and specific talks with them – concerning the American influence on the system, which is being made somewhat less precise, and can, if it comes to that, even be switched off. I do not know whether the Commissioner wants to say something about this at the end of this debate or whether she will be able, when next the opportunity arises, to report to the committee on the actual state of play in this area.
– Mr President, Commissioner, I should like first of all to thank Mrs Sommer for the huge amount of work that has been done.
I should like to revisit the objective of this directive, which is, of course, the interoperability of electronic toll collection systems. It is, however, abundantly clear that the real objective goes deeper than this, namely the internalisation of the external environmental costs. Amendments have been tabled to that effect.
After all, the key problems surrounding traffic still exist. Now, more than four years after I entered this House, those discussions are still going on. The problems are obvious: the environment, noise, emissions, congestion, lack of safety – I could go on in this vein for some time. These problems are inextricably linked to economic growth.
Nearly all transport economists are in agreement that the use of tolls to restrict and influence traffic is the only way to tackle that problem. Today’s headlines in the Netherlands read: ‘Tolls at different levels help counter tailbacks’. This is the theory, but the heart of the problem, does, of course, lie to some extent with the Council of Ministers. At the beginning of this month, we received the report from the Council of Ministers that the ministers and transport ministers, at all levels, are hopelessly undecided about collection on a per-kilometre basis. I heard the proposals from Mrs Peijs, formerly an MEP, and currently Transport Minister in the Netherlands, which are tantamount to ‘flat-rate collection’.
What we need is collection based on price, location, and type of vehicle and on a whole list of other things. This requires modern technology. We nonetheless share the rapporteur’s view that, at present, we should not simply, , ditch such things as microwave communication. That is taking matters too far. I also think that we are taking matters one step too far by using this so-called Galileo technology. Why do we insist on doing this? GSM and GPS technology already exists, and GPS2 is only around the corner. The discussion surrounding Galileo is sufficiently known; we have had it here too. What we are about to receive now, is a sort of truck system, which I do not regard as strictly necessary.
If we look at the examples in Switzerland, and at the , and so on, we conclude that we require an abundance of forward-looking technology. In my opinion, we should not only have Galileo, but also perhaps GSM. It should also be compatible, as we have agreed before. We would make a great deal of progress with this, and we hope that we can solve this future problem. I urge the transport ministers in any case to speak out about the way in which we use the money, whether we transfer money or not, what we collect for, for example, improving rail systems and so on, in other words ‘cross pricing’.
Mr President, Commissioner, Mrs Sommer, whom I would like to thank for your work, I feel that our debates would sometimes be simpler if we were a little more with the order of business. I agree that this proposal for a directive will serve to simplify and, therefore, to some extent to promote the widespread use of systems of charging by means of tolls, rights of use and other means, but the subject of the directive is not so much charging as the interoperability of the different systems. For us, this was a goal which really was indispensable, in that only by guaranteeing interoperability can barriers to trade and potential distortions of the internal market be eliminated.
In this sense, what we are doing is not supporting exploitative or technological monopolies but establishing the indispensable need for interoperability. I have no objection to resolute investment in pioneering technologies or the satellite sector as set out by the rapporteur. I have listened on a number of occasions to objections relating to the ‘Big Brother’ risk. I am no advocate of ‘Big Brother’, but, quite frankly, I would not like it whatever country it came from. It would not be right for any of us to be totally indifferent to Mr Bush’s ‘Big Brother’ and to be concerned solely about the European ‘Big Brother’, although, clearly, if I have to choose between them, I would choose the European branch of the family.
One last point: the interoperability obligation must apply to contractual regulations too. We have to make things simpler for users and taxpayers too, with clear rules which make contractual relationships and regulations applying to individual operators flexible and open to common use by all operators. Legal, fiscal and other barriers make the obligatory reference to a single-contract system more complex.
Mr President, the British Labour MEPs fully support the polluter pays principle and, with this in mind, believe that the cost of motoring in general should better reflect the real costs to society and, in particular, the environment. This can be best achieved by the introduction, where appropriate and where there is local support, of charging schemes.
Congestion charging plays a key role in combating congestion, pollution and global warming. The successful and popular Central London charging scheme is an example of this new approach and represents the most ambitious urban road pricing scheme in Europe. Other towns and cities in the UK are pursuing similar initiatives. For lorries, Labour in the UK advocates the introduction of a lorry user charge, which is to be introduced in 2006 and, incidentally, is strongly supported by the main haulage-trade associations. Therefore, whilst we fully support the principle of interoperability of toll systems, it is essential that these pioneering British initiatives are not in any way prejudiced. We therefore support EU action to agree minimum technical standards to permit interoperability of tolling technology, so as to avoid vehicle owners having to install a number of separate units, with obvious consequences regarding cost and inconvenience.
However, it would be wrong to prescribe the type of technology. We therefore welcome the Sommer report and would like to thank the rapporteur for her work, which fully addresses these concerns, seeking compatibility rather than rigidly prescribing the type of technology, which should rightly be left to the market or, under the principle of subsidiarity, to Member States.
One area where there could be clarification is the role of regional and local authorities, and we urge Members to support Amendment No 45, which makes it clear that is the appropriate level for decision-making in some cases. We also advocate support for Amendment No 44, which seeks to clarify that onboard equipment is not compulsory.
Finally, let us all make it clear that if we adopt this report tomorrow we are not forcing Member State or local authority to charge motorists or hauliers. We are reasonably and sensibly seeking to ensure compatibility between schemes.
Mr President, Commissioner, first of all, I wish to congratulate Mrs Sommer on the excellent report she has presented and which I fully support. Like the rapporteur, I believe that the Commission proposal must contribute to the smoother operation of the internal market. From the users’ point of view, then, the directive could facilitate toll charging in the various Member States, eliminating waiting times and consequently increasing capacities for infrastructure use.
The current system, specifically as regards international freight hauliers, who might be obliged to acquire separate devices, each with its own contract and to install them in their vehicles, makes no sense at all. I wish, however, to make a few observations on some points that I feel are relevant and to which, I believe, this House must pay particular attention.
My first point concerns the need to make it perfectly clear that the directive does not affect Member States’ freedom to decide on their own system of infrastructure charging for roads. The directive only covers the charging system and does not include road-charging policy as such. Furthermore, and as regards the timetable for interoperability, I share the rapporteur’s view that this should start on 1 January 2007, because this date would guarantee sufficient and necessary time for the industry and those managing infrastructures to define and install equipment that meets the new standards.
Lastly, I wish to emphasise that the directive must not ignore essential elements on which its success depends. These are: creating awareness-raising activities for users as regards technological developments, implementing legal procedures for monitoring and preventing fraud, analysing types of compensation for investments that have been made or which are being made by operators in parallel technological, financial or commercial processes whose viability is threatened by the requirement to switch to the new system.
– Mr President, Commissioner, ladies and gentlemen, having removed the structural defect in the Commission proposal, by which I mean the requirement that systems be interoperable before they are abolished, the report points in a direction with which we can all agree, and for that thanks are due to the rapporteur. Our essential need is for a toll system that is compatible right across Europe and built to a standard that will last into the future. Europe has, since the 1990s, seen the introduction of a multitude of different toll systems, all stitched together in a patchwork, and there would be many more patches were it not for this directive. The directive is intended to make it possible, in future, to get right across Europe with one technological item and one contract, and what that means is that the systems will have to be compatible by 2007.
Looking further ahead, it recommends the introduction of a satellite-based toll system and, at the same time, calls on the Commission to submit, by 2009, a strategy for the conversion of the services. That was what our group had demanded, and I am glad that we have the rapporteur’s backing in this. Why are we recommending a satellite-based toll system? We do so because it has the potential to add value to our transport policy. If I might use a rather laboured analogy, I do not buy a typewriter and then a computer if I am going to be putting my documents on the Internet.
A satellite-based toll system also promises more for the future, firstly, because it can – provided that the political will is present – provide comprehensive and cross-border coverage of vehicles, and, secondly, because – as my colleague Mr Swoboda said – it provides a basis on which future traffic flows can be directed and on which different modes of transport can be logistically interlinked. Thirdly, it will be possible to use it in combination with mobile communications technology as a means towards introducing other services, such as, for example, rapid help in the event of accidents, local hazard warnings and the tracking of dangerous goods, to name but a few. Perhaps the Commission should have put greater emphasis on these technical considerations. I would be happy if we could complete this directive within the life of this Parliament; after first reading would be best of all.
– Mr President, ladies and gentlemen, we have, in Europe, been talking for over twenty years in terms of what we call the new approach. Now we have another buzzword: the European Union is no longer to regulate every detail of everything, but it is to concentrate primarily on the interoperability of systems. Unfortunately, though, we often do not adhere to this principle, and that is the problem in this instance, but not with the directive itself, of which there has already been much criticism.
The Commission has proposed a system for the future, admittedly one whose target date is a long way in the distance. As the Commissioner said, the only thing is that it probably will not work, and that is not what we want. We need workable systems – note the plural – that must be in place, that must work, and must be interoperable. I have nothing against satellite technology, and there is much to be said for it, but not when it is like this. Is the collapse in Germany not enough for us? What we need right now is technological neutrality, and we will carry on needing it for a number of years. Looked at from that angle, we must warmly thank our rapporteur, Mrs Sommer, for, at an early stage – which was the right one – steering the committee’s discussions in the direction that we need, concentrating on the need to guarantee interoperability, above all, too, on making things simpler for the user, and on ensuring that the system can work.
That leads me also to warmly thank Mr Turmes, who was right to warn us against losing our grip on reality when dealing with the topic of tolls and toll systems. When he started speaking, it almost sounded as if he were already talking about ecopoints, which are the next item on the agenda, but I can agree with him on that and also on what he has said on this item for discussion: we should not get airborne over this. Let us ensure that there are workable systems for our transport system as a whole, or else we may end up organising some things better, but we will be wrecking many more.
Mr President, as my colleague Mr Watts has said, we very much support the principle of interoperability of road charging schemes across Europe, but I particularly want to talk about London.
As an MEP representing London, I obviously have concerns about the way that this report may affect the very successful congestion charge scheme that has been operating in London for the past year or so. We do not want to jeopardise that scheme in any way and we now have enough assurances from the Commission that our concerns will be taken into account.
However, there are two things I still want to talk about. One is that, at the moment, the London scheme does not use microwave technology, but may well move towards doing that. This would require onboard units and will bring the scheme very much under this directive. If we are then required to move to some kind of satellite system, that really would cause enormous problems, because satellite systems are not designed for urban environments and there would be difficulties of visibility – of actually seeing traffic in the way that is required. There is also the matter of barriers and, obviously, a city requires a barrier-free environment. So, if we move to satellite technology there could be very real technical problems in operating it, not only in London but also in other urban environments which may introduce similar schemes.
So we are extremely concerned about this and the effects that this directive might have on what is still a new scheme in London but one that has been extremely successful. The London congestion charge has reduced significantly the amount of traffic going into the centre, with the obvious benefits for the environment, etc. Therefore, I hope we will get the assurances that we are seeking.
– Mr President, Commissioner, ladies and gentlemen, road tolls are never popular, especially if one is paying them oneself, but they are a fact of life in today’s Europe all the same. They are necessary. It is just a question of how we can minimise the bother they cause and the costs that result.
Various systems have now been introduced at local and national level, but they are not compatible. Obviously, to avoid problems, they have to be harmonised. The excellent aim of this Commission proposal is that each and everyone should have just one contract and every vehicle just one box, for the internal market to function properly. This is only reasonable. I agree with Mrs Sommer that the interoperability of road tolls is the objective, rather than the means of achieving it.
I would disagree somewhat with the Commission: in my opinion, we need to be more flexible as far as local authorities are concerned, because then good, viable schemes already in operation would not have to be scrapped just because satellite systems are being adopted too rapidly. The fact that the systems should be mutually functional is the goal, not that they should work using microwaves or any other waves. That is why it is sufficient that general requirements should be determined to achieve the basic object of the directive, which is the interoperability of the systems. That is crucial.
A dynamic Europe needs road transport. An ever more affluent Europe needs mobility. Good though it might be that we standardise these systems, we must also make sure that we keep costs at a reasonable level and do not voluntarily place ourselves in a straitjacket.
– Thank you, Mr President; Commissioner, ladies and gentlemen, I too would like to thank the rapporteur for the work she has done and also the willingness to engage in dialogue that she has constantly demonstrated while dealing with a portfolio that certainly was not an easy one. It is of course tempting to talk about tolls as if they were quite self-explanatory, for there are so many aspects to them. The regulation they provide can benefit the environment; they can promote safety; they also produce income, and one can of course have exciting discussions about what is to be done with it. I believe, though, that we would be ill-advised to confuse the two issues, as we will have the opportunity to discuss the first of them later on, so let us concentrate on the technology. Past experience has taught us that discussing this is extremely useful. We have ourselves seen the chaos that can result if each country insists on using its own recipe for technology, and Toll Collect in Germany was a good example of that. I do not believe that monopolies provide the answer in this area; we should simply aim to have good technology, and I believe that the Commission proposal and what the rapporteur has suggested are going the right way about achieving this.
The ‘one contract per user’ principle is, I believe, desirable and will remain so. Unlike Mrs Honeyball and Mr Watts, I do not live in London, but at a distance of seven kilometres from two countries, and I can tell you that it would be a nightmare for HGV drivers among others if they had to reckon on needing to install in their vehicles a different monitoring system for each country. That is not on, and I believe that we should, in future, outlaw it.
Secondly, the technology should not be too precisely specified, but should, quite simply, be reliable, efficient and compatible; in other words, its interoperability must be guaranteed. Past experience has shown us what we have coming to us if these criteria are not met.
In conclusion, then, I hope that, whatever system is introduced, we will not repeat the experience we have had only recently. Haulage operators sacrificed thousands of working hours in installing systems, only for a country and a region to then decide to do without them. There is neither point nor purpose to such an exercise, which, I believe, completely fails to achieve something that I regard as a very good thing.
– Mr President, the Commission proposal deserves Parliament’s support. It should be our mission to encourage the taking of still greater steps, but the committee’s report is a disappointment as far as that is concerned.
Firstly, the committee considers the issue from many angles but does not question the fact that the system only applies to commercial transport. Secondly, the committee still seems to think that road tolls should cover the costs of road maintenance. Thirdly, with the approach the committee is proposing the EU will not achieve sufficient lift-off as far as sustainable development is concerned. I now want to go into rather more detail regarding these three factors.
In the adoption of road toll systems one has to be wary of a situation where an increase in private transport completely cancels out the benefit of a reduction in commercial transport. The only sustainable solution is for the system to apply to all road transport in the same way right from the start. This solution is not unfair to private motorists because satellite positioning equipment is rapidly becoming more and more common in cars. There will be a significant proportion of them by 2008 when the European Galileo system becomes operational.
It is essential to take the external costs of traffic into account so that with any road toll imposed the marginal cost matches the ceiling amount charged. In this way traffic would not have to pay the present external cost, but one based on a new balanced charge that reflects the volume of traffic. What should therefore be regarded as the prime objective is that the volume of traffic on a route or in a zone where charges apply is at an optimal level at different times and that what constitutes that optimal level is determined by market mechanisms. In my view these conditions will be met most easily with satellite positioning systems and that is why we should venture to agree, as the Commission has proposed, to adopt this technology promptly as a basis for a European system. In this way bringing technology onto the market will also mean large-scale benefits that transport companies above all will enjoy in terms of decreasing costs.
I imagine people are muttering to themselves about the inadequacy of legislative powers. I would remind them, however, of the ever greater part traffic plays as a producer of carbon dioxide emissions. Although the car industry, with EU support, has done and is doing important work to develop low emission vehicles there is good reason to introduce road toll systems specifically to reduce emissions. I refer to Article 174 of the Treaty on European Union.
– Mr President, Commissioner, I agree with the rapporteur that it is not the legislator’s task to impose on the market a particular technology to the exclusion of all others, but, at the end of the day, our interest is in being able, one day, to use the best of the toll charging systems on offer in Europe. Microwave technology is in competition with satellite positioning and mobile communications, and important amendments now indicate its advantages in comparison with other systems. To be sure, there are parallel systems over stretches of road, and perhaps not only for a transitional period, but the simple fact is that progressive conversion to satellite positioning and mobile communications technology offers a more realistic prospect of achieving interoperability and hence guaranteeing the absence of problems with road traffic by means of a working system of toll collection and without excessively expensive investments in infrastructure. We have already heard how, in the sphere of satellite positioning the European satellite navigation system Galileo, which is currently under construction, will, from 2008 onwards, provide information of superior quality to that provided by the present-day GPS and will be ideally suited to telematics services in road traffic. This is about using the opportunities opened up to us by Galileo in the area of toll charging.
Not in any way, though, is this about using toll-collecting technology as a means of justifying the extension of Galileo. Let us not make the mistake of taking the disaster that befell the introduction of German lorry tolls as a reason not to give toll charging by satellite a chance. That would be to throw the baby out with the bathwater. It does not follow that there has to be repetition of the financial failures, bad luck and accidents that attended the introduction of the German HGV tolls, so let us keep our cool. As I have said, I do not favour the mandatory introduction of satellite-based toll charging systems, but I do have confidence that, at the end of the day, the best system will prevail on the market, for that is what is demanded by the interests of the matter in hand.
. – Mr President, I would firstly like to thank the rapporteur, Mrs Sommer, for the wonderful work she has done, and express my gratitude for the discussions and progress which have resulted from the joint work of the three institutions with a view to achieving approval at first reading, because I believe that the objections we had in relation to some of the points which had been adopted in the first report of the Committee on Regional Policy, Transport and Tourism have been entirely altered by means of certain compromise amendments which are acceptable to the Commission and which I also believe will be acceptable to the Council when the time comes.
I would like to point out that tomorrow, with the ratification by this plenary of the rapporteur’s suggestions, we may see the approval by the Council of Parliament’s proposal, which – I would insist – the Commission could accept in this form.
Furthermore, I would like to reply briefly to some of the concerns expressed by the honourable Members.
Firstly, with regard to the issue of subsidiarity, ladies and gentlemen, I would like to tell you that this is guaranteed. What we are essentially proposing is a single legal contract, which allows for a payment for the use of an infrastructure, wherever that use takes place, at the place of origin, from the user's current account. In other words, for example, just as the charges for the use of a mobile phone or a credit card in any part of the European Union are subsequently charged to our bank accounts, we are trying to create a similar situation for road tolls: that the use of an infrastructure in a third country is charged to our bank account.
This will have to be done by means of contracts and with sufficient guarantees, as in the sectors I have mentioned as examples.
In order to be able to do that not only do we need a single contract but also we need to make progress in order to take full advantage of these conditions in relation to the interoperability and compatibility of systems.
I must say that, despite the fact that Mrs Sommer and certain other speakers have said that it is premature to commit ourselves now to a system – such as the satellite system, which has not been fully tested – and that I believe we could perhaps have made more progress, the final result of the debate we have held is positive. I also believe that a strong recommendation for the future in favour of the Galileo system sends an appropriate message to the whole sector which is going to invest, which is investing or intends to implement the Galileo system and, therefore, we are providing support for the Galileo system – which is a European system – with the necessary flexibility so that each country can, nevertheless, take the corresponding measures, provided that they are compatible and interoperable, although there may possibly be other solutions in the event that there are, for example, problems relating to investments, the repayment of investments, etc.
To reply very briefly to the question from Mr Swoboda on the negotiations with the United States, I would like to take this opportunity to say that they are moving ahead very positively. In recent times, in relation to the problem of overlapping of frequencies, we have now fully resolved – in a way which is satisfactory to both parties – the overlapping of code M of the American GPS – which is the maximum security code – with our own signal – the closed security signal, reserved for public authorities within the Galileo system – and we have found formulae which have in no way prejudiced the quality of the Galileo system and which at the same time offer the security guarantees called for by the United States.
It remains for us to resolve the overlapping which occurs – according to the Americans – between our open signal and one of their signals. We have made it very clear that what we cannot accept is the United States’ initial proposal – which means moving from 1 5 1 5 (which is what we would like) to 1 1 (the Americans’ preference) – because we believe the quality of our service would be greatly reduced. Furthermore, we believe that on 1 5 we do not create security problems for the American security system. In any event, we are bringing these discussions to an end, but I hope, ladies and gentlemen, that no greater difficulties arise and that we will have a complete solution, since almost all the issues have practically been resolved, something I am extremely happy about. To this we should add the interest expressed by countries such as China, India, Brazil and other third countries in participating in this project.
The next issue I would like to mention very briefly is the case of London, although we could consider other cities. Ladies and gentlemen, the field in which we demand interoperability and compatibility does not apply to the London toll, amongst other reasons, firstly, because it is a local area, which does not fall within our competences and above all because in London no equipment is installed. Furthermore, it is pointed out that it would not be applied in cases in which the intended objective implies an excessive or unbalanced cost.
Mr President, I will end by saying that, for the sake of conciseness and in order to ensure precision in an area of a highly technical nature, we believe that we should partially revise the wording – not the substance – of Amendments Nos 2, 14, 18 and 32. Apart from that, Mr President, it only remains for me to thank Mrs Sommer for her wonderful work and the honourable Members for your cooperation and to sum up by saying that this is the technological system which later on will allow us to appropriately apply the Eurovignette Directive. Today we are not talking about tolls as such, but of methods for charging tolls more simply, which create fewer problems for the users and which facilitate the operation of the internal market.
Thank you, Madam Commissioner and Vice-President.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the report (A5-0475/2003) by Mr Paolo Costa on behalf of the European Parliament delegation to the Conciliation Committee on the joint text approved by the Conciliation Committee for a European Parliament and Council regulation establishing a transitional points system applicable to heavy goods vehicles travelling through Austria for 2004 within the framework of a sustainable transport policy (PE-CONS 3689/2003 – C5-0562/2003 – 2001/0310(COD)).
. – Mr President, the rapporteur, Mr Paolo Costa, has asked me to deputise for him because the agenda of the session has changed and he had to be in Italy.
The conciliation procedure for the Costa report on lorries in transit through Austria was extremely difficult and demoralising, if you like, for all of us who were involved, because this is an arrangement which concerns a specific Member State, namely Austria. There were Members, Austrian members, who – quite understandably in my opinion – had every reason to have an acute awareness of the issues we were debating, because the Austrian people had, and continue to have, a particular awareness of this specific issue, which was why, moreover, the relevant protocol was drawn up when Austria acceded to the European Union in 1995. However, these provisions have expired, which is why the European Parliament took the view even at first reading that 2006 should be the last year during which there should be specific arrangements for Austria, especially as there has been an improvement as regards environmental protection, which has also been recorded in the statistics given to us by the Commission.
As you know, there were differences of opinion between Parliament and the Council. On the one hand, Parliament maintained that the measures granting Austria beneficial treatment should be limited solely to the Alpine area, while on the other hand the Council maintained that they should apply to the whole of Austria. And then, as regards the lorries which should or should not pass through, Parliament again took the view that more lorries should pass through.
The views of the two institutions moved closer together during the conciliation procedure. We accepted the Council's view that the special measures should apply to the whole of the Austrian state, while the Council moved closer to Parliament's view, meaning that some of the lorries which the Council proposed should not pass through or should pass through with quotas, will now pass through freely; this was the logic behind Parliament's proposals and it only concerns some, not all, of the lorries.
Finally, there was one issue, in that the number of lorries subject to quotas was limited, that is, how many eco-points should be available, and on this point Parliament, in a demonstration of solidarity with Austria and our honourable Austrian friends, called for the total number of eco-points to be limited by a considerable percentage. Finally, this opinion on the part of Parliament was accepted by the Council and that is how we arrived at the result of the conciliation. Our honourable Austrian friends voted against it because they considered the measures excessively strict for Austria, while there were other honourable Members, such as Mr Ferber from Bavaria, who considered that the result of the conciliation was excessively lenient for Austria and he therefore voted against it as well.
I have to say, both as a member of the conciliation committee and as representative of the Group of the European People's Party (Christian Democrats) and European Democrats, that the result was balanced, the agreement which we reached was ultimately a good agreement and this is, if you like, also proven by the fact that the various directly interested parties voted against it, some because they considered the measures lenient and others because they considered them strict.
In all events, after such protracted and difficult negotiations, I cannot but recommend today to all the honourable Members, Mr President, that they vote in favour of the result which we achieved in the conciliation procedure, because these measures must apply until the cut-off date in 2006. If, in the meantime, there is progress on the Eurovignette, the relevant agreement will also apply in the case of Austria. Anyway, from 2006 onwards, the same will also apply to Austria as applies to the other European countries, the basic reason being that, according to the statistics at least, there has been an improvement in the environmental indicators, to which improvements in the lorry fleet have made a decisive contribution. So there has been progress in the environmental performance of the lorries which pass through Austria.
Mr President, we the Group of the European People's Party will vote by a large majority in favour of the result of the conciliation procedure. I am, of course, aware that some members are not happy. To our honourable Austrian friends in particular, I want to say that we took very serious account of their comments and of the comments of the Austrian Government, which fought a very hard battle to support the Austrian positions. However, we could go no further. The same applies to the honourable Members from the other political groups. We could not move any closer to the Austrian positions, because then we would have had problems with Members from other representations. So we have a good result, as good as it could be and, for that reason, I think that it will be approved at the vote by a large majority of Members.
Let me point out to you, Mr Martin, that I am obliged by Rule 123 of the Rules of Procedure to call you to order. I will also point out to you that, should you repeat your actions and thus oblige me to do so again, a note will be made to that effect in the Minutes of the sitting. If this warning is of no effect, then I will, with regret, have to order you from the Chamber, so I ask you to desist from your disorderly conduct.
– Mr President, I did it because I was, until this morning, on the list of speakers, and was then ‘deselected’ by the parliamentary business manager of the Group of the Party of European Socialists, thus being deprived of the right to speak. For the time that I would have spoken, I wanted to show, symbolically at any rate, what an independent in this House can stand for, even when someone from his own group prevents him from speaking. I do, though, thank you for your understanding, Mr President.
Mr Martin, that is of course a matter for your group alone, and has nothing to do with this House. Where that is concerned, you will have to call your group’s management to order.
– Mr President, ladies and gentlemen, I would firstly like to thank Parliament and the Conciliation Committee for the work they have done on the proposed extension of the ecopoints system. I would like in particular to thank Mr Imbeni and the rapporteur, Mr Costa, as well as the Council, for the efforts they have made over all this time in order to find a solution to the problem, holding discussions with the Council in order to reach an agreement.
I would like to say very clearly, so that there may be no doubt, that the Commission supports this compromise. I know that the Austrian authorities and Members believe it to be insufficient, and I understand that there may be particular sensitivity, since it is true that we are talking about transit via Austria. But I would like to say once again, ladies and gentlemen, that this compromise improves the conditions for traffic via Austria, for the simple reason that Protocol 9 of the Act of Accession of Austria to the European Union lays down, in Article 11(5), that, at the end of a series of extensions – all of which have been completed – the Community acquis in its entirety will be applicable.
The last of these extensions has already been adopted and expires on the 31st of this month. Therefore, if this compromise is not approved, the principles of free movement would dictate that all the lorries which travel within the rest of the European Union would also be able to travel within Austria. We are all aware of the special sensitivity of this issue and we have all made an effort to achieve it.
I would insist once again that I believe that the Austrian authorities, Members of Parliament, and also, very possibly, citizens – since this is an issue which the whole of Austria is very sensitive to – would have liked even greater protection, but I believe that by means of this transitional system we are managing to maintain, despite everything, a situation of privilege – let us make this very clear – for the sake of Austria’s environmental protection. Effectively, we are prohibiting the transit of the most polluting lorries through that country; lorries which, nevertheless, can travel – and are going to continue to travel – throughout the rest of the European Union. In other words, we are diverting the most polluting lorries to other routes and only allowing the cleanest lorries to cross Austria.
I believe this is an example of European solidarity which, although it may seem to you insufficient, I would insist is a very important step, because we are continuing to maintain the system of points which, as well as removing the most polluting lorries, also restricts the traffic of lorries with an intermediate level of pollution, so that only the most modern and efficient lorries can travel freely through Austria. I would therefore insist that all the most polluting and least efficient lorries will be travelling throughout the rest of the European Union.
It is crucial that Parliament votes for it today, since the current system expires on 31 December. Nevertheless, operators will stop having ecopoints from 1 January 2004 and it is therefore necessary to adopt a decision with regard to the immediate application of the future provisional points system and allow the circulation of lorries in transit through Austria in a clear and decisive manner, with those limitations which, once again, I am pointing out. I am well aware that this is not the solution; that the solution must be sought by means of the extremely urgent adoption of the Eurovignette system.
Today we have adopted the system of electronic road tolls, which comprises the technical elements which will facilitate the establishment of a Eurovignette system and, if we all manage to agree and show flexibility, we could adopt the Eurovignette over the next three or four months, with this same Parliament and this same Commission, during the Irish Presidency.
We in the Commission are going to make every necessary effort to achieve this objective, and I hope that Mr Cocilovo and this Parliament will continue working as it has done up till now in order to achieve it.
Mr President, Commissioner, I feel that what Mr Hatzidakis said, not least on behalf of the rapporteur, has clearly explained the technical content of this difficult conciliation and I feel that the Commissioner’s words, with which I agree, have clearly illustrated the political content of this extremely complex, extremely complicated decision, which it is difficult to describe in any other way.
Taking on board the difficulties – which we understand although we cannot justify the demands – of the Austrian people, we have decided to grant another privilege – because that is what it is, as the Commissioner said – and extend it to a particularly sensitive area such as the Alpine region and to the entire Austrian territory – making it a twofold privilege – and, rather than limiting it to 2004 and then maybe seeing what to do in 2005-2006, we have automatically extended it to 2006.
This is the subject of the agreement that we are now ready to support, fully aware that we are going beyond the call of duty. We also believe, however, that, for the good and the preservation of the very sense of European Community, it is right that we make this sacrifice. Any other objections would therefore be inappropriate. Overall, a compromise has been achieved, which is excellent and the best compromise possible for it strikes a balance between the right to mobility and respect for the environment: it takes a gradual approach, it punishes what might be called the improper behaviour of those who fail to renew their HGV fleets while rewarding those who do behave properly, with due respect for the specific conditions and sensitivity of a region.
If anyone wants to pull out ofthis compromise, they are free to do so, but they would, without a doubt, be making a mistake: this is the best decision that could have been made and it must therefore be supported.
Mr President, I feel that Mr Hatzidakis’ joke about the laborious nature of the task for all the Members of Parliament is the most concise, and also the best description of the work that has been carried out. It was a difficult task in that we were working on a temporary basis with a Council that was often careless, heedless and given to putting off addressing or resolving issues until the last minute. In conciliation, a balance was struck which made sense to all the institutions. It is a balance between two requirements, which I would like to set out: on the one hand, the need to ensure the free movement of goods and compliance with Treaty, and, on the other – something to which Parliament, just like Austria, attaches great importance – the need to protect the environment and people’s health. That means striving for sustainable development which, to address the problem earlier on in the process of pollution, must be achieved through intermodality, the development of rail tunnels and favouring rail transport over lorries.
In its wisdom, Parliament steered clear of simplistic solutions which certain elements with extreme views advocated in the debate: those defending carriers, on the one hand, and those defending the environment and health, on the other. That is not the way things are as Mr Lisi said too. The conciliation conclusions appear to highlight a number of points which give great consideration to the needs of Austria, first and foremost the fact that the last extension, which was set to end definitively at 31 December 2003, has been superseded by another extension which will take us up to the end of 2006.
The Commissioner pointed out that, while the most polluting lorries will continue to circulate throughout Europe, Austria will be preserved from a situation which other countries continue to suffer. As Austria has requested, the application of this regulation and of the ecopoint system has been extended to the whole of the country of Austria, not just the Alpine passes; above all, the option of quotas, decided on at the proposal of the Commission, which has done an excellent job, is the option which comes closest to meeting Austria’s demands.
The Commission is to be commended for its work and Parliament is to be commended for the balance it has displayed in performing this difficult task. We are told that Austria wishes to stop benefiting from the exception made for it thus far. We hope that this does not happen and that due consideration is given to the excellent quality of Parliament’s work. For these reasons, after two years of work, I can inform you that our group will vote for the conclusions reached in conciliation.
– Mr President, it was not easy to reach agreement on the ecopoints. I should like to thank my fellow MEP, Mr Costa, for his efforts in this area and also his predecessor as Chairman of the Committee on Regional Policy, Transport and Tourism, Mr Caveri, who has also worked hard on this. Indeed, a great deal of energy went into striking a compromise and into changing the transitional system that was put in place upon Austria’s accession, to a more general system. No matter how much I appreciate Austria’s specific problems and the way in which that country is trying to find an answer to them, I do believe that it is impossible for any one Member State to have a permanent derogation in this field. It is clear, though, that there should be a balance between general environmental problems and the geographic situation in Austria on the one hand, and the free movement of goods, on the other. I do not believe that the balance between those two elements is easy. We could peddle very fine theories on this subject, but in practice, after all, tough decisions sometimes need to be taken. I think it extremely important that we should also take a long-term view and try to draft a regulation for traffic across the Alps in general. We should also examine this problem in the context of the Cocilovo report on the Eurovignette. In any case, we regard the agreement that was reached in conciliation as an acceptable one. My group will endorse it. I am slightly worried, though, by the statements that the Austrian minister made following conciliation. I think that statements of that kind are more likely to complicate matters than to contribute to a solution.
– Mr President, we now have a result from the Conciliation Committee concerning transit through Austria. I am speaking on behalf of my group, the Confederal Group of the European United Left/Nordic Green Left. The group is opposed to this compromise because it would mean a general deterioration of the environment. As I myself read the proposal, however, it is a useful compromise in which Parliament has had a very large proportion of its wishes met. An acceptable balance has been found between consideration for the environment and respect for the free exchange of goods. The proposal means that the ecopoint system can continue throughout 2004, with the option of extending it both in 2005 and 2006. By that time, we shall hopefully at long last have achieved an overall system of road tolls for the whole of the EU. Before we reach that point, however, there are still a number of problems of which both opponents and supporters of the compromise are required to take account with regard to Austria. If we are finally to get to grips with the problem of pollution, we have to think along different, and new, lines. We must move transported goods off the roads and onto the railways. As matters appear right now, there is not much to indicate that there is sufficient will to increase capacity but, as with everything else in the world, you do not get something for nothing. This means that the Austrians are obliged to concentrate upon railway capacity through Austria. As I say, the Confederal Group of the European United Left/Nordic Green Left is opposed to the proposal by the Conciliation Committee, but I personally shall vote in favour of it.
I should also like to say to the fellow MEP of mine who put on a demonstration in this House that I think it splendid that he has already begun his election campaign, but he would do better to conduct his demonstration at home in Austria instead of here in Parliament, in which case he and his vacuous demonstration would not, of course, be photographed, however.
Thank you, Mr President, ladies and gentlemen, in Austria the Conciliation Committee’s decision was received with anger and dismay by the government, Parliament, the entire population, by all parties and all the media. There can be no talk of electioneering here. I believe we could fill the empty chairs in this room thousands of times over today with people wanting to tell you of their anger and consternation. It is the first time in the Union’s legal history that the vital interests of a Member State have been treated in this way. Many of you speak of forbearance – think about the word: Austria is treated with forbearance, privileges are granted, prerogatives are extended. Many of you who speak in such terms seem to believe we built the Alps out of spite and we filled our countryside with the continent’s most sensitive plants so that we can stir up national hysteria.
What people in Austria feel is that there is a tremendous danger, and it does not involve only Austrian interests. It is the danger that the right to the free movement of goods, with which we all agree, is becoming a religious right violating the human right to health and protection of the environment and that we are only taking accompanying measures but not guaranteeing people their basic right to health and environment.
I will not comment further on this never-ending story with its pitiful outcome. But what you are doing today, Mr President, is raising a question of legal policy. You are turning an environmental conflict, an ecological disaster, into a legal conflict that is unique in history. Austria does not want that solution. Nobody wants it. Do you really want to force this regulation on us against this country’s will, a regulation that is eyewash, camouflage, and which Austria will not enforce? Is that really your intention?
– Mr President, after that inspired effort by one of our Austrian MEPs, I should get back to earth, although I do understand the sentiments involved. On 31 December next, the exceptional ecopoints agreement expires. Much of our time this year has been taken up by the question of whether, and if so, how, this system should be followed up.
The report at first and second reading clearly addressed this issue. Parliament wanted nothing but a transitional system from the current ecopoints system to a situation in which foreign lorries would also gain free transit through Austria. This, however, did not appear to be what Austria had in mind. The Council initially went along with this.
Now that we have reached the end of conciliation, it looks like the Council and Parliament are essentially in agreement after all. The compromise embraces a regime in which the most polluting vehicles are barred and clean ones encouraged, while the available number of points are deducted annually. This is a realistic balance in the light of the conflict between the need to protect the Alpine region – which is indeed vulnerable – and the principle of the free movement of goods – which is, after all, a reality in the European Union. That is why we were bitterly disappointed when Austria announced its intention to abolish the ecopoints system as of 1 January 2004.
In this debate, I should like to make three appeals. First of all, to Austria, that it may realise the long-standing mutual hostilities its attitude could possibly bring about. Unnecessary internal irritation is far from constructive.
Secondly, I should like to urge the Commission to carefully monitor the admissibility of potential Austrian actions which may jeopardise the free movement of goods.
Thirdly, I should like to call on my fellow MEPs to review the Eurovignette directive without delay. In its new form, it could provide an answer to the current gridlock. I am pleased with the compromise that has been struck with the Council, and we therefore warmly support it.
Mr President, tomorrow we shall be voting on a report that no longer deals with the original problem, namely the reduction of atmospheric pollutants by means of a qualitative and quantitative restriction on transit traffic through Austria.
The outcome of the Conciliation Committee is that far more ecopoints are available for vehicles remaining in the ecopoint system than are actually required. The upshot is that this system in effect no longer sets any limits on transit traffic through Austria and is quite simply pointless. Moreover, Austria is required to introduce an expensive counting system that is virtually unfeasible technically and brings only expense and no ecological benefits. In view of this, the fact that the arrangement will apply for three years and not only for the Alpine passes but for the whole of Austria is completely irrelevant.
To agree to this arrangement would be sheer and utter nonsense and in the end will damage the standing of this House. I therefore ask you to reject the report tomorrow. It would land on the list of senseless decisions and that list is already long enough. With every yes vote on this report we, the European Parliament, will be making ourselves a mockery six months before the elections.
The discussion and resolution on the Costa report is a black day for one Member State, namely Austria. Our country and its citizens are being ridden over roughshod in the most literal sense of the word, regardless. But it is not a black day only for Austria; with this subject the European Parliament, too, is playing with its reputation and is gambling it away here as a representative of citizens and environmental interests, playing into the hands of the noise and exhaust lobby. It was after all the European Parliament that amended the Commission’s original legislative proposal by a large majority and pushed its position through.
The outcome of the conciliation procedure is that there are no more controls on transit traffic through Austria. There are no more limits on the environmental damage and no more protection for the local people. ‘Road clear for free lorries’ is the order of the day. If, as some have said, that is a concession for Austria, I can only say: God save us from friends like that! Under these circumstances, there is no question but that the Austrians will reject this proposed regulation. We ask those of our fellow Members who are concerned for the European Parliament’s reputation as an institution that is close to the citizens and friendly to the environment to support us in this.
However the vote goes, the problems will not be solved. The Republic of Austria sees great difficulties in implementing what is to apply in future and the citizens will find the new rules hard to live with.
I can see one positive aspect to this whole development: next year we shall be debating the infrastructure charging directive here. It will apply for the whole of Austria. It will no longer be about special favours for one country and its citizens. Then we shall see how this Parliament and its Members will vote: as friends of the citizens and the environment or the way the noise and exhaust lobby wants. Europe’s voters will express their gratitude on 13 June.
Mr President, ladies and gentlemen, I stand here as an Austrian Member of Parliament, but above all as someone who has always stood up for the environment and as a Vienna city councillor with responsibility for transport who believed that economic and traffic growth should not come at the expense of the environment and health.
Perhaps we have sometimes presented the transit rules as an Austrian privilege or a special arrangement for Austria. It was a special arrangement, but one with a particular pioneering function for Europe as a whole. This transit rule has brought about a change in the heavy goods vehicle fleet in the whole of Europe. It has been modernised, it has been made, if you like, more ecological, that is more friendly to the environment. That is the very thing that is now being prematurely ended. The rapporteur, who is unfortunately not present – it is interesting that this is the second time we have discussed the ecopoint system here without the rapporteur present; his predecessor was not present either; which shows how seriously it is sometimes taken – at least at one stage made a proposal that still gave an incentive to change. But then it disappeared again. The ‘transitional system’ we now have no longer contains any incentive to change over from more environmentally harmful to more environmentally friendly lorries. And that is the greatest drawback, the biggest problem we in Austria have with this system.
Reference is always being made to the infrastructure charging directive. But I can already hear the arguments over that directive. If we look at Mr Cocilovo’s proposal, it is clear that he does not even want what the Commission is proposing. We are put off from one proposal to the next. Rather than do that, we should make a general rule. I am grateful for the rule, but I do not think it is sufficient. But when this Parliament and certain groups and certain Members in particular cut it back even more and do not want even to accept the Commission’s proposal for a minor diversion from road to rail, then in my opinion there is no longer much point to it. That is my position.
To conclude, I am asking my fellow Members to reject it tomorrow because it is a sham. I ask my fellow Members to really think again and to say No to a solution that is only pretending to be one. Austria needs a real solution and that is not what we have here. I hope we shall get more support over the infrastructure charging directive than we have had in this case.
– Mr President, although progress has been made in the negotiations, I certainly do not think that it is enough. We asked for protection for the entire Austrian region, and that has been accepted. The amendment concerning the most polluting lorries – for environmentally-friendly lorries do not exist – has been adopted. That is a . Noise aspects have not been taken into consideration. In short, we are left with a raft of problems. I have pointed out before, right through this procedure – first reading, second reading, previous debates – that we are being faced with a problem of a democratic nature, a point also made by my neighbour.
It is for this reason that Austria regards the regulation as unacceptable. Austria has consequently noted that, in the next couple of years, partly caused by the accession countries, transport through Austria could well double, if not quadruple. Ultimately, it decided unilaterally to abolish the ecopoints system on 31 December. As this confronts us with the question of what we will do next, I would ask the Commissioner how she sees things developing in the Council on 22 December. After all, if Austria stands by its view, I do not know what we should do with this decision.
– Mr President, Commissioner, ladies and gentlemen, points in life are generally good things, but these points are unfortunately incongruous. Our esteemed fellow Member, Mr Swoboda, just said that Austria wants more. All my sympathies are with the Austrians but, ladies and gentlemen, we are not in Vienna, in the Austrian parliament: we are in the European Parliament!
Can we ask ourselves the question as to whether Europe wants more? Of course we can. If I had been born in a valley in Austria the problem would look just like it does from your point of view. But if we look at Europe as a whole, goods nevertheless travel between southern Europe and northern Europe. If they do not go the direct route, and if they do not go the cheapest possible route, they find their own route going some other way. Journeys become longer, there is more wear and tear to the roads, and there is more pollution.
We have to accept that within the EU we must adhere to common rules, although it might be trendy – and I fully understand this – to hide protectionism behind ecopoints, but we must see the wood and not just the trees. We must see the bigger picture, as the saying goes, because if we transport goods in Europe the expensive way, so that pollution increases, who will pay? It is always the end consumer that pays, that European earning just EUR 1 000 a month.
What should the solution be? A switch to lorries that generate as little pollution as possible, and obviously, if possible, increased used of the railways. We know in practice that they do not have sufficient capacity, but we shall do our best. We should have tax concessions to switch to the most modern lorries, but it is not appropriate to go one’s own way when we are building a common Europe. We must see that the overall benefit is one the private European citizen can share.
Mr President, Commissioner, ladies and gentlemen, why was it so difficult to reach an agreement? Because we were faced with the task of finding a solution for a country that has not itself played a constructive part in the process. We have known what Austria does not want since the first reading here in the European Parliament on the Council decisions. To this day I do not know what Austria does want. I only know that again they do not want the compromise. So I ask for your understanding when I say that we have dealt with the matter quite seriously. How can we find a continuation of the ecopoint system that does justice to Austria’s legitimate interests if Austria does not take part in the decision-making process? I can only say that I and my group agree with this compromise, even if the newspapers and the Parliament’s Minutes and press releases said I voted against it – I only voted against the number of points because I thought 6.9 million was rather too low. The Commission also had other calculations, but I was unable to get my way in the parliamentary delegation. I am therefore naturally for the compromise that was reached.
When Mr Swoboda says we succeeded in introducing modern technology into Europe, he is right except for one country. I would like to reiterate that here at this point: because of the ecopoint system the lorries on the roads in southern Germany and northern Italy are more modern than the ones the Republic of Austria itself has licensed in its own country because it does not use the ecopoint system. Austria could have set a good example here with national rules. The directive on the introduction of Euro 3 and Euro 4 made provision for this, for using tax incentives to encourage modernisation of the HGV fleet. Then much of what has been said to us so emotionally today would have been easier to believe. I hope that the compromise will be given a large majority here tomorrow.
After eight years of heated debate, a solution to the ecopoints issue is, at last, on the horizon. Indeed, the conciliation conclusions must be welcomed as restoring the balance in a situation whereby an instrument is being applied in Austria that holds back HGVs, which can travel freely everywhere else, including in the Alpine regions of France and Italy, without being subject to environmental tolls. I repeat: including in the Alpine regions, and here, I am addressing the Austrian Member who talked as if the Alps were an exclusively Austrian concern.
Yet our problems are the same as those of which Austria complains and the environmental damage is the same. We are all in favour of protecting our mountains and countries from an excessive amount of HGV traffic, but it is not by moving the cause of pollution elsewhere that the problem can be solved. Nor is it any consolation that the environmental damage is paid for by extremely high tolls, the effect of which is to bring transport companies, especially the smallest and weakest, to their knees. Indeed, the amount of damage does not change, irrespective of the tolls. I agree with Mr Lisi: this solution is the best possible compromise and it ought to satisfy Austria too. It may be, however, that Austria had become too used to the situation, or, perhaps, not used to it enough, depending on which way you look at it.
What, then, should we do at this juncture? We need to start work resolutely on the trans-European networks, first and foremost the Brenner base tunnel and the high-speed four-track update of the Munich-Verona rail corridor, in order to provide a genuine rail alternative to road transport. However, we need to make things very clear to the companies managing intermodality. It is true that intermodality is currently being implemented in a fairly satisfactory way, but its prices, timetables and services need to be genuinely competitive and attractive – or rather, convincing – so as to draw all the traffic from the roads onto the railways.
– Mr President, whilst I naturally sympathise with the position of Austria and the Austrian MEPs, I consider the free movement of persons and goods one of the European Union’s most important achievements.
Upon accepting membership, Austria obtained a derogation which was due to lapse on 31 December of this year. By way of exception to the derogation, the Council and Parliament agreed in the conciliation meeting to extend the arrangement until the end of 2006.
Against the background of the principle of free movement, this is not a wise decision. However, given the circumstances in Austria, I consider it to be an acceptable compromise between the principle of free movement and the protection of environmental interests.
Indeed, I support the idea that there should always be room for sustainable transport. During the most recent conciliation meeting, Austria’s Transport Minister dampened my delight at the agreement. I consider refusing to carry out a freshly taken democratic decision to be wrong. Meanwhile, judging from the press reports with regard to last weekend’s European Council, this emotional statement appears to have become the Austrian Government’s position. Although I urge acceptance of the compromise that has been reached, I wonder what will be the implications of this decision, which is to be taken democratically.
I should like to hear from the Commission in what way free transit through Austria can be guaranteed within the provisions of the agreement reached in the compromise on environmental pollution, if the Austrian Government chooses to ignore this agreement and assumes it can regulate the issue as it sees fit. Does the Commission see any scope for convincing the Austrian Government at this stage of the benefit of the agreement reached, one that, in any event, encourages the use of cleaner vehicles for transit?
Mr President, Madam Vice-President, ladies and gentlemen, I would again like to straighten out something that has been said here. When I look at the Austrian Member who spoke of a basic right to health that we are all trampling under foot, yes, ladies and gentlemen, then I would like to call for an immediate stop to night journeys by freight trains, because people’s health is affected when railway trains travel through cities and villages at night making a tremendous amount of noise. Or I would call on the Austrians to close all their skiing areas, because I can assure you I can find enough experts to show you that what you are doing in tourism in skiing areas is bad for human health and the environment. You must be careful not to exaggerate with what you say.
We are always looking at balanced legal situations where there is one legal asset and another legal asset and we have to find a balance between them. I believe that this compromise, which we have reached after long discussions, is a balanced solution. Because the compromise bans the transit of the dirtiest lorries; if the compromise is not adopted, then not only Greek lorries, which funnily enough you want to allow and which are the dirtiest on the road, but all dirty lorries will be able to drive through Austria.
That is just an example to say, firstly, that your own position is not as glorious as it seems and, secondly, that this compromise does have advantages.
My final comment is that one must always be careful what high horse one gets up on. Remember that in 1994 the Heads of State or Government called for the construction of the Brenner base tunnel as one of the 14 priority projects. Up until a year ago, your own Austrian planning envisaged that the Brenner base tunnel should be completed in 2021. And in response to pressure from this Parliament and others, Austria has now decided to bring forward the construction of the Brenner base tunnel to 2012. People who claim justice is on their side should be careful and consider whether they are really the saints they think they are.
. – Mr President, firstly, Mr Swoboda is correct to say that the system of ecopoints will benefit everybody, since it will speed up the modernisation of the lorry fleet; secondly, it is being maintained, although not in the way the honourable Member would like. Therefore, because a system of ecopoints is being maintained, which means special protection for the whole of Austrian territory – which is very significant – I would ask the honourable Members to support this proposal, and remind them that in the codecision procedure it is not the Commission which negotiates or acts, but this Parliament and the Council. The Commission's only capacity is to try to facilitate an agreement.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 am.
The next item on the agenda is the report (A5-0464/2003) by Mr Lisi on behalf of the Parliament delegation to the Conciliation Committee on the joint text approved by the Conciliation Committee for a European Parliament and Council regulation establishing common rules on compensation and assistance to passengers in the event of denied boarding and of cancellation or long delay of flights and repealing Regulation (EEC) No 295/91 (PE-CONS 3676/2003 – C5-0518/2003 – 2001/0305(COD)).
.  Mr President, Commissioner, this Commission proposal on compensation and assistance to passengers in the event of denied boarding and of cancellation or long delay of flights has, at last – it is to be hoped – come to the end of its journey. Before going any further, I have to say that I believe conciliation has yielded the best possible outcome, given the fact that the process has been just as difficult and complex as that we have just been discussing.
I will now summarise the key points of this conciliation, which focused on what had not been resolved at first and second readings, but I would also like to stress the essential and fairly simple concept underpinning this compromise: in other words, we have to consider the rights of air transport passengers as part of a more general context, as part of the whole system of air transport. A system in which all the players on the field, including control authorities, management authorities, airlines and the passengers themselves, are interdependent. Thus, the best way of guaranteeing effective passenger rights is to ensure the smooth running of this system: to make sure that none of the rules we want to introduce hampers this extremely sensitive, large-scale mechanism.
As the Members will remember, the Commission’s initial proposal gave rise to huge numbers of concerns. Parliament attempted to address them by adopting 40 amendments. Then came a Council common position, which we immediately realised had improved the text, in particular as regards the then thorny issue of the amount of compensation, although other points which Parliament had raised had not been followed up.
What were the most important of these points? They were those which concerned procedures for implementing the various levels of assistance to passengers in the event of cancellation or long delay of flights. Now, as regards these two points, long delay and cancellation of flights, I believe that the result we have achieved reflects to a great extent what the best airlines already offer to passengers voluntarily and only introduces one new element, namely the certainty of these rights for passengers, certainty which is not limited, even though extraordinary circumstances are not excluded.
Indeed, we convinced the Council, and Parliament is pleased to have achieved this, that there is just one message we have to send out: ‘Dear passenger, we cannot guarantee you many rights, we can only guarantee you a few, but those which we guarantee are certain, they are not subject to conditions’. It would, indeed, be a mistake and counterproductive to raise expectations and then see these rights denied and these expectations crushed by the behaviour of airlines. I am talking about even the most basic rights such as, for example, the right to be able to have a drink, to be able to make a telephone call, to be able to contact friends or relatives.
We have therefore produced a mechanism which introduces a tier-system for services which have to be provided to passengers, and, most importantly, a full range: from minimum service – on-the-spot assistance in airports in the event of cancellation of flights or excessive delays of over five hours – to some sort of compensation for damages, specifically financial compensation, which is the highest level of protection we have provided.
I feel it is important to mention the agreement on mutual right of redress: this was an important point of the conciliation text because it allows, for instance, tour operators who have to comply with these regulations to claim from the air carrier operating the service where the air carrier is responsible for the provision of bad service. As you know, the other points are of minor importance, such as, for example, coherence with everything we had introduced at first reading.
I will end, Mr President, by thanking all those who have helped to achieve this result, which I feel is to be supported, despite the pressure in recent hours from a number of lobbies who are doing everything they can to stop the text being adopted.
. – Mr President, I would firstly like to congratulate Parliament’s delegation in the Conciliation Committee and in particular it chairperson, Mrs Cederschiöld, and the rapporteur, Mr Lisi, on the wonderful work they have done on such a complicated issue.
This Regulation is intended to reduce the frequency with which two entirely unacceptable practices take place in the field of transport, which seriously prejudice passengers, who sometimes feel – we feel – as if we are treated as luggage, rather than people, or citizens, or consumers with rights. One of these practices consists of passengers with perfectly valid tickets, who fulfil all their conditions, not being allowed to fly when the time comes to use it. The other practice consists of a flight being suspended by an air company, despite the passenger holding a perfectly valid ticket, in other words a contract with that company, not for external or extraordinary reasons preventing the flight – such as fog, for example – but for commercial reasons such as, for example – and I imagine that this has not just happened to me and that some of the honourable Members will have been in the same situation – there being few passengers for that flight.
The provisions being proposed here are intended to establish compensation which will mean that air companies do not have incentives and are dissuaded from carrying out these practices and furthermore to restrict as far as possible the inconveniences and problems caused for passengers and citizens who find themselves in these situations.
I am not going to go into details, because the rapporteur, Mr Lisi, has explained them very well. I hope that, with the entry into force of the Regulation, there will be a drastic reduction in the number of passengers prevented from flying and that, if this happens, that thanks to the use of the auction system or volunteer system – which is implemented with this system – there will be few difficulties and problems for citizens.
I know that some of the honourable Members are concerned, and also that representatives of certain airlines have talked at length with some of you, in defence of their legitimate interests. I understand this concern, but I would like to say to you that companies are now clearly getting through the rough patch they have suffered over recent years. Nobody has greater responsibility and greater concern for the economic success of our air companies than the Commission. In this regard, we have implemented over all these years a series of measures aimed at supporting, sustaining and defending our air companies within Europe and outside of it.
I would remind you of one of these measures: the ‘Single Sky’ initiative, which is going to mean a reduction in costs and better rotation of the fleet, the authorisation of alliances, the combating of distortions in competition conditions – specifically, the issue of support for our air companies in the face of anti-competitive or predatory practices on the part of third countries – and the support we have given them in relation to issues such as insurance when there have been difficulties in the past.
Ladies and gentlemen, it is clear that we are dealing with European air companies and defending their interests, which is what we must do: now we are specifically negotiating agreements with the United States, so that we may have a United States-European Union common transatlantic aviation zone.
That is not all, however, because we must also defend the rights of passengers, of citizens. And that is what we are going to support and strengthen through these measures. I would also like to say that serious and responsible companies are already applying the majority of these measures on a voluntary basis.
Mr President, I hope that tomorrow this Parliament will support the result of this conciliation, and I would like once again to thank the chairperson, Mrs Cederschiöld, and the rapporteur, Mr Lisi.
– Mr President, I think that we all agree that the passenger, by which I mean the person who has planned to travel by aeroplane and who goes to the airport, only to be told that he cannot fly or that his flight is severely delayed, so that his trip makes no sense, should have some basic protection. That is why all of us, from the beginning, focussing on the consumer's interests, said that this view should be supported.
On the other hand, we also looked at the interests of the airlines, especially in this critical period which we are going through in the air transport sector and, for this reason, the European Parliament was in favour, from the outset, of balanced measures which, on the one hand, would serve the consumer without, on the other hand, damaging the airlines and their competitiveness. Our rapporteur, Mr Giorgio Lisi, who has done an excellent job, which was ultimately crowned with success during the conciliation procedure, also personally took this line.
I personally was in favour, including during the conciliation procedure, and I shall also vote in favour of the result of the agreement with the Council tomorrow, because I think that, without damaging the airlines, it provides a good framework within which to protect the consumer, the passenger. I know that certain airlines continue to have some objections. I have taken them into account, but I do not agree with them. I think they are exaggerating, I think that the agreement we have is a good agreement and that we should accept it as it stands.
One thousand and fifty passengers are denied boarding in Europe every year despite having a valid ticket in their pockets. Flight cancellations and delays are also increasing, especially in the tourist season. That is not in the consumer’s interests. My group therefore welcomes the regulation. It will give us a uniform European legal framework, probably from 2005. I am sure we have succeeded in achieving a fair balance between the interests of consumers and carriers. The excessive level of compensation sought by the Commission has been cut back to a realistic amount. The reference to extraordinary circumstances reduces carriers’ responsibility to a reasonable level. I therefore anticipate that the Council will follow Parliament in agreeing to the outcome of conciliation.
This represents an advance over the existing arrangements because we now have a list of benefits to which passengers are legally entitled, not just in cases of overbooking as before, but also when flights are cancelled or delayed. At the heart of the improvement are the compensation payments, which are twice as high as was hitherto the norm in Europe under the voluntary arrangements. For example, if I get to Tegel before finding out that my flight from Berlin to Mallorca has been cancelled, I not only get my ticket replaced, but I also get EUR 400 compensation. I get the same amount if I am left behind because of overbooking. This also places a measure of pressure on airlines to be more sensitive in their use of the overbooking system, necessary as it is. Of course, we also hope that greater efforts will be made to reduce delays and the occasional abusive cancellation of flights when they are not quite full.
One side effect of the regulation will be to reduce the gap in the terms of competition between budget and traditional airlines. We are now setting standards for passenger rights in aviation which sooner or later ought to apply for other modes of transport as well.
Mr President, we have, then, finally obtained a compromise proposal concerning compensation for air passengers, and we in the European Parliament, in particular, should be pleased about this proposal. Of Europe’s assemblies, ours is probably the one whose Members travel most as part of our daily work. We are therefore only too well aware of overbooked, delayed flights and poor service, as well as the resultant frustration. I therefore believe that the proposal, involving limits upon delays and compensation in the event of cancellations, would put pressure upon the airlines, which would thus be given a clear incentive to tighten up on departures and get their planes away on time, to the benefit of passengers. It would also hopefully lead to more sensible departure times and clear compensation for passengers whenever they do not leave on time. Details of the compensation payable by the airlines must, however, be publicly available so that people can see clearly what it amounts to.
There is, however, a problem I fear may arise. In connection with the legislation, the principle, which is also to apply to package trips, has been introduced of refunding air tickets. That is something I can, of course, only welcome since it places European consumers in a better position. The problem is just that it can often be difficult to discover the correct price of an airline ticket that is part of a package trip. I am certain, however, that this is something that can easily be solved in practice, as and when the problem arises. In general, I am, as I say, well satisfied with the proposal by the Conciliation Committee and hope and expect it to be adopted.
Mr President, my Group very much welcomes this report. The proposal is important because improving the conditions and criteria under which passengers should be reimbursed and assisted in the event of being denied boarding, cancellation or long delays is something that must be welcomed.
We must also take account of cases of cancellation or long delays due to valid technical reasons for safety. We do not want to create a situation where airlines will decide to fly regardless of what the outcome will be. Nevertheless there have been many cases where passengers have been denied boarding because of overbooking – something which many in this Parliament will have experienced regarding some airlines in Europe – and people have been left high and dry, whether it be in Brussels or somewhere else.
A constituent of mine bought a flight online with the notorious Ryanair but when they went to collect the ticket they were denied access because they had an international student ID card and were refused boarding on the grounds that it was out of date. So they used a national student ID card which was valid but this was refused. So there is a major problem of what actually constitutes acceptable ID. This person paid quite a lot of money for the ticket; it was not one of those tickets costing a couple of euro, it was quite expensive. So how much are airlines making on this?
Another constituent got as far as London where he was then refused boarding on a continuing flight out of London to Europe. Airlines need to take responsibility for their passengers. They cannot be allowed to get away with treating passengers like this any longer.
Mr President, Commissioner, ladies and gentlemen, I should like to thank the Conciliation Committee and Mr Lisi for the agreement that we reached.
This regulation will, I hope, encourage airlines and travel companies to curtail their normal practices. I also welcome the reference that the regulation makes to sanctions, which have to be effective, proportionate and dissuasive. In this respect, air passengers should receive compensation, an alternative flight, and assistance appropriate to the inconvenience suffered, and they should be offered these things as quickly as possible, which is not always the case at present. The extension of air passengers’ rights to include all types of flight is a welcome innovation. Thus passengers on scheduled flights, which represent only half of the market, and those on non-scheduled flights, particularly on package tours, will be able to assert their rights in the same way.
As the Commission Stated in its White Paper, ‘European transport policy for 2010: time to decide’, its objective is to refocus that policy on the basis of citizens’ demands and needs. We are counting on that. The inconvenience resulting from denied boarding, namely stress, fatigue and humiliation, can have serious consequences for the people affected. They may lose business, be prevented from attending funerals and so on. Members of this Parliament who frequently have to use air transport in order to travel between Brussels, Strasbourg and their own regions are particularly aware of such inconvenience and of the resulting loss of time.
Furthermore, as Vice-Chairman of the ‘Handicap’ Intergroup, I am glad that Article 11 refers to giving priority treatment to persons with reduced mobility. However, the list could have been extended to cover people travelling with young children.
As for the exemptions in the case of strikes, the required periods of notice should make it possible for airlines to react in good time and to remain subject to the constraints of this regulation. I also welcome the provision concerning the obligation to inform passengers concerning their rights, by means of a notice in easily legible characters displayed in the check-in area, giving special attention – more explicit than that laid down in the regulation – to providing information, by appropriate means, for blind or partially sighted persons. Such passenger-protection schemes should be extended to cover other modes of transport.
Finally, it would appear fundamentally necessary for airlines to seek to ensure, in advance, that they offer a high-quality service to their passengers, so that the latter no longer have to suffer any inconvenience. I hope that the Members of this House will support this agreement, which seeks to respect the rights of passengers so that the practices in question occur as rarely as possible.
Mr President, Madam Vice-President, ladies and gentlemen, since rapporteur Lisi has already given us an excellent explanation of the compromise, I would simply like to deal in my address with a few rumours or arguments. Some Member States have recently been having doubts about the compromise, thinking it places too heavy a burden on the airlines. But that cannot be the case at all. The European Parliament has clearly reduced the rates of compensation in the airlines’ favour. The European Parliament has introduced clear rules for cases of  so that airlines do not have to act if they are not responsible for the circumstances leading to a cancellation or overbooking. The Parliament has even put back the entry into force for 12 months because we take the airlines’ particular and difficult economic situation seriously. So these entire arrangements will not come into force until 2005.
If the transport industry, be it the tourism sector or some other one, is now voicing doubts about this compromise, then I have to say that it is more than unfair and not at all acceptable. Many governments need to think whether they want to risk being shown by us as a Parliament to be clearly hostile to the consumer if they take this line in the Council. European elections are looming, should the Council wish to take this subject up.
May I make one further remark in conclusion? The budget airlines, who did not take any of this at all seriously at first, are now coming and saying that these levels of compensation are far too high. If a budget airline offers a flight for EUR 50, then it is still obliged to make the flight, despite the low price. Because the rights of the citizen who wants to go somewhere at a particular time, be it for business or tourism, have been violated and he must be compensated if he is left standing or can only fly a day later. Even budget airlines must compensate their passengers.
Mr President, I wish to begin by congratulating the Commissioner for bringing forward this proposal and our rapporteur, Mr Liese, for bringing forward this report. I could also thank Mr Jarzembowski for saying many of the things I was going to say, which is a rare thing indeed. I agree with him completely, for example, that it is a nonsense to say that the airlines will not cope. Let us be honest: air travel will double in Europe in the next 30 years, so it is not as if the airlines cannot afford to provide a glass of water and a biscuit if there is a delay. That is the sort of basic standard we should expect in the future, if this goes through.
I welcome many of the features. For example, for too long passengers have suffered when airlines have cancelled or delayed flights for purely commercial reasons. I hope that will end. At last airlines will be forced to provide passengers with the food and refreshments they deserve, with the dignity and respect they deserve. I hope that all this will mean that the days of commercial cancellations and lengthy delays will be over. This is a great breakthrough for all airline passengers and also for the airlines, because it will not affect good airlines which look after their passengers.
In conclusion, this deal could have been even better had colleagues on that side of the House stood firmer in conciliation. That was not to be. To misquote Neil Armstrong: it may not be a giant leap for mankind, but it is an important first step.
Finally, I want to remind the Commissioner that we look forward to receiving similar rules for international rail, ferry and coach journeys soon.
– Mr President, Commissioner, ladies and gentlemen, I totally agree with Mr Watts: we deserve more than a biscuit and a glass of water. In the last 30 years I have been flying round the world an average of twice a week, which is perhaps more than many others here in this House. I cannot in general agree with the statement made by many of my fellow Members that air passengers are being treated badly. We deserve rights but should we cram as many Christmas presents as possible into this package?
Because, ladies and gentlemen, what do the airlines do for money? They operate using the money they receive from us, the passengers. Would it not be better to solve these problem situations through greater competition, broken monopolies and reduced regulation? We cannot provide passengers with better service by increasing legislation and putting a strain on the airlines, because even today’s system works excellently in the countries which apply it. We live in a world of open competition and this will only mean that third countries will have the competitive edge. The European consumer deserves as many options as possible and the cheapest tickets possible. More red tape of this sort will not help the situation.
With regard to interlining, I would say that if a British Airways flight from Tokyo arrives at Helsinki and Finnair goes on from there to Oulu and this onward flight is cancelled due to bad weather, it is unfair if Finnair has to pay the whole cost of the ticket.
I truly believe that an air passenger’s rights must be protected, but air passengers and airlines go hand in hand and, at the end of the day, their interests cannot be separated. Increased fares may easily be awaiting us at the end of the runway.
Mr President, I would like to begin by congratulating the Commission on this initiative and acknowledge the excellent work Mr Lisi has done by means of the different parliamentary process we have seen.
I do not believe that anybody disputes the importance of the air sector, but I am from a country for which the air sector is of great strategic importance. I believe that those countries with a high level of tourism have a greater interest than anybody in the air sector being more solvent and having greater capacity, since vital elements of development depend on it in numerous European countries. But it is true that this is perfectly compatible with passengers being compensated for the harm done to them. What is the harm done to a passenger when they are delayed? Is it simply that they are made to wait two, three or four hours in the departure hall? When there is an overbooking, what harm is done to the passenger? It would be very difficult to evaluate that harm, but I am absolutely certain that it is a harm which goes much further than the compensation which we are establishing here, at times without any possible comparison. We must therefore deal with it.
I believe that this Parliament has carried out a very important and interesting exercise with this report. I would therefore like to thank Mr Lisi for the care he has taken. Parliament has moderated – and even reduced, in some cases – the proposals presented to us by the Commission and the Council. We have taken account of the objective interests and the survival of companies, which does credit to this Parliament and, naturally, it seems to me absolutely essential that we stop classifying many of the specious arguments that companies frequently give passengers as ‘extraordinary circumstances’.
I believe we have begun an interesting process. Let us hope that it is extended to other forms of transport and that we go further in this direction.
Mr President, I should like to begin by thanking the rapporteur, Mr Lisi. It goes without saying that I, along with my colleagues, expect passengers travelling on European airlines to be treated in a fair and respectful manner. I also firmly believe that if their travel plans are disrupted and it is the fault of the airline, then that airline should take full responsibility. Sadly this regulation, in its present state, will badly damage our airline industry and, in particular, our regional and low-cost carriers, thereby threatening jobs and reducing the opportunities the consumer has come to expect in terms of choice and a competitive level of airfares.
It is therefore with regret that I will be unable to support this regulation, for the following reasons.
First, in the final draft of Article 6, referring to delays, the regulation is seriously flawed. The exclusion of extraordinary circumstances places an unacceptable financial burden on the carrier. Situations such as industrial disputes, air traffic delays, adverse weather conditions and possible terrorist threats cannot be foreseen by any airline. Therefore to include full reimbursement, as well as a return flight to the first point of departure, is wholly unacceptable. To suggest that the airlines will be able to obtain compensation from third party providers is a myth. Maybe they will apply to heaven if it is a weather problem.
Secondly, referring to Article 5 on cancellations, I echo my previous points. The impact of this regulation has taken no account of Parliament's support in strengthening our regional airports. Nor has the Commission thought through the impact on charter carriers, which often have only one or two flights a week to particular destinations.
In conclusion, at the beginning of this process I criticised the Commission on its ill-timed, badly drafted proposal. It ignored the new voluntary commitment and failed to provide a financial impact assessment. An extra GBP 1 billion of costs for the airlines will not benefit passengers but will penalise them by increasing the price of tickets and reducing choice.
The irony is that none of these rules would apply to third country airlines flying into the EU. If the Commission wanted to give our business away to the rest of the world, then it has done a jolly good job.
Mr President, Commissioner, we shall of course be voting in favour of this regulation. We believe that we have come up with a more or less balanced text, compared with an initial proposal which seemed to us to contain a certain number of risks.
It is clear that passengers’ rights are sacred. All too often the airlines treat them very lightly, whether it is a matter of looking after their passengers or of providing them with information. It is also clear that the practice of overbooking has in many cases revealed its limitations and proved that it is used as a commercial tool. We have even seen cases where planes did not take off because they were not full, which is absolutely inadmissible for someone who has signed a sale or purchase contract as part of the process of obtaining a ticket.
I believe that the text we have come up with is balanced overall. On the one hand, it tries to ensure that the practice of overbooking does not constitute a purely commercial practice but is restricted to a flexibility practice. We are aware that overbooking will never be reduced to zero by the airlines, because that is how they manage imponderables. There are some of us here in this House who often travel by air, and many of us benefit from overbooking practices when we arrive late or when things do not go according to plan and we have trouble getting to the airport. I do not think, therefore, that we ought to make a big issue of it.
Moreover, the compensation scheme must be fair and equitable, and it must not be too complicated if we are to avoid endless disputes, and above all it should not be an incentive to airlines to take risks with safety. We must not go too far: we must not end up with a situation in which airlines are determined to take off at any price, even if there is a technical incident, because it would otherwise cost them too much to provide compensation for passengers.
I hope that we have achieved this sort of balance in this report. I hope so but I am not altogether sure. Nevertheless, we shall be giving it our support.
Mr President, it may be worthwhile just to reflect for one moment on why it was thought necessary to introduce legislation to make compensation a legal right for those air passengers who face cancellation and delay through no fault of their own. It was thought necessary because some airlines had got into a very bad habit of cancelling flights at the last minute, overbooking flights, inflicting delay because of inefficient operational practices and then, to add insult to injury, they treated their victims – their passengers – with total disdain and little or no sympathy.
Members may wish to dwell on the fact that a voluntary code of practice did exist with the more reliable airlines. However, the refusal of the so-called low-cost carriers to sign up to this voluntary agreement and the low levels of compensation given to the victims meant action on a more formal basis was required. The pendulum had to swing back in favour of the consumer to a more reasonable, balanced position.
The proposal before us is a first step in ensuring that the travelling public are protected when transport operators fail to live up to their promises and obligations. I look forward to similar schemes being introduced with other modes, particularly ferries and so-called high-speed ships.
What we have before us today is not perfect. I regret that the Council of Ministers insisted on charter flights being included. I also regret the removal of extraordinary circumstances in the delay section, but welcome the exemption of rotor operators, the levels of compensation agreed and the inclusion of the low-cost carriers.
This proposal is not perfect: it poses many questions in regard to existing legislation and highlights areas where existing legislation is inadequate. I cite the package travel directive as one example. But we must recognise that at last consumers and the travelling public are being given rights that they deserve, backed up with compensation when airlines fail in their promises.
Over recent months I have been subjected to every kind of doom-and-gloom scenario from some airlines and even certain Members of Parliament. But remember this: if the airlines do not cancel or overbook, if they run the services they advertise on time and stick to their contract with the travelling public, then this proposal will not cost them one euro. It becomes expensive to airlines when they fail to deliver – and what is wrong with that?
Mr President, I welcome this regulation. As others have already mentioned, it is not a perfect solution, but it is necessary at this time. We would not need a regulation of this kind if it were not for the fact that every year in Europe over 500 000 passengers are affected by cancellations and the denial of boarding. It is important that the European Parliament and the Commission are seen to be serving the public of Europe. This regulation demonstrates the added value that the European Union can provide in terms of rights for European citizens.
It is probably true to say that every single Member of this House has had some experience of the kinds of problems faced by ordinary passengers and it is good that we are now dealing with this issue.
. – Mr President, it is not realistic to expect perfection, but I believe that this is a step forward in terms of the protection of passengers’ rights and I hope that Parliament can support this initiative tomorrow. I would like to thank all the Members who have worked on it, in particular the rapporteur, Mr Lisi, and Mrs Cederschiöld.
Thank you very much, Mrs de Palacio.
The debate is closed.
The vote will take place tomorrow, Thursday, at 11.30 a.m.
The next item is Question Time (B5-0416/2003). The following questions are addressed to the Commission
What is the Commission doing to persuade the Turkish Government that, before it can dream of joining the Union, it must stamp down on the huge flow of Afghan heroin which Turkish drug barons smuggle into the Union, using the very latest technology and techniques, in order to make money for themselves and to ruin the lives of young European citizens?
. – Mr President, honourable Member, the European Commission shares your concern about drugs passing through Turkey. The Association Agreement with Turkey provides for institutions allowing the Commission to monitor very closely whether Turkey is adopting and implementing Community measures on organised crime and drugs and how it is doing so. Negotiations are also currently taking place for observer status for Turkey in the European Monitoring Centre for Drugs and Drug Addiction. I think Turkey will be given that observer status next year.
Work will begin on 1 January 2004 under a partnership arrangement to set up a national contact point for the European Information Network on Drugs and Drug Addiction and to encourage the development and implementation of a national strategy on drugs. The Commission also believes that a small Dublin Group should be set up in Ankara as quickly as possible. I am pleased to be able to tell you that Turkey has made and is making great efforts to prevent drug trafficking. Turkey is actively involved in international measures to prevent the channelling of heroin from Afghanistan into the European Union. By the very nature of things, honourable Member, I cannot tell you anything about the nature of those measures here, because some of them involve operations by the secret services. I can only say that the information available to the Commission shows that Turkey is cooperating fully and that the undertone in your question is unjustified.
In 2002, the Turkish authorities seized 2 124 kg of heroin. That was less than in previous years. The reason for this is that the international drug traffickers have changed their routes as a result of the strict controls in Turkey. In 2003, the Turkish customs introduced the latest systems at three border crossings, allowing vehicles passing through those crossings to be checked by scanners. This has resulted in the discovery of large quantities of smuggled drugs.
When it comes to international cooperation, the Turkish customs authorities hold monthly meetings with drugs liaison officers who are sent to Turkey. It goes without saying that in its cooperation with Turkey the Commission presses for full compliance with all agreements and provisions relating to the fight against drugs.
That was a very full and helpful reply, Commissioner. In relation to your comment that you could not necessarily infer the issues in my question, I should like to point out that I was directly quoting the head of a police intelligence service in London, who was commenting on the effects of Turkish heroin in the UK.
As a supplementary, I should like to ask you about the 'small Dublin group' to be set up in Ankara. In your own words, could you define that term for me?
. – Honourable Member, I asked this very same question when I came to deal with your question. I am therefore in the happy position of being able to give you a very precise answer.
First, you need to know what a Dublin Group is. The Dublin Group is the grouping of industrialised nations, that is all the EU Member States, the USA, Canada and Australia, which coordinates initiatives to combat drugs and drug trafficking. In cooperation with third countries who do not belong to this Dublin Group, this group deploys ‘mini Dublin Groups’ with a regional coverage, so a mini Dublin Group in Ankara would mean that the members of the Dublin Group and Turkey cooperate in these matters in Turkey itself.
In recent years the Commission has adopted a number of sports-related decisions concerning policy, competition and areas of responsibility. In most cases the particular nature of competitive sport has been taken into account and the resulting outcomes have been found to be satisfactory in the eyes of Community law.
In view of the importance of such decisions and the doctrine to which they have given rise, does the Commission not think that, before its term of office comes to a close, it should draw up a Communication on the way in which the rules on competition and areas of responsibility apply to sport, so that those rules can be used to provide guidance in future cases and to assist sports organisations in drafting their own regulations?
. – Honourable Member, the Commission is not at present planning a communication on the application of the competition rules in sport. The Commission believes that the established practice of action on a case by case basis, which now goes back several years, provides sound guidance as to when and to what extent the competition rules apply. The international sporting bodies that are primarily responsible for regulating sport are generally aware of these rules in any case.
The competition rules of the EC Treaty apply only for economic activities in connection with sport; they do not of course apply for genuine sporting activities. There are borderline cases and there may also be borderline cases where it is hard to make the distinction between economic and non-economic activities. But those problems are best dealt with on a case by case basis because account can then be taken of the particular nature of the sport in question.
Commissioner, thank you for your reply. I would like to ask you whether you believe that the fact that the Commission has over recent years had to adopt this series of decisions relating to sport in the field of policy and competition highlights even more clearly – if that is possible – the need to include an article on sport in the future European Union Treaty.
. – That, honourable Member, is an interesting reference to the current debate about the constitution. The Commission can in fact well imagine special attention being paid to sport in the proposed constitution. However, if I rightly understand the discussion that has taken place about it in the Convention and in public, the issue is not so much the question of the application of competition rules but rather whether the European institutions can also be given a ‘soft’ competence in the realm of sport.
Coming back to the issue of competition policy, the Commission does not for the future rule out a definition that would then be embodied in a communication. But for the present I can only repeat our position that we believe it is better for all concerned that doubtful cases should be decided as they arise in the light of decisions already taken.
As the author is not present, Question No 27 lapses.
During the accession negotiations with the applicant countries did the Commission hold talks with representatives of ethnic groups and minorities in those countries, and does it intend to meet them again during the final months leading up to the accession?
– Honourable Member, I am very grateful to you for this question because it in fact touches on a very, very important aspect of the whole accession process. And I can inform you that the question of human rights and thus of respect for and protection of minorities have been key elements for the opening of accession negotiations since the introduction of the accession process by the Copenhagen European Council over 10 years ago.
I would like to say again expressly here that fulfilment of the Copenhagen political criteria is a prerequisite for the commencement and conclusion of negotiations with applicant countries, and we define this as meaning that applicants must be fully developed democracies, that the rule of law must be fully developed, that human rights must be fully respected and minorities must be protected in accordance with the European standard for minorities.
The Commission has always followed developments affecting minorities in all applicant countries closely for the pre-accession strategies and the Europe agreements. The regular reports on progress in the applicant countries have dealt with this question in detail every year, and they have not only reported on improvements and advances, but have also, as you know, always been very clear about shortcomings. All this has been possible because we have been and are in permanent contact with the parties involved in the process, including the representatives of ethnic groups and minorities. Apart from the Commission services’ regular contacts through EU delegations visiting a country or administrative centre, the Commission has sponsored or taken part in many committees and seminars on various questions affecting minorities. These contacts will continue to be cultivated in the months ahead even after accession. I would like to assure you that the Commission has always cultivated close contacts with minorities and their representatives or the relevant non-governmental organisations in Europe and will naturally continue to do so.
I have just one question concerning the group of countries that will now be acceding on 1 May. Will you until 1 May still be the point of contact for any minority representatives in those accession countries who still wish to raise a concern before then? Is that still within your field of competence? That is one question, and the second question is, who will be the point of contact in the Commission following accession?
. – This question gives me an opportunity to make that clear because it is obvious that not everyone has understood it yet. My competence for relations with the accession countries is complete and undivided up until 1 May 2004. That therefore means that anything that still has to be discussed with those countries passes through me and if minority representatives want talks or if something still needs to be raised with the governments in this area I am naturally willing to do so. Quite by chance, I met with the representatives of the German minority in Poland in Wroclaw only a few days ago. So if there should be any concerns I am ready to do so. After 1 May – after accession – the commissioners will be responsible for the areas of falling within their portfolios. So in the matter of the protection of minorities I think my colleague Mr Vittorino will be taking over after 1 May 2004 and if I know him he will certainly be very committed to seeing that the rights of minorities are safeguarded everywhere.
– Commissioner, you know that our party, the Communist Party of Greece, has raised the problem of the rights of the Russian-speaking minority in the Baltic States on numerous occasions. The situation is unacceptable. One third of the population in two of these three states does not have the right to be a citizen or, of course, to take part in the referendum on the accession of these countries to the European Union, and has no opportunity to study at university in their language and a series of other things.
We have had no satisfactory answer from you or from the European Union in general and I really cannot understand how it is that you can show such sensitivity, for example, to the rights of Albanian speakers in Kosovo and can bomb Kosovo and bomb Serbia; how you can talk about the rights of a few opponents of the establishment in Cuba and have not the slightest interest in the policies, which I have no hesitation in calling dreamed-up neo-fascist policies, of the governments of the Baltic states. It is, in my opinion, an example of gross hypocrisy.
– The Commission does not agree with you, honourable Member. Like the Council of Europe and the OSCE, the Commission is of the opinion that the Baltic states meet the human rights standards completely and that the treatment of minorities in those countries is also fully in line with European standards.
Social workers and organisations monitoring the Czech Republic have raised the alarm over the large-scale sex trade in the border region between the Czech Republic and Germany. Among other details, there have been shocking reports of children being sold for sexual exploitation.
With this in mind, I wonder if the Commission is discussing this problem or making special demands on the Czech Republic in connection with the accession negotiations? Are there any EU projects which would specifically support the victims of the sex trade in the Czech Republic?
. – Honourable Member, this is a particularly serious and painful topic and, as you know, the Commission has been intensively concerned with it for years. I would like to make one preliminary remark. My personal strategy in this connection has always been that one must be very careful about dramatic insinuations or dramatic accusations. And I have to note to my horror – I have to say I really am horrified – that the publications of some non-governmental organisations, which are made with the best of intentions and draw attention to serious problems, have resulted in dramatic and sensational reporting in the media, especially in those countries bordering on the Czech Republic, with dire consequences. They have resulted in a flood of sex tourists, who now go to these border areas because they have seen on television that children are reportedly offered for prostitution there, and they are now asking for children. And I am very concerned that this sensational reporting is creating a demand for which, ultimately, a supply will be forthcoming even if there was no supply at all before. We must therefore be extremely cautious and extremely sensitive when dealing with this question. I am sure you agree with me.
This problem is not simply a question that lies within the sole competence of the Czech authorities and has nothing to do with us; it is a problem that belongs in the realm of police and judicial cooperation and, I am firmly convinced, also in the area of respect for human rights. The Commission has repeatedly urged the Czech authorities to take the necessary action in the light of this.
In the 2002 progress report, the Commission notes that the Czech Government has taken important steps to combat the trade in human beings. These included in particular improving the legal framework with an amendment to the penal code in 2002. That change in the law widened the definition of trade and also extended it to children. An accelerated amendment to the code of criminal procedure has also ensured that proceedings in child abuse cases are simplified and speeded up. Back in the year 2000, the Czech Government adopted a national plan to combat the commercial sexual abuse of children and in 2003 a wide-ranging national plan to combat the trade in human beings for purposes of sexual exploitation. The implementation of these plans is kept under constant review.
The Commission has come to the conclusion that the situation in the Czech Republic, especially along the borders between the Czech Republic and Germany and between the Czech Republic and Austria, continues to give cause for concern. In the light of the most recent reports from non-governmental organisations, the Commission is encouraging the Czech authorities to take further steps. The Czech authorities are responsible for taking all necessary measures to prevent the trade in human beings and child prostitution.
In my opinion, the most important thing at the moment is to use effective surveillance to gain an overview of the actual situation. That would also make it easier to track down and prosecute offenders. This will require quite close cooperation between the competent police forces, both internally and across the borders. I must particularly emphasise this cross-border aspect because, as I am sure you know, honourable Member, the clients do not come from the Czech Republic. The clients come from neighbouring countries that have been members of the European Union for a long time.
The Commission is in close contact with both the Czech and the German and Austrian authorities in order to obtain precise information about the situation on the spot and to be able to respond to new developments. Regrettably, the financing rules under which we have to operate do not allow direct assistance to be given to the victims of human trafficking for the purpose of sexual exploitation. But the Commission does make substantial amounts of money available for fighting organised crime and the trade in human beings through the PHARE programme. The Czech Republic has received EUR 5.5 million for this purpose in the last four years. Further assistance will be granted for this purpose after accession from the financial assistance instrument known as the ‘transitional facility’. In addition, since the year 2000 Czech non-governmental organisations have taken part in five projects under the Community’s Daphne programme with the aim of preventing violence against children, young persons and women, including violence in the form of sexual exploitation. Non-governmental organisations from the Czech Republic will also be able to apply for similar funding from the Daphne programme for the years 2004 – 2008.
– Mr President, thank you, Commissioner, for your answer. As the voluntary organisations say, there is every cause for feeling very concerned about the trade in women and children in the border region between Germany and the Czech Republic, but also in other parts of Europe. This is a major and common problem which also exists in the regions bordering on the other countries that share a frontier with the present and the enlarged EU but that are not members of the EU. I live in northern Sweden, and we have this problem in the region of the Barents Sea.
Unlike the Commissioner, I do not believe that the media reports cause the trade to increase. I believe, rather, that it is a question of poverty and of the subordination of women. This promotes the trade in women and children. We must work on an extremely broad front. I also believe that legal prostitution promotes the trade in women and children. I therefore want to see those who buy sex criminalised. I think that this would be a sound way of proceeding.
I hear that the Commission and the Commissioner are taking this issue very seriously, and I think this is important. I also wish to draw attention to the Daphne programme. Does the Commissioner believe that the police in the EU countries and the candidate countries are cooperating sufficiently well in order to get to grips with this large problem? Is there progress when it comes to police cooperation?
. – Two brief comments, honourable Member. I think we should not misunderstand one another. I did not say that the media are exaggerating things. I did say that in the specific case of information about the situation in the Czech border areas sensational reporting has resulted in demand for child prostitution becoming really visible. I meant that as an appeal to the media to show a measure of restraint in their reporting. I fully agree with you that it is essentially a problem of the poverty that is a consequence of the transition and that this problem is by no means confined to the Czech Republic but that there are still far worse situations in Europe. I was in Moldova a few days ago, and there the problem is much more shocking in extent and is quite clearly a consequence of the bitter poverty in which the people there live, so the strategy of increasing the chances for economic prosperity for the countries in transition within Europe is quite certainly a right one. The other is better cooperation in the field of police and justice.
Now so far as the specific problem in the Czech Republic is concerned, I can tell you from my contacts with the German and Austrian Governments and also from direct contacts on the spot, with police stations in Bavaria, for example, that our assessment is that cooperation with the Czech police and the Czech judiciary now satisfies the requirements. There were times when this cooperation was not sufficiently developed.
My Question 54, which is due to be taken later though I suspect we will not reach it, is closely related to this. In the UK, the National Society for the Prevention of Cruelty to Children has produced compelling evidence that shows that paedophiles are moving from one Member State of the European Union to another to take advantage of differences in the law. For example, in the UK there is a register for child-sex offenders. We find that people who would not be able to work with children in the UK move to other Member States of the Union in order to take advantage of the lack of such a register.
In light of what the Commissioner has said about the need for greater judicial and police cooperation, would the Commission consider taking an initiative to create a European-wide sex offenders register, so that these people can be monitored?
. – I do not know, honourable Member. I do not know because that is a question that is definitely not within my field of competence and I would not like to anticipate my colleague who is competent in this matter and who has prepared to answer this question but who will be giving his answer at a later point in this question time. Please understand that I do not have the competence to answer your question.
Is the Commission aware of the continued use of caged beds in four accession countries, Czech Republic, Hungary, Slovakia and Slovenia? This practice involves the locking into caged beds, sometimes for weeks and months at a time, of elderly people with dementia and others of all ages with a mental health or behavioural problem. It is widely seen, both internationally and within the countries concerned, as a human rights abuse and an archaic method of containment and restraint. It is not used in any EU Member States or in any other accession country.
Will the Commission welcome moves in the four countries to review and reduce the use of caged beds and work with them to agree a timetabled phasing out of all such beds?
. – May I on this question too make a brief political preliminary remark? I am sometimes slightly surprised that the Commission is asked questions that give the impression that we are responsible for all possible circumstances in the future Member States, as though we had powers in areas where there is definitely no Community competence.
We are dealing here with a question where we do not even know what the situation is in the Member States. All the same, we have been able to do something, because the Copenhagen criteria do apply for the future Member States and the Copenhagen criteria help us to take action in such matters. But then we must always treat them as human rights matters. I had to say that first.
So far as the problem of caged beds is concerned, which you raise in your question, the an international organisation for the promotion and protection of the rights of people with mental disabilities, presented a report to the European Parliament on 17 June. You know that, of course. That report points out that caged beds are still used to restrain people with mental disabilities in four accession countries, namely the Czech Republic, Hungary, Slovakia and Slovenia. On the strength of that report’s findings, the Commission immediately contacted the countries concerned in order to investigate the present situation precisely and called on the authorities of the countries concerned to inform the Commission of the existing circumstances.
The Commission then received the information requested and it appears that the situation has already improved by comparison with the report simply as a result of the Commission’s enquiry. The Slovenian authorities informed us that caged beds are no longer used in Slovenia. In Slovakia, the Czech Republic and Hungary they are still used in a very few exceptional cases and strict guidelines must be followed. The countries concerned have however conceded that efforts to introduce more modern methods of psychiatric care may for the present be hampered by insufficient staff resources.
The Commission has information that the Slovak Government has taken relevant measures and is at present working on a plan to phase out caged beds. The Czech Government has assured the Commission that it is investigating the matter in detail in order to provide us with more precise information about the occasional use of caged beds. In Hungary the number of caged beds has already fallen steadily. The very few establishments where such beds are used are regularly monitored and ways are being sought that will allow these terrible beds to be abolished.
If I may make a brief assessment, I think we are faced here with a phenomenon that gives us a glimpse into the sometimes horrifying past of psychiatry and that we really must be shocked at what we see. I am sure we all agree that such methods have no place in modern psychiatry. The Commission will therefore be using every means at its disposal to pursue this matter further and we shall not cease until the last caged bed has vanished from each of these countries.
Mr President, I wholeheartedly welcome the Commissioner's last statement, which is absolutely right. There is no place for caged beds or anything like them in a modern psychiatric service.
I was astonished by his opening political statement. If he does not know, I can tell him that there are no caged beds in any existing Member State. There are no caged beds in any other accession country apart from these four. They are a legacy of the Austro-Hungarian Empire and so the only other country that could have had them in the past was Austria, and that is no longer the case.
I recently spoke at a conference in the senate in Prague when this issue was being debated. One of the speakers was a young man called Michael, a 29-year-old who had been put in one of these caged beds for a week, unable to get out. Not surprisingly his health suffered. They are caged in the sense of there being iron bars or nets. There are safety consequences, because people have died in these beds. As the Commissioner said, it is a human rights issue. That is why it is an accession issue. That is why, when we looked at Slovenia, we incorporated a question about their new mental health legislation in our report of two years ago. That is why I very much welcome the pressure that the Commissioner is putting on these countries. Hungary has already responded; Slovenia is now responding; the Czech Republic not yet; and for Slovakia we wait to see.
– Mr Dunn, I am happy to admit that the Commission cannot know everything. Unfortunately there is no that would allow us to gather accurate information from the current Member States. However, I am happy to follow up your comments. What is more, I believe that our assessments coincide. If you receive information about individual or recurring cases of this kind, please do not hesitate to contact me directly and in person. I have no problem picking up the telephone in such cases and contacting the relevant Head of Government himself in order to explain what we expect from him and his country.
As regards the Czech Republic, I had an opportunity to speak to the relevant members of the government just a few days ago in the course of a visit to Prague. I expect an answer from Prague very soon, and that will point the way forward.
I agree with Mr Bowis. This is a human rights issue and the European Union has certain possibilities open to it. There are provisions in the Nice Treaty meaning that once these countries are full Member States of the EU, they can be sanctioned. Austria, for example, was sanctioned by the European Union although it did not actually breach human rights: in fact a political party was elected with which most of us could not agree.
So the accession countries have to be warned about the possibility of sanctions being imposed on them if they continue to violate human rights. It will speed up the process of getting rid of this unsatisfactory situation.
I would like to remind the honourable Members that this is Question Time, and not a time for opinions or clarifications. I say this to all of you, so that you may bear it mind, naturally.
– As I understand it, Mrs McKenna’s political statement contains a question as to what I think of it. It is one that I am happy to answer. I agree with you, Mrs McKenna. I agree with you except on one point: the European Union has never implemented sanctions against Austria. This must be made very clear. It was the Member States, acting as sovereign states, who introduced restrictions on bilateral relations. The EU as such never imposed any sanctions on Austria. Like you, I believe that we cannot allow double standards on human rights in the European Union. This means that if we deal with a matter as a human rights issue, it will be treated as such across the board. Consequently, if we identify human rights abuses relating to psychiatric treatment, we have to address the issue in all Member States, both new and old. Obviously, this can still be done after accession, since the relevant Treaty provisions will remain in force – the provisions that refer to the need to obey and respect the fundamental values on which the European Union is built. There is no doubt that these values include respect for human rights.
It is known that the Commission is closely following developments in Cyprus, with particular regard to the 'elections' to be held in Northern Cyprus on 14 December. Earlier this month, the Commission stated that, although a solution to the Cyprus problem is now not a formal condition for the opening of accession negotiations with Turkey, the problem nevertheless constituted it a serious obstacle.
What is the Commission's assessment of the outcome of the 'elections' in Northern Cyprus? What are the next steps that the Commission plans to take in order to provide a solution to the Cyprus problem under the current circumstances? How do the latest developments in Cyprus influence the issue of Turkey's application for accession?
– Mrs Zorba, let me start by saying that no state in the world other than Turkey recognises the Turkish Republic of Northern Cyprus, and I have no plans to change the situation. The elections held last Sunday therefore have to be seen as a political move which will have repercussions that could certainly be significant for us. The Commission’s initial response is that, three days after the elections, there is still potential for achieving a fair, lasting and viable solution to the conflict in Cyprus by 1 May 2004. The Commission continues to urge all parties to use the Annan Plan as a basis for seeking a comprehensive solution to the Cyprus problem.
As to how this relates to Turkey’s application for membership, the Commission made it clear in the strategy paper published in early November that it does see a political correlation. The Commission also noted that failure to find a solution could seriously impede Turkey’s efforts to join the EU.
Last weekend the European Council responded positively to the Commission’s suggestion that the two be linked politically. However, unlike the Commission, the Council did not choose the form of a warning, but rather a reward, indicating that a solution to the Cyprus question would appreciably assist Turkey’s efforts to join the European Union. Of course, the underlying message still remains the same and shows the Turkish Government that not only the Commission but also all 15 Member States together with the 10 incoming States consider the two subjects politically related, without wishing to create a new condition or a new requirement.
Looking ahead to the next steps, the Commission is willing to contribute anything that will help reach a settlement rapidly and to prepare the measures needed for the speedy adoption of Community law in the northern part of the island.
Let me remind you that, in the event of a solution being found, the Commission has offered to organise an international donor conference in order to find international funds to help correct the economic and social imbalances in the northern part of the island.
I also want to emphasise that the European Union is willing to accommodate the terms of a solution in Community law and the Union has already earmarked EUR 206 million in aid for northern Cyprus to be made available when a settlement has been agreed.
To close, let me say that I fervently hope that the Turkish Government in Ankara will understand that it is in their own interest and to their advantage to support the current move to resume the discussions on Cyprus and to use the window of opportunity while it is still open. That window of opportunity is limited, but it is still available. However one looks at it, it would be better if Cyprus’ accession on 1 May were agreed on the basis of a political solution to the conflict.
– Commissioner, of course I absolutely agree with your position that these are political processes and I should like to ask you about the most recent statement by Mr Giul, who said that Turkey and the Turkish Cypriot side are preparing a compromise on the island which will be published next week. These are recent statements, made yesterday or today. I should therefore like to ask if you know any more about this compromise to which he refers and I should also like to ask you about the statement made by Mr Erdogan, who said that no one can turn a blind eye to the will of the people and that the voters wanted to turn the page. That is how he addressed the results. In your opinion, does this constitute acknowledgment of the victory of the opposition in northern Cyprus and do you think this marks a change in Ankara's position?
Finally, I should like to raise another issue: there was a team of observers from the law faculty of the University of Oslo, which sent an announcement today, saying that what they saw was the production of voters to increase support for the governing parties during the last elections. I should like to ask you to comment on this issue.
– Mrs Zorba, the Foreign Minister of Turkey was in Brussels a few days ago. I had a long talk with him. He did not tell me what might be contained in the compromise his government is currently seeking with the Turkish Cypriots. Having spoken to him, however, I had the impression – and he went on to state this publicly, as did Prime Minister Erdogan – that, following the elections in Northern Cyprus, the time may be ripe for relaunching discussions on the basis of the Annan Plan. I hope they will continue to think along these lines.
I regard Prime Minister Erdogan’s statement, which you also quoted, as a positive signal. I can endorse this statement and say that this election clearly and unequivocally demonstrates the will of genuine Turkish Cypriots, namely those who actually live in Cyprus. It shows that they want both a solution to the conflict based on the UN plan and also to accede to the European Union. It would be wise and appropriate to respect the clear will of the majority of the population.
Thirdly, on the subject of the election observers and their findings, I can tell you that even before the elections I received regular updates from them regarding what they saw. On several occasions before the elections I publicly highlighted the manipulation of the electoral registers and also asked the Turkish Government to ensure that this was rectified. I have no doubt that the number of voters in this election was in fact artificially inflated, with the intention of manipulating the results.
Thank you very much for your cooperation this afternoon, Mr Verhaugen.
There is a point of order. I would ask you to make sure it is a point of order, Mr Posselt, since we cannot debate political issues during Question Time.
– Something happened yesterday which does not belong in the Minutes, where it would merely be out of place, but rather in the full session report. I must take advantage of you being here again. Yesterday I addressed a question to the Italian President-in-Office of the Council and received an answer. I then asked a follow-on question. In the full session report, you will remember, I asked whether he was saying yes or no, and his answer was no. This ‘no’ does not appear in the full session report, although I recorded it on tape myself. What is more, the full session report repeats the second part of his written reply, distorting the overall sense of the question time. I would therefore ask, since I am sure you still remember this whole yes and no business yesterday, that the records be corrected.
You are absolutely right, Mr Posselt.
I remember the question perfectly well and the answer was a definite ‘no’.
I will take the appropriate measures so that this is recorded, because the Minutes must reflect what happens in the Chamber, and not other answers which would have been given if this had not been done. In agreement with you, I will take the appropriate measures.
With the ongoing debate and controversy surrounding the issue of whether it is appropriate for the EU's Framework Programme to decide to allow funding of embryonic stem cell research, what kind of a budget does the Commission envisage for research using embryonic stem cells?
How many embryos could be destroyed in this process? In which Member States are these embryos?
Why does the Commission support research on embryonic stem cells when it has been proved that adult stem cells constitute a sound scientific alternative?
. – The decisions on the Fifth and Sixth Framework Programmes for Community research and their respective specific programmes do not make any provision for the allocation of a budget specifically devoted to embryonic stem cell research.
As regards the Fifth Framework Programme, there are two research projects which include activities in which it is planned to use human embryonic stem cell lines. As for the Sixth Framework Programme, on the one hand no project has to date received funding for this type of research and, on the other hand, only one project involving an aspect of research using a line of human embryonic stem cells is a possible contender for selection following the initial call for proposals. All the cell lines in question are existing lines and were created without the use of Community funding and outside the European Union.
The Commission does not have any other information, particularly as regards the quantity of human embryos that might be used in Member States for obtaining stem cells. Those Member States who authorise and regulate the use of human embryos for obtaining stem cells are currently Belgium, Denmark, Spain, Finland, France, Greece, the Netherlands, Sweden and the United Kingdom.
Decisions on the Fifth and Sixth Framework Programmes and their respective specific programmes authorise the financing of research into stem cells of any origin.
The European Parliament, in its resolution of 19 November this year, came out in favour of Community funding for research activities using both embryonic stem cells and adult stem cells.
Once this funding has been decided, it would be useful to have a breakdown in the way I requested, because it is very important, considering that in some Member States embryonic stem cell research is forbidden, yet some of those countries – for example, Germany – will be the main funders of this kind of research. In the interests of openness and transparency, there should be a clear breakdown and a clear outline of how much is going where and what the results are.
. – I am sure Mr Busquin would be more able to reply in more detail, but I shall make a general remark on how the Community research budget functions. We do not fix issues of that sort beforehand: calls for tender are made, thematic priorities are set, assessments from independent experts are received. On the basis of this evaluation, projects are selected. The kind of breakdown you mention is not normally done in Community research projects, but I can forward your remarks to Commissioner Busquin.
Several Members have requested the floor for supplementary questions, and furthermore they are all sitting together.
The first two to request the floor were Mr Purvis and Mr Rübig. Mr Posselt had also requested the floor, but you will be aware that only two can speak.
I am going to use chronological order, I have no other way; if any of you is willing not to put a question, then the other two may do so.
I should like to ask the Commissioner whether he could confirm that the moratorium on research into using embryonic stem cells is about to be lifted, and that the Commission will be prepared to consider, and potentially fund, applications for research involving embryonic stem cells on the basis of Parliament's resolution of 19 November 2003, which he mentioned.
. – This is an extremely sensitive dossier, which my colleague Mr Busquin has handled with great sensitivity and expertise, so I will be very careful with my replies. According to the prepared replies, there are two parts here. I shall continue in French.
. – In accordance with that moratorium, research is permitted only on human embryonic stem cells which have been stored in banks or isolated in the form of cultures. This moratorium is equivalent to a policy agreement between the Council and the Commission and has no legal value. It comes to an end on 31 December 2003 and after that, in the absence of any new legislative text, the Commission is legally obliged to implement the Sixth Framework Programme which authorises this kind of research. It will do so, particularly since it has received a very strong political signal from Parliament, which is in favour of this type of research.
– Commissioner, it is not only Parliament that is divided over this issue, but also the Council. There are even divergences in the criminal law provisions in different Member States. Let me therefore ask once again: given that the Council cannot agree on this extremely important matter, and given that there is a blocking minority, can the Commission not decide to set the subject aside until the Council has reached agreement? That is my first question. My second question is whether you know why Commissioner Busquin never takes part in question time debates on this subject. It is not the first time this has happened.
Perhaps this second question, Mr Posselt, should be communicated to Mr Busquin in any event.
. – Mr Busquin is very strongly present in the European Parliament and all Community institutions. I personally have witnessed a great number of debates on this particular issue in which he personally had invested a great deal. I undertake to give the honourable Member a reply on this issue later on this week. I want to ensure we are precise when we are talking about sensitive legal issues.
Thank you very much for your cooperation, Mr Liikanen.
At the beginning of November 2003, the Belgian Federal Minister for Mobility advocated a European ban on night flights. He considers it out of the question for Belgium to ban night flights unilaterally because this could have severe repercussions on employment in Belgium due to potential relocation. A ban would have less serious repercussions in this respect if it applied throughout the EU.
Will the Commission draft and submit to the Council and Parliament for debate a proposal for a regulation or directive banning all night flights within the EU, thus enabling hundreds of thousands of people in Europe to sleep undisturbed? If not, why not?
. – Mr President, ladies and gentlemen, the Commission does not intend to present a proposal on the prohibition of night flights at Community level, for various reasons.
Firstly, the situation with regard to acoustic pollution is not the same in all European airports. Some have to confront the negative impact of noise emissions – being located in residential areas and given the density of traffic – circumstances which do not arise in other airports, or to a lesser extent.
Bearing in mind that the introduction of the prohibition of night flights has repercussions for the economy and employment, we must carefully consider the balance between the various elements, which obliges us to carry out a case-by-case cost-benefit study for each airport, before imposing such a prohibition.
Secondly, unilateral measures may isolate Europe from the international aviation network; the night-time closure of all European Union airports may constitute a serious obstacle to the normal functioning of that international network. In many cases, it is inevitable that flights take place at night, particularly inter-continental flights, in view of the existence of different international time zones and types of cargo.
The Commission is monitoring noise problems, however, and their impact on citizens living close to airports. The Commission therefore has insisted systematically, within the international context of the ICAO, that decisions should be adopted allowing us to provide solutions to deal with the specific needs of the Union in relation to noise at airports.
On the basis of the decision adopted at the thirty-third assembly of the ICAO in 2001, which establishes the framework for introducing restrictions, including those of night flights, the Commission presented a proposed Directive, which was adopted in March 2002. By means of a preliminary analysis and consultation procedure, this Directive allows for the imposition of prohibitions of night flights in Community airports in which it is justified in accordance with objective criteria.
– Commissioner, I wonder where you live when you stay in Brussels; probably not in the northern part of the city. I imagine that you stay in a place where night flights are few and far between, for otherwise your response would be different. Do you realise that if there is no general European ban on night flights, this will result in competition between airports and in competition with a downward effect, where the acceptance of noise will be exchanged for jobs? Do you realise that in that way, you contribute towards an economy where the volume and pace of work increases constantly, to the detriment of the quality of life? The standards of the World Health Organisation are crystal clear: night noise leads to more irritability and to depression. Could I ask you, Commissioner, to review your intervention, and may I invite you to spend an evening, or a night, with me in the northern part of Brussels, so that you can see for yourself what those people have to put up with day and night?
. – Mr Staes, I live in an area of Brussels which is very pleasant – as is the whole of Brussels – very lovely, close to a wonderful park, and I have a railway track passing by my house and therefore a series of trains pass each night. So I would like to ask you, are we going to prohibit trains from passing because they make noise and wake me up? In my case, since you are interested, I must say that I occasionally hear a train and on occasions they have woken me up, because I do not always sleep sufficiently deeply. Mr Staes, I must also tell you that when I bought the house the railway track was already there.
Secondly, as I have said, we are aware of the problem of noise and international rules have been agreed within the International Civil Aviation Organisation to produce analyses and studies, to consider what solutions are available in order to reduce the acoustic impact in inhabited areas close to airports and to resolve them. It is true that one of the possibilities is to suspend nocturnal flights. That possibility exists and there are several airports in Europe which are doing so.
Thirdly, what you are asking, Mr Staes, is that, as well as suspending flights and in order to continue enjoying that tranquillity, airports should close. But there are airports which do not have these problems, because nobody is living nearby, because they are more isolated, because they have different routes. You are asking, for example, that they should close in the north of Finland in order not to create problems for workers in Brussels.
Mr Staes, I am not going to propose that. Amongst other things because, if I did, it would be a comparative advantage. And competition in Europe is based on a series of values and one of them is this. And that is not unfair competition. They are quite simply different situations. And if Brussels has problems, it must adapt to these situations and, possibly, suspend night flights, but what you cannot ask is for the suspension of night flights in Athens because there are problems in Brussels. Perhaps UPS flies to Athens. If this is the case, what can I do about it?
I could give you several examples of comparative advantage of other types. And that is how competition works. I am sorry, Mr Staes, but it will not be me who presents that proposal.
I must inform you that several Members have requested the floor.
The first two to request the floor were undoubtedly Mr Alavanos and Mr Rübig. Furthermore, the Rules of Procedure advise giving the floor to Members of a different political group and nationality to the questioner.
– Commissioner, obviously you anticipated my question and referred to Athens airport. I have listened to your opinion in general on night flights and I agree, and to your opinion on railway lines, which indeed cannot be moved.
When aeroplanes, however, in order to save a few minutes' flying time or a few litres of fuel, fly over residential areas, instead of turning in to land over the sea, which is exactly what happens at Athens International Airport, thereby disturbing residential areas with hundreds of thousands of residents, what happens then?
As far as I know, the European Commission should already have received a complaint on this subject about Athens International Airport and I should like to ask you what happens in this case.
. – Mr Alavanos, what you have just said is absolutely right.
That is another story, however. It is a question of seeking routes which reduce impact and, where necessary, to impose obligations on air companies in order to reduce the impact. If necessary, this must go as far as prohibiting flights; I am not saying that flights must not be prohibited. And I do not know whether it will be necessary to prohibit nocturnal flights in Athens as well.
Population, possible solutions, sound levels, and other issues indicate whether or not nocturnal flights have to be prohibited, but not the fact that they have to be prohibited in Brussels. In other words, we cannot prohibit them in Athens because they have to be prohibited in Brussels. That is what the Commission is not prepared to support.
What you have said is absolutely right, however. Routes and flight paths are extremely important, as well as ways of taking off and, as you say quite rightly, it is true that sometimes, when trying to save fuel, much more noise is produced than is necessary in normal conditions. This management is the responsibility of the airports.
– Commissioner, let me start by saying that I sleep particularly well in Brussels – I am not sure why that is. I want to speak, though, as a member of the delegation for relations between the European Union and Switzerland, and we have a problem with night flight restrictions and Zürich airport. What is your view on the way in which flights between southern Germany and Zürich have developed, and how will the legal situation evolve in years to come? The fact is there are numerous complaints, meaning on the one hand that aeroplanes are not supposed to approach over Zürich, while the Germans do not want them either. As a result, at the moment there is a ban on approach routes over southern Germany, which in turn has led to an increased number of flight approaches over the city of Zürich. I would therefore be interested to hear how the European Union, and in particular the Commission, expects this problem to develop in future.
. – Last week we replied to this request, which had been made by the German Government, to implement certain types of restriction. They are restrictions on nocturnal flights to Zurich and, quite simply, in accordance with the existing agreements between Switzerland and the European Union in the field of transport and air transport, specifically, and in accordance with the rules of the ICAO and others, they are correct and compatible. That was our reply a few days ago.
The implementation of the Coal Plan in 1998 has seen the Minero Siderúgica de Ponferrada SA (MSP) company receive millions of euros in subsidies, supposedly to create jobs and establish alternative industries. Five years on, unemployment has soared (over 1500 jobs lost) and no industries have been established to compensate by creating new jobs. The subsidies are supposed to allow MSP to achieve market competitiveness by 2005, and diversify the district’s economy. However, what has actually happened is that the subsidies have been diverted to companies which contribute nothing to the local economy. Virtually all underground mining operations have been closed down, so that a major part of coal production now comes from the opencast Fonfria and Feixolin mines. These two mines, those finished and those which it is intended to open, mean the destruction of the Laciana Valley (an acknowledged World Biosphere Reserve, Special Bird Protection Area and Site of Community Interest). If what is at stake is maintaining a ‘strategic coal reserve’ for emergencies, does the Commission not believe that it would be reasonable to leave easily accessible and exploitable coal seams untouched, the very seams being used for this opencast mining – and maintain the prerequisite underground coal mining for present needs, which is capable of generating employment?
– Mr President, the Commission has received broad support for the proposals in the Green Paper ‘Towards a European strategy for the security of energy supply’, in relation to maintaining access to Community reserves of soft coal and maintaining a basic level of production to this effect. In accordance with this idea, the Commission has proposed and the Council has approved – with the prior opinion of the European Parliament – Council Regulation (EC) No 1407/2002 of 23 July 2002, on state aid to the coal industry.
The objectives included in this regulation differ from those mentioned by the honourable Member in relation to the company . Coal companies which receive state aid have always been obliged to pursue economic viability. Furthermore, an important innovation in the new Council Regulation is that the contribution of autochthonous coal to the objective of energy security must be carried out within the framework of sustainable development. The Commission therefore believes that both opencast and subterranean mines can respect the principles of sustainable development in so far as they comply with Community legislation.
Mrs de Palacio, for months now I have sometimes had difficulty following your arguments, and that is still the case as regards your reply on the subject of coal. You say that we should continue opencast mining in Europe because there is a supply problem. There are no shortages on the world coal market. There has been no fluctuation in prices for decades, and there has never been any pressure on Europe, which has no difficulty in obtaining coal. This shows that you do not have any objective criteria. The ‘percentage of imports’ criterion cannot be regarded as a threat to our security of supply. We are much more seriously threatened by, for example, computer viruses.
To come back to this particular Spanish case, we have the impression that in the region concerned, Mr Victorino Alonso, who is the boss of the various undertakings, is misusing the money that Europe gives him, because he is using the money to improve the competitiveness of his undertakings, whereas it is money that ought to be used to preserve jobs in the region.
Mr Turmes, I would ask you to put supplementary questions. I have already said this today. The Rules of Procedure provide for other opportunities for statements and debates.
. – Mr President, ladies and gentlemen, I believe that Mr Turmes is talking about something different, otherwise I do not understand. The aid for coal is not European aid, because Europe gives nothing to , but it is aid from the Spanish national government, not from Europe.
The Commission and the European Union, at Community level, do not fund aid to the coal sector. Mr Turmes must be talking about national aid received by that company within the framework of the restructuring plan for coal presented by Spain. I would also say to Mr Turmes that the Commission has no record of the things you are talking about.
What are the forecasts for the implementation of the high speed rail link between Galicia and Portugal from Ferrol to Lisbon? In what year is the work expected to be completed?
. – Mr President, ladies and gentlemen, the lines mentioned in the oral question are part of the priority project no 8, multimodal axis Portugal-Spain-rest of Europe, included in the Commission’s Decision of 1996 on the Community guidelines for the development of the trans-European transport network.
The growth initiative has also considered that the cross-border Vigo-Oporto line fulfilled the conditions for being included on the so-called ‘quick start list’ for which, as the honourable Members are aware, as well as being part of the trans-European networks, it must have a cross-border component and work on it must begin immediately, that is to say, in the next three years (2004-2006).
During the period 2000-2006 the Cohesion Fund is financing the Miño line, to the north of Oporto. The decisions relating to the granting of total aid of EUR 87 million for the Nine-Braga-Lousada-Nine lines will be adopted in the coming days. Since 1987, studies on the Galician Atlantic Ferrol-Portuguese border railway line have received Community aid, which in 2003 amounted to a total of almost EUR 6 million. For the period 2004-2006 it is intended to allocate another EUR 5 million to fund studies on this rail axis, in response to a new request from the Spanish authorities. With regard to the Spanish railway line between Ferrol and the Portuguese border, several technical studies have been completed and many are still in the process of being produced.
Work has already begun to the north of Vigo. According to the information received from the national authorities – Portuguese and Spanish – the Vigo-La Coruña line is expected to enter into service in 2007 and the Vigo-Oporto link in 2009, and the La Coruña-Ferrol line, which would complete the section of the line in Spanish territory, would be ready and operational from 2010.
In its appeal concerning the implementation by Greece of Regulation (EEC) 3577/92(1) and in particular Article 3, paragraph 2, the Commission states that the right of the host state to regulate the manning of vessels carrying out cabotage is restricted to the deck and engine-room crew. However in its reply to my question P-3616/97(2) it had adopted a completely different position: 'Article 3 of Regulation (EEC) 3577/92 dealing with manning covers all aspects relating to the crew (...) In particular, when assessing the number of jobs involved in the passenger and ferry services and cruise activities, the cabin crew and catering personnel have been taken into account as part of the crew.'
Will the Commission say why and by what procedure it changed its position and no longer considers cabin crew and catering personnel as part of the crew covered by Article 3, paragraph 2, of the Regulation? Is it unaware of the safety problems which will be caused by the existence of mixed crews on passenger ships and car ferries, particularly in view of the tragic accidents that have occurred in the European Union, and does it assume responsibility for this? Does it intend to support the principle of the 'host state' particularly with regard to cruise ships?
. – The Commission understands that the honourable Member is referring to an issue which is before the Court of Justice relating, amongst other things, to the conditions applicable to the crew laid down in Greek legislation for ships which carry out cabotage services.
In the request relating to this issue the Commission made no distinction between the rules applicable to deck crew and those applicable to engine-room crew. The rules on crews are applicable to the crew of the ship as a whole.
What the Commission reproaches the Greek state for in relation to this issue is the application of the rules of the host state for cruise ships for which Regulation (EEC) No 3577/92 lays down the application of the rules of the flag State.
The application of the rules on the crew of the host state for island cabotage is intended solely for regular services. Furthermore, in this case as well, the applicable national rules may not contravene the principle of free provision of services. Therefore, any requirement imposed by national legislation with regard to the crew may not introduce restrictions which are not justified by urgent reasons of general interest and the restrictions must be proportionate to the intended objective. Within this context, the Commission would point out that the SOLAS and STCW Conventions – ratified by all the States of the Union – contain rules with regard to crews of ships, the objective of which is precisely safety at sea.
As it pointed out in its recent communication on the interpretation of Regulation (EEC) No 3577/92, the Commission believes that, with regard to the rules in the field of safety and training, any condition which goes further than the rules contained in those Conventions would constitute a disproportionate restriction of the free provision of services.
– Mr President, I think that there is a contradiction in the Commission's positions and I shall ask a question so that the Commissioner can resolve my doubt: apart from the question of cruise ships, I should like to ask the Commissioner, in relation to other passenger ships, if she believes that the host state can regulate the manning of cabotage vessels not just for the deck and engine crew, but also for the cabin crew and catering personnel. In other words, are the rights of the host state the same when it comes to the deck and engine crew and the cabin crew and catering personnel?
. – Mr President, this issue is before the Court, and the situation is that, on 1 January, the special transitional period which Greece has enjoyed will also come to an end, in application of the Directive in force, and, therefore, it will not be possible to discriminate in any way.
Furthermore, Mr Alavanos, we are talking about the crew as a whole. In any event, the Court will inform us of all the elements and will put an end to our doubts, if we have any.
Thank you very much for your cooperation with Parliament this evening, Mrs de Palacio.
Since the time allotted to Questions to the Commission has elapsed, Questions Nos 37 to 72 will be replied to in writing.(3)
That concludes Questions to the Commission.
The next item is the recommendation for second reading (A5-0457/2003) from the Committee on Industry, External Trade, Research and Energy, on the Council common position with a view to adopting a directive of the European Parliament and of the Council on the promotion of cogeneration based on a useful heat demand in the internal energy market and amending Directive 92/42/EEC (10345/2/2003 – C5-0444/2003 – 2002/0185(COD)) (Rapporteur: Norbert Glante).
– Commissioner, a very good evening to you. I was in my seat in good time for the start. This evening’s debate, which we are holding in the cosy circle of insiders, revolves around a technology – cogeneration – which is a recognised environmental tool. Cogeneration can be used in many different ways, from district heating, mainly in northern Europe, to production plants, as in the ceramics and paper industries in other countries.
Cogeneration, involves the simultaneous production of electricity and heat in what is usually an energy-saving process. This directive focuses primarily on high-efficiency cogeneration, namely processes which offer energy savings of at least 10%. This is one of the main reasons why cogeneration is used as a means of increasing energy efficiency and why it contributes to greater security of supply. Last month’s blackouts have demonstrated that we need to do something to improve security of supply.
I would like to start by commenting on the way the Council deals with Parliament. This directive has been under discussion since September 2002 – nearly 18 months. The first reading in Parliament was very controversial. The second reading was much more consensus-oriented. Unfortunately, the Council common position accepted very few of the amendments proposed by this House. During the second reading, the Council again showed little flexibility and openness to our demands. As I see it, the Council adopted a ‘no can do’ position from the outset and we were repeatedly told that there was no scope for going beyond the common position. In my view, there were times when the way in which the negotiations were conducted was closer to a consultation procedure than to codecision. The compromise solutions were eventually adopted not because I as rapporteur was completely happy with the result, but rather because the Council put pressure on Parliament – there being no longer enough time for a conciliation procedure if the Council was to keep to schedule. More pressure was applied through the statements made by a number of delegations in the Council questioning the need for a directive promoting cogeneration, and making it clear that the directive would be blocked if Parliament requested anything beyond this support.
Let me now tell you what I think merits praise in this directive. The aim of the directive is to promote cogeneration technologies, which can help to improve energy efficiency and security of supply. Cogeneration is now on the European Union’s energy policy agenda. The directive means the Union now has a policy on cogeneration. Europe has a harmonised definition of cogeneration, meaning that there is now a common understanding of what cogeneration is. Classification as high-efficiency cogeneration is determined using a two-stage process as defined in Annexes II and III of the directive.
Firstly, cogenerated electricity is calculated using the Prothermo method as described in Annex II. Based on this method and taking into account the results from a CEN/CENELEC workshop currently in progress, the Commission is to devise a standard calculation for cogenerated electricity and the necessary guidelines for using it.
Secondly, in order to qualify as high efficiency cogeneration, the process must provide energy savings of at least 10%, as laid down in Annex III. The Commission will provide harmonised reference values for calculating the energy savings. This was an important step forward and an important demand on Parliament’s part. The order in which Annexes II and III are applied has not been harmonised. The alternative calculation methods will therefore remain valid, and these will, if necessary, be harmonised in a new draft Commission directive. A standard procedure for issuing certificates of origin has already been provided, which is important for cross-border trade and therefore for the single market.
The Member States are required to compile statistical data about national generation of electricity and heat using cogeneration. The Member States also have to assess the potential for using cogeneration and inform the Commission of their conclusions. The Commission is required to evaluate these reports and, if necessary, submit an action plan for developing cogeneration in the EU. National instruments and financial support should focus on primary energy savings. Legal and other barriers are to be removed. The directive establishes a definition of and a special status for micro-cogeneration. Under this directive, micro-cogeneration refers to installations with a maximum capacity of 50kWe. Micro-cogeneration operators may use certified values for calculation purposes, thus reducing their administrative burden. Member States can facilitate access to the grid for small installations and micro-cogeneration operators. Obviously we would have liked to see more on this subject.
So what does not appear in the directive that we would have liked to see included? There are no targets set for the EU or individual Member States, no special assistance, and insufficient support for micro-cogeneration installations, which unfortunately means there is no assistance for increasing market penetration over the next few years. There are no practical measures aimed at increasing cogeneration as a proportion of total electricity generation in Europe, and grid access for cogenerated electricity is not adequately regulated in terms of support measures. At the moment, existing calculation methods have not been harmonised – in fact, alternative methods are valid until 2010. Cogeneration powered by nuclear energy has not been excluded from the scope of the directive. The European Parliament would undoubtedly have wished for a more ambitious directive. But at least this directive establishes a common understanding of cogeneration and lays a foundation for the promotion of cogeneration in Europe. The course has been set for harmonising calculation methods for cogenerated electricity and primary energy savings. The Member States are going to have to consider the technology, because they have to evaluate the national generation capacities and potential then report to the Commission. The Commission is required to present an action plan for developing cogeneration if there is no increase in cogeneration usage.
This places cogeneration policy on the agenda at EU level, which represents a great success for the European Union. Let me close by challenging the Member States to report on the national potential for extending cogeneration as soon as possible, to make use of that potential, and to remove any and all barriers to increasing the share of cogeneration. I also say to the Commission that we need a new directive on European support schemes and total harmonisation of the energy market as soon as possible.
As I conclude, let me thank my co-rapporteurs, the shadow rapporteurs, all those colleagues who have contributed, and also the Commission. I think we worked well together. In our discussions I repeatedly emphasised my understanding of a compromise as a solution that is slightly painful to all sides. I hope everyone has suffered to the same degree, and I hope that when we adopt the compromise amendments tomorrow we will have a reasonable directive.
. – Mr President, ladies and gentlemen, I would firstly like to say it is a great satisfaction to me to think that we are on the point of completing the process of adopting the Directive on the promotion of cogeneration. In this regard, I would like in particular to thank the rapporteur, Mr Glante, and also the other shadow rapporteurs and the other MEPs responsible, who have worked intensively on this Directive which is so important to Europe's energy policy and, at the same time, so technically complex in many cases.
The directive on the promotion of cogeneration is a step forward, which is intended to help to resolve the problems faced by our energy sector in Europe, such as the need to save energy and to reduce greenhouse gas emissions. High efficiency cogeneration means greater efficiency, since it implies energy savings and therefore reductions in emissions. We are also considering cogeneration with renewable energy sources, at a time when this helps us to increase the security of supply and to reduce the vulnerability relating to the transport of electricity, sometimes across long distances; in fact, cogeneration normally means greater proximity between the production of electricity and the demand for it and therefore brings generation closer to consumption. It also means greater flexibility in the energy supply, since, I would insist, cogeneration can be carried out on the basis of any fuel, including renewable energy sources.
The European industry has been demanding a regulation of this type for a long time; it follows our work very closely and I believe that everybody considers what we can achieve tonight and tomorrow, in the vote, to be a good agreement – earlier Mr Glante said that ‘it does a little harm to everyone’, perhaps that is partly why it is a good agreement.
There is an extremely important point, which Mr Glante has pointed out, which is that in cogeneration they are different concepts, which are hidden depending on the different countries. Thanks to this discussion we are converging these different concepts, leading us to something which appears essential: that cogeneration is genuine cogeneration and means an improvement in the true global energy balance.
The establishment of objectives in relation to the promotion of cogeneration has been one of the fundamental issues in the debate between the Council and Parliament, and I believe that ensuring that the Member States are prepared to determine and notify their potentials is a very important step forward, and is the correct one. These reports will have to be published and subjected to examination by all the parties involved, and I have no doubt that the viable potentials will be followed by the measures necessary to implement and utilise the potential of cogeneration for energy efficiency.
Mr President, ladies and gentlemen, Parliament’s amendments have clearly improved not just the initial Directive, which we had presented to Parliament and the Council, but also the common position and, in particular, on this point which the rapporteur referred to, microgeneration, a new and promising technology. I am delighted by Parliament’s initiatives to insist on this issue and to provide the modifications which allow it to be included directly into our Directive.
Parliament has also contributed to other improvements to the common position, such as the authorisation of the committee responsible for the complex technical details and adapting the thresholds of technical development, and I would like to thank them once again for the work they have done, which has demonstrated once again the seriousness and skill of this Parliament, even when we are dealing with and discussing enormously technical issues, as in this case. I congratulate you on the wonderfully high quality of your work.
I would like once again to thank the rapporteur, Mr Glante, all the shadow rapporteurs and the other participants in these debates for their contributions.
– Mr President, Commissioner, let me start by thanking you for your kind words acknowledging Parliament’s efforts. We know that it is not only engineers who sit in Parliament but also good, elected politicians who seek to make the best of each proposal. In particular, I would like to thank Mr Glante and also Mr Vidal-Quadras Roca, who have been very involved in this discussion. I think we have learnt a great deal over the past few months about the technology involved, and eventually concluded that, at the end of the day, this is still a political decision. I would also like to express my thanks for the compromise solution, which received substantial support from our colleagues. I think our colleagues’ work represents an even greater achievement given the complexity of the subject matter they had to get to grips with.
The way the Committee on Industry, External Trade, Research and Energy has voted indicates that this directive will be approved tomorrow. I think it is a good thing that we have avoided a conciliation procedure. Perhaps we could have included a few more items that way, but I consider that the main points of our general approach are already present. We wanted to play it safe and make sure we had a directive since, particularly next year, when the internal market comes out of the budgets, the directive will clearly be very important for establishing a level playing field for all market players from the outset. That is also why the relevant definitions were very important. Our aim is to improve the security of our energy supply. Obviously we can make use of micro-cogeneration, for a start. We want to see lots of market players, who will improve the security of energy supply but will also increase energy efficiency and above all – I think this was the really decisive factor – will improve grid security. The blackouts have taught us all that there is often a great difference between the electricity traded and that which is actually supplied, and consequently that we need a lot of points in the grid to provide grid stability. Residential users then have an opportunity later on to recover part of their energy bill as electricity supply. Micro-cogeneration provides an opportunity for householders to obtain more efficient and cheaper energy along with greater energy security from the energy industry as domestic users. This benefits both the public sector and domestic consumers, and we are here to work for the good of our citizens. I believe that lower energy bills will result in a healthier bank balance for every citizen.
A standard definition of cogeneration is essential. I think that the most important point is actually our declaration that we will accept different calculation methods, notably the CEN proposal, which we await with great interest. We have Prothermo as a basis, but the Commission should also carefully examine our proposals for calculating net electricity. This sets a standard that will, in future, be very important for everyone. Another particularly important element is the equal weighting given to producers’ own consumption of cogenerated electricity and electricity fed into the grid, and therefore to mechanical and other plants which do not feed into the grid. Energy is very important in this support system.
I think we have achieved the best possible result. No one got everything, but I think this optimum solution will also allow us to show how important Europe is, including in our elections next year.
– Mr President, I thank the rapporteur, Mr Glante, for what was a considerable task. Increased CHP is one of the best means to improve the efficiency of the energy economy and reduce greenhouse gases that result from this sort of generation. Let us combat emissions with science, efficiency and moderation.
We in Finland have a lot of good things to say about cogeneration. We are pioneers in this field. Cogeneration now accounts for a third of the electricity produced in Finland. I support the directive, as it will provide an impetus for increased generation of this type throughout Europe. The Union really must set an example in this area.
It is to be hoped that initiatives of this kind will also be adopted by our new neighbours as speedily as possible, so that production might also be increased in this way in the Union’s neighbouring regions. In our national strategy this path has almost reached its end and district heating plants and industrial sites have on the whole already exploited cogeneration. Our energy economy is very diverse, versatile and efficient.
The price of electricity should be lowered, and on that point I agree with the previous speaker. We realise that it is important that it should remain within the powers of decision of the Member States as to what means are used to increase common targets. We are out of step with one another within the Union in this regard.
I would like to mention one detail. I am in favour of the Council’s support for the amendment in the report which states that it would be the Commission’s task to assess the effects of a harmonised calculation method and propose further action to promote harmonisation. I support this approach because it must be the long-term aim to harmonise definitions employed in national objectives.
– Mr President, Commissioner, I too want to thank Mr Glante, on behalf of my party, for producing a very creditable report. He has done a lot of work to promote this idea, listened to the various parties and achieved a good end result. I heartily support cogeneration, which is an environmental and energy policy instrument for increasing energy efficiency and improving the security of energy supplies. As Mr Paasilinna just said, we in Finland have good things to say about cogeneration.
Producing a directive to apply to the Union as a whole is a difficult process, because the directive is a technically demanding one and circumstances and practices vary greatly between the Member States. Our group supports the compromises drafted by the rapporteur and hopes the directive will now speedily move forward. In my opinion it is important that this issue should be taken forward, albeit one step at a time.
The EU is very dependent on imports of energy. This creates uncertainty, and rising import ratios increase the risk of supplies being interrupted. It is essential to increase the share of cogeneration. This directive can create a framework for increased cogeneration. The Member States must jointly approve the defined criteria whereby binding targets may be achieved. Experience has shown that if targets are not binding on Member States, progress is slow.
The potential for cogeneration can be optimised when the various operators are aware of the opportunities that are available to exploit the technology and find compatible systems. Accordingly, it is particularly important that there is cooperation between different operators and that they can exchange information on good practices.
Mr President, ladies and gentlemen, Commissioner, we have added another floor to the building of the Union’s energy policy which the Commission – and in particular Vice-President de Palacio – have been promoting since the beginning of this legislative period.
The well-known cornerstones of this energy policy are security of supply, reducing our energy bill and the preservation of the environment. Cogeneration is a very valuable instrument in terms of fulfilling these objectives and therefore this directive was timely and necessary.
We have seen clearly during this discussion and the production of this important legislative initiative that sometimes two interests, two sectors, are in clear conflict. In this case, the two interests to be harmonised were that of those who produce heat and that of those who use heat in an industrial process. These two interests in conflict were represented curiously by two physical parameters: the energy efficiency of the installation and the saving of primary energy. What we have done through our work together has been to try to ultimately achieve a balanced approach which establishes the foundations for the promotion of cogeneration, dealing objectively with all the interests involved in this significant activity.
I believe, Mr President, that we have achieved this thanks to the excellent work of the rapporteur, Mr Glante, and of the various Members who have contributed to this objective and ultimately we have demonstrated that consensus does not always spoil things, but there are occasions when consensus, in the end, achieves a result which today we can all celebrate.
I would therefore like to end, Mr President, by expressing my satisfaction with this achievement. We have undoubtedly taken a step forward in relation to this energy policy which we all share and let us hope that this directive will soon result in a harmonised method and a unified model for promoting cogeneration which allows us to achieve the objectives which we have all been pursuing for some time.
– Mr President, to complete the picture, let me say that the Council sent a letter to the Secretariat and to me, so the formalities have been observed. The Council has acknowledged our compromise. I had an opportunity to speak yesterday about the report by Mr Chichester. At that time we had not received any letter. So we have made some progress. I now want to make sure that it is clear to those concerned what CHP really means. It means Christmas Holiday Package. I think we all deserve a pat on the back, and I wish you a merry Christmas.
– Mr President, this issue has been debated in many forums and I thank the rapporteur for his considerable input with regard to this matter, which is essentially connected with the workings of the internal market and cogeneration and which will hopefully now be brought to a conclusion.
With the latest compromise proposals the directive has indeed progressed in the right direction. It is good that no national targets are being set: the approach is positive and encouraging. CHP should be promoted, as it is an efficient and natural way to produce electricity and heat. It is also important that financial support for CHP should not be restricted to electric power plants generating less than 50 megawatts. We should oppose the financial support proposed for small-scale CHP, for example by providing them with a free connection to the grid and guaranteeing prices. This would distort competition in the open electricity market which we are trying right now to create within the EU. Small-scale CHP should be supported in other ways, optionally, without distorting competition, and where CHP is a cost-effective technology.
Biomass should become a more frequent option as a fuel in cogeneration. It would be a way of furthering the realisation of targets related to the use of renewables and reducing emissions. Talks on emissions trading might result in the special financial support for cogeneration proving to be superfluous. It is expected that emissions trading will in any case lead to a rise in energy prices, putting a strain on users in the market as a result.
It is important to promote cogeneration, as it is a good solution both economically and environmentally. The agreed compromise proposals now constitute a step forward with regard to this issue.
. – Ladies and gentlemen, I would like to thank you all for your speeches. I would like to point out that, as Alejo Vidal-Quadras has quite rightly pointed out, through this definition we have managed to combine and include within the concept of cogeneration the two types of cogeneration which furthermore are usually divided in accordance with European geography; that which pursues energy efficiency in an industrial process and that which pursues it in the field of the production of heat essentially associated with the task of heating in communities.
In the end, we have produced this global definition, we have a positive energy balance, which means that, by means of cogeneration, these results are achieved with less consumption of energy than would be required by the production of these two activities separately. That is what we are aiming for: greater overall energy efficiency.
On this occasion consensus – as the honourable Member said a moment ago – brings positive results. I believe that achieving a good consensus means combining, overcoming, rather than watering down or weakening, and, as in this case, we are building and strengthening the support for this series of measures which, together, throughout this time have made up a European energy policy.
There still remains as a possible outstanding issue, the nuclear security package, on which I hope Parliament will soon give its opinion; then we will have the package presented the other day by the Council, the new energy package, which will be the third package following the gas and electricity packages, in order to guarantee greater security in this supply in a liberalised market and in order to deal with the reality of enlargement.
This is the final plenary session of this year, the final new year of this legislature. There will be another legislature and I hope that all of you will be sitting here – if you wish to be – but I believe it is important to assess what we have done.
We have moved on from statements on energy efficiency, cogeneration, the use of renewable energy sources – which were often wonderful and full of goodwill, but mere statements nonetheless – to taking measures with specific objectives in order to promote energy efficiency, cogeneration and the use of renewable energy sources in different areas and in different applications.
We have also worked in other areas, such as security of supply and effective operation of the market, issues which raise problems in relation to this vital element of energy, not to mention issues such as security in the nuclear field, which I referred to a moment ago.
I would like to take this opportunity to thank all the honourable Members for their work and cooperation throughout all this time, in particular, on this directive, which is complex, but which I believe will have very positive effects, and I wish you a happy Christmas and all the best for 2004.
Thank you, Commissioner, and Christmas greetings to you.
That concludes the debate.
The vote will be at 11.30 a.m. tomorrow.
The next item is the report (A5-0431/2003) by Jürgen Zimmerling, on behalf of the Committee on Development and Cooperation, on the proposal for a regulation of the European Parliament and of the Council extending and amending Council Regulation (EC) No 1659/98 on decentralised cooperation (COM(2003) 413 – C5-0319/2003 – 2003/0156(COD)).
. – Mr President, firstly I would like to thank the rapporteur, Mr Zimmerling, for his work on this regulation and especially for the efforts he made to conclude the legislative process at first reading.
The objective of our proposal is primarily to extend the legal basis for the decentralised cooperation budget line for an additional period of three years. This will ensure the continuity of the budget line until the end of 2006 when the new financial perspectives will be established. It will also give time for a more thorough discussion with all concerned partners on the role of the budget line and its financial allocation. The outcome of this discussion should provide the basis for a revision of the strategic guidelines for the decentralised cooperation instrument in a longer-term perspective.
The latest evaluation of the implementation of this budget line which was sent to Parliament in July insisted on the strong added value of the concept of decentralised cooperation as a complementary tool for the actions implemented under the national indicative programmes in favour of the local civil society.
The proposed amendments by the Committee on Development are mainly intended to clarify the eligibility of some decentralised cooperation agents to ensure better coherence with the comitology used and to guarantee better reporting on the implementation of actions financed under this budget line.
The Commission is happy to agree with all these amendments. They reflect well the fruitful discussions between the rapporteur, the Council working group and the Commission services. The sole exception would be Amendment No 5 concerning the increase of the financial allocation from EUR 18 million to 36 million. I understand Parliament's concerns that greater emphasis should be given to strengthening the role of local actors, and in particular southern civil society, in development cooperation.
We are making a considerable effort in this direction. However, as I explained in the letter I sent to Parliament two weeks ago, it is not necessary to seek additional funds specifically for decentralised cooperation on this budget line, as it is clear from our proposal that the financing proposed is to be used primarily in situations of difficult partnership. In other areas the geographical instruments may be used.
I need to confirm here that the Commission, fully supported on this by the Council, cannot accept the proposed increase in the budget.
– Mr President, Commissioner, ladies and gentlemen, today we are considering a regulation which expires at the end of the year. The role of this report is to provide a successor. We want to continue with the existing and worthwhile provisions in 2004-06, and in order for the legal basis to allow a seamless transition we want to try to succeed on the first reading, together with the Council and the Commission. We seem to have been successful so far, in that all the amendments proposed today are, on the whole, very worthy of support. We have sought to put the emphasis on the initiatives and stakeholders in the decentralised cooperation in the developing countries themselves rather than those in the European Union.
The wording of Amendment No 10 is now the result of a compromise proposed by Mr Sauquillo Pérez del Arco and myself, and now states, among other things, that independent establishments are also included. We have adopted the wording used in Recital 11 on the status of churches and ideological groups in the Annex to the Treaty of Amsterdam to ensure that the ministers could accept it without any difficulties.
The Commissioner has already said that Amendment No 5 is the real sticking point. Everything else has also been agreed in the Committee on Development and Cooperation. Amendment No 5 provides for an increase from EUR 18 million to EUR 36 million. I have to say that while obviously I would like to see such an increase, given the current situation I do not think this report and the new regulation are the appropriate place for demanding one. It would undoubtedly mean – as the Council has made very clear – that no solution would be agreed at first reading. For that reason, I would prefer to stick with the EUR 18 million, as per the proposal, and then set a higher figure in the new negotiations for 2007 onwards.
Mr President, I would like firstly to congratulate the rapporteur, Mr Zimmerling, on his work, which has allowed us to reach a consensus on a good regulation on decentralised cooperation, which is necessary to the process of modernising Community development policy. And this consensus has been reached not just in Parliament, but at interinstitutional level, which means that, as soon as possible and for the next three years, we will have a renewed legal basis for implementing this policy.
Decentralised cooperation, that is to say, the participation of non-state actors and sub-state bodies – both of the European countries and of the receiving countries – is a necessary condition for a participative development which responds to the needs and initiatives of the population to which cooperation is ultimately directed. It is an added factor in the democratisation of developing societies, since by means of decentralised cooperation the social fabric is strengthened, and it is also a proven element in the effectiveness of aid and a factor in making the concept of appropriation of development processes a reality.
Development cooperation ceased some time ago to be solely bilateral or multilateral and governmental or non-governmental. The Group of the Party of European Socialists therefore enthusiastically supports increasingly improved decentralised cooperation. Let us accept therefore that – from the point of view of sustainable and participative local development – neither those people in Europe who believe that this approach may be used to encourage movements outside of the States nor the authorities of the receiving countries who are afraid of losing control over the aid which they consider to be their own are right.
Decentralised cooperation looks more towards the actors than towards economic resources or the sectoral contents of cooperation.
With regard to economic resources – mentioned by the rapporteur – we have given up our initial desire for greater allocation of funds for the sake of the interinstitutional agreement, but we have a commitment from the Commission to maintain adequate execution of the programme and we believe, however, that the decentralised cooperation line must continue to increase and not be a minor budget line from which funds can be taken in order to fill other gaps.
At the moment we have EUR 9 million for the first year and EUR 6 million for the two following years in line B7-6002, without prejudice to the fact that resources from geographical lines can benefit decentralised cooperation actions. We do not believe this to be satisfactory – we would like to have more – but, for the sake of consensus, we can reach this agreement.
Since we are talking about a transversal line, it has no sectoral limits and we in the Group of the Party of European Socialists have tried to open it up to the greatest possible number of beneficiaries, so that social organisation is effectively promoted. It is made explicit that local public powers are also considered municipal authorities and we are happy with the extension of the Regulation and the modifications which have been introduced, bearing in mind the references to the Gemelli, Carrilho and Howitt reports and we hope that the Commission will henceforth comply with the time periods for assessment and presentation of results established by Parliament so that we can analyse the effectiveness of this instrument in terms of development.
Mr President, for the Greens, decentralised cooperation is an essential element of cooperation and development policy. In fact, it is one of the only constituents of that policy which guarantees the real use of funds by the nations of the South. Mr Zimmerling’s report is a step in the right direction, in that he has created a real instrument which guarantees the participation of citizens in developing countries. The Howitt report had already opened up some interesting lines of action, and this new report improves even further the collaboration with non-governmental organisations.
We welcome the development of the list of potential partners. It is particularly important to us that account should be taken of the organisations of the indigenous populations. They are in many cases minorities and suffer opposition from the public authorities, which more often than not represent authoritarian powers.
As far as those who are actually involved are concerned, however, the question of the churches gives rise to problems. Although it seems obvious to everyone that charitable organisations, including those of a religious nature, can benefit from funds for decentralised cooperation, on the other hand it seems inconceivable to me that the European Union should, under this heading, be funding the churches themselves, since by definition their aim is proselytisation. Are we going to finance Catholic churches or Protestant chapels in Moslem countries, or the building of mosques in Christian countries? We discussed this with the rapporteur, who seemed to have understood the problem that was raised. The fact that this viewpoint was retained before the vote in committee may have looked like an oversight. Now, however, when the Committee on Development and Cooperation has rejected this word, and by a large majority, its re-insertion through the intervention of the Council Presidency, which has used a version of the Treaty of Amsterdam – minus its philosophical elements – leaves me somewhat puzzled as to the final objective of this text. In the absence of any clarification on this point, we shall not be able to vote in favour of this report. I would therefore strongly urge my fellow Members to return to the amendment adopted at the committee stage, whereby the list was restricted to charitable organisations.
It is vital that as many representatives of civil society as possible can make their opinions known, and can have recourse to funding which is independent of their state authorities, so as to strengthen the independence of social movements which are campaigning for sustainable development, for human rights and for social rights, for democratisation or for cultural pluralism. This is why we are asking that the overall funding should be increased from EUR 18 million to EUR 36 million. This appears to us to be vitally important if all those involved are to take part in the debate. In other words, it is not enough to create a good policy: it is even more important to provide it with adequate financial resources.
– Mr President, the best way of providing development aid is by doing justice to the local context in developing countries. It stands to reason that there needs to be consultation with local parties. The instrument of decentralised cooperation, however, has raised a few questions.
First of all, the separate budget line; a line for decentralised cooperation is an experiment of recent years. The assessment that the Commission has commissioned shows no trace of effective implementation. It is therefore unreasonable to persist with a separate budget line. Unfortunately, I cannot find this consideration in the report. The selection of projects, in particular, is problematic.
A transparent framework is required within which the delegations select the right projects. The criteria for this selection should be sound and their application insightful. According to the assessment report, however, the selection process is not transparent at all. Moreover, follow-up and assessment are inadequate; in fact, according to the assessment report, they are absent. Whilst the Commission’s delegations appreciate the instrument’s flexibility, the lack of transparency and assessment cause me to conclude that its flexibility is excessive.
Finally, the Commission has proposed an increase in the budget; the Zimmerling report goes further and proposes a huge increase, but neither the Commission document nor the report adduce convincing arguments for this increase. In short, there is no reason for great faith in the correctness of the approach adopted.
Mr President, Commissioner, ladies and gentlemen, decentralised cooperation should be seen as one element of sustainable development, which values the role of local operators, provides incentives for consolidating civil society and promotes partners, not only .
We must give our full support to the Commission proposal examined in the report. I must emphasise, however, that the issue of decentralised cooperation should be addressed more consistently. For example, this proposal should have been presented some time ago. I must point out that, at the time of the first extension, when I was asked to draw up a report, the presentation was already extremely late.
Issues relating to the financial framework must be emphasised: predicting an increase undoubtedly sends out a positive message, perhaps the only one possible, but is still far from adequate, mainly because we cannot confine ourselves to making funds available. We must also make a more serious effort to increase understanding of this type of aid, so that it is not always the same people who benefit from it, such as those who, as a result of having better connections, are better positioned to have the necessary information and explanations. Whether or not more candidates are put forward depends largely on us, on the way in which we disseminate information, on our making the application processes less bureaucratic. The Commission delegations could give some support at the stage of submitting applications. I wish, lastly, to congratulate Mr Zimmerling on the work he has undertaken and to support the amendments that have been tabled, in particular those concerned with extending the range of potential beneficiaries – and here I would underline all those that I mentioned – and with strengthening networks operating in the field of human rights and democratisation processes.
. – Mr President, may I begin by expressing my appreciation of the political signals that have been expressed in these different contributions. I agree with everybody who has said that this is an important and interesting area of activity. I also appreciate the realistic and constructive reaction to the need to keep to the budget level, which is necessary to move it forward.
I would make one additional remark, namely, that when we look at volume and this activity, the big show is the funding of non-State actors in ACP countries starting up now. In general, the average money available is between 5 and 10% of the country envelope, when we look at the whole group of ACP countries. This is for funding local NGOs, non-State actors and civil society in a broad sense. The idea is that the decision-making here will mainly be in the hands of our head of delegation there. That is truly decentralised cooperation. What we have here is a budget line managed out of Brussels which we decentralised cooperation – a somewhat bureaucratic approach reflecting a time when we did not have the Cotonou agreement's new dimension of directly funding partners in civil society in those 78 countries. That is not to say that this budget line and this instrument are becoming irrelevant, because they cover the whole geography, not only the ACP countries. However, it underscores that the actual activity as such is something which has more to it than what we are discussing here.
So I see this budget line and the regulation and handling of it by Parliament as a way of clarifying the intentions. However, there is – like the iceberg – something bigger below the surface of this budget line, and it is important to keep that in mind.
Let me again thank you for a constructive reaction by Parliament.
That concludes the debate.
The vote will be at 11.30 a.m tomorrow.
,. – Decentralised cooperation is a form of intervention that complements the EU’s development policy. Its main aim is to improve the quality of aid and to create conditions for the undertaking of further action and cooperation. Its main characteristic should not therefore be the amount of funding. The development, moreover, of the legislative framework does not appear to have resulted so far in a greater take-up of appropriations, while the financial reference amount in the European Commission's proposal for 2004-2006 makes provision for an average annual sum which is higher than that of the previous period of application of the action and which, in my opinion, corresponds to the objective set. I agree with the objectives and the need to continue the action. In addition, the size of the aid and its experimental character impose a flexible procedure in order to optimise its efficiency. However, it is understandable that action by these agencies and the management of Community funds on their part should be characterised by transparency and honest financial management. Finally, I should like to point out the dynamic character of this form of cooperation. It is important for the annual evaluation of the action not to be limited to a quantitative presentation of the actions funded, but also to include a qualitative evaluation of the cooperation so as to reveal the trends taking shape for coming years.
The next item is the report (A5-0447/2003) by Olga Zrihen, on behalf of the Committee on Women's Rights and Equal Opportunities, on the proposal for a regulation of the European Parliament and of the Council on promoting gender equality in development cooperation (COM(2003) 465 – C5-0367/2003 – 2003/0176(COD)).
. – Mr President, firstly I would like to thank the rapporteur, Mrs Zrihen, for the excellent cooperation and for all her efforts to secure adoption at first reading. I sincerely hope this is still a reality.
Our proposal for a regulation on promoting gender equality in development cooperation is very important in providing a clear political goal and in emphasising that the achievement of gender equality is crucial for development in general.
Since the Beijing Declaration and Platform for Action of the Fourth World Conference on Women in 1995, global improvement has been made in terms of promoting gender equality in developing countries. In particular, progress has been made in putting in place a comprehensive gender mainstreaming strategy within the general framework of EU development cooperation. However, even if the process is on track in setting the priorities, much remains to be done in terms of delivering results, such as improving the conditions of women in developing countries within a definite time perspective.
Therefore a more comprehensive strategic approach is needed to support the present implementation strategy. In particular this regulation gives a stronger orientation that will make the process clearer and more visible and will make it easier to activate the necessary change to promote gender equality in development cooperation, building up a strong link to the achievement of the UN millennium development goals.
We all know that promoting gender equality is a long-term process. Certainly it has taken a long time to get where we are, so that is the sad proof of the reality that this is long-term. It is therefore vital that the catalytic and strategic role played by the present regulation is reinforced. In fact there is a need for this regulation to fund innovative actions which are cost-effective and have the potential to be replicated in other areas or scaled up using other funding sources. This is the real key to understanding the purpose of this regulation.
Parliament originally proposed to raise the budget of this regulation but I believe this is not the solution we are looking for. As I explained in a letter to the chairmen of the Committee on Budgets, the Committee on Women's Rights and Equal Opportunities and the Committee on Development and Cooperation and to the rapporteur, we cannot meet the relatively small increase. The resources are simply not there. We made great efforts earlier this year in the fight against the major poverty-related diseases and in promoting sexual and reproductive health. It is simply not possible to find any more money. In any case, as a proposed amendment to the recitals makes clear, it is the whole of Community development-related funding which should contribute towards gender equality as a cross-cutting issue.
I need therefore to confirm to you that the Commission, fully supported by the Council, cannot accept the proposed increase in the budget. I hope that this is also the response we will see tonight from Parliament.
I am convinced that by supporting this regulation Parliament will allow us to fund operations and agencies working to reach the international development targets to promote gender equality and empower women and contribute to poverty reduction.
The existence of this special budget line and regulation makes a lot of sense because this is where we find the inspiration and the impetus to inject a sense of direction into the mainstreaming effort, but we will never be able to do what needs to be done on the gender issue by a special budget line. That is the reality and I appreciate the understanding of the proportions and the mechanisms of how to do this. I hope that will be reflected in the way Parliament reacts. I hope that we can do this in one reading in Parliament. I would regret it very much if we could not.
.  Mr President, Commissioner, ladies and gentlemen, I should like to point out to you that this report seems to me to be absolutely fundamental. It is fundamental because one of the prime objectives of the European Union’s development policy is to encourage the eradication of poverty in the developing countries. In the same way, we believe that the consolidation of democracy and of the rule of law, as well as respect for human rights and fundamental freedoms, are objectives that we should strive to achieve.
We should be deluding ourselves, however, if we were to believe that the battle against poverty can be fought without the aid of women. Women are the pillars of society, particularly of the societies with which we are concerned here. At the same time, it has to be said that, along with children, they are among the most vulnerable people when it comes to disease, poverty, illiteracy and war. For this reason, all the strategies that we implement and all the projects that we want to develop must make it possible to contribute towards the emancipation and action of women in every field and in every country. Women must participate in a very practical way in the development of their country, because each woman is a potential agent of success, change and development.
The report that we are discussing today is, I hope, one of the fundamental steps in this approach to cooperation, because it makes provision for a number of measures to promote, to develop and to support practical projects in this area. It is important that they should be practical. What we want this regulation to be is a catalyst, a driving force for gender-equality initiatives, capitalising on pilot initiatives, defining good practices and providing information about them.
It covers the period from 2004 to 2006. It seems essential to us, therefore, that by January the regulation can start to be applied so that calls for tender can be issued for the projects. I believe that there are hundreds of people out there who are waiting for our decision and, if we equivocate, the consequences will be damaging to all those involved locally who want to participate and act, in practical terms, in order to achieve equality of opportunity.
In this report, it seemed to me vital to consider, before anything else, access by women of all ages to all resources and services such as health, education, training and infrastructures. We should also note that women are excluded from participation, access and control in all sectors. As a woman, but above all as a democrat, I hope to be able to encourage such participation in all the countries concerned. I also hope that the main beneficiaries of our aid will be the local agents and women’s organisations who work tirelessly in order to bring about a change in mentality in favour of gender equality.
In everything we say, however, and in everything we hope for, there is always the budgetary aspect. For this regulation, the European Commission has given us EUR 9 million. Perhaps that is not very much to us, but it represents a veritable fortune for those involved at the coalface, enabling them to undertake specific projects. Nevertheless, we wanted to ask for EUR 11 million, because it seems to us that an additional EUR 2 million is not very much. However, as Commissioner Nielson has just explained, it seems that this is impossible. I therefore accepted the report at first reading, with the support of my fellow Members, in order to encourage practical action, in other words in order to get this regulation adopted as rapidly as possible, in fact tomorrow, so that it will be in force in January 2004. It seems, however, that that is not the view of other political groups. It seems that we shall have to go in to battle again, because we might be able to scrape together a few more pennies and that is what counts at the coalface.
I should like, however, to ask all those who are due to speak in the debate that we shall be holding in this House tomorrow to give due thought to the fact that in doing so we are taking on a clear and precise responsibility to start a second reading procedure and that we do not know how long that procedure will take. I also think that all the organisations which are affected by our failure to reach agreement are entitled to expect from us, and from the Council and the Commission, mature behaviour and a practical indication of our desire to see these objectives attained.
As far as I am concerned, if I still have any decision-making powers as the rapporteur, I would argue once again that this text should enter into force in January 2004. Whatever happens, if the negotiations that we shall be holding this evening and tomorrow make it necessary for us, at any given moment, to reconsider our position, I can only regret it, but in that case I shall immediately seek a meeting with the Council and the Commission so that we can reach agreement as quickly as possible.
. – Mr President, Commissioner, ladies and gentlemen, the European Union sets great store by equal rights for men and women and also by development cooperation policy. We are all familiar with the poignant examples: the Nigerian woman, Amina Lawal, who was going to be stoned while her lover got off scot-free; women who, simply because they are women, have no access to loans to set up small businesses; girls who continue to be denied education because as women, they will not need it anyway and they can meanwhile help out in the home. A great deal remains left to be done.
We incorporate it in every regulation, but ‘paper is patient’ and it is difficult to implement it. Especially in the delegations, expertise is required in this area. I think it is somewhat disappointing that the Commission, during the review of the regulation – which lapses at the end of 2003 – presented a proposal that seeks only to act as a catalyst. From reports of the results of previous actions, it transpired, in fact, that these were not very impressive, while moreover, the planned budget is only partly being used. I do not want to go into the reasons for this, but I hope that this new approach, which the Commission supports, will be more effective. Commissioner, the budget for this regulation is small, too small according to my committee, even if the Commission wants the objectives to be achieved by synergy and other actions and programmes.
I would therefore underline the fact that it is essential to have experts on the ground. That costs money. Surely, we should be able to find the money? This requires training and refresher training, as I heard from Peru’s delegation only last week. However, constant requests are being made for the more effective regulation of these matters elsewhere too. Three years is not long, but it would be good if we could say: ‘Look, progress is being made, more women have a prospect of a say in the political, social and economic spheres; more girls are allowed schooling and women are also entitled to good health.’ Commissioner, I am making an urgent appeal to you.
– Mr President, Commissioner, Article 3 of the Treaty sets out the European Community’s desire to ban all forms of inequality and to promote equality between men and women. The Council has mentioned gender equality as the basis for development cooperation. In Beijing, a 10-point action programme on this has been adopted and has been signed by all countries. The situation still leaves a great deal to be desired, not least in the area of development cooperation. Of the approximately 1.5 billion people who live under the poverty line, 70% are women. Not only are they lacking financial resources, but also, in most cases they have to go without social rights, such as the right to proper food, drinking water, education, health care and fundamental human rights.
Since the Council has defined gender mainstreaming as the guiding principle for development cooperation policy, disappointingly little has actually happened. That is why I welcome the action programme. It should give gender equality in development cooperation policy an extra shot in the arm. Reference has already been made, in this House’s debates and documents, to the link between poverty and gender inequality. The countries where there is great inequality between men and women are also the poorest. There is less poverty in countries where inequality between men and women is not so pronounced. The success rate of development projects in the fields of health care, literacy schemes and agriculture, for example, appears higher if women are involved. Investing in girls appears to lead to lower child mortality and mortality among women, offers higher food safety and means an improvement in the fight against poverty. This is not, unfortunately, common knowledge, and so I was pleased with the publication of research by UNICEF on 11 December last, which clearly underlined this. The report, in fact, states that without measures to get more girls into schools, it will be impossible to achieve the millennium objectives. It is apparent that more girls attending school not only benefits them, but also boys and their countries. The report describes that gender discrimination stops developments in their tracks. The report also describes that, barring a few exceptions, the industrialised countries and international financial institutions have failed to make good their own promises.
Hence my support for the action programme which aims to promote analysis and integration of the gender aspect in the priority areas of Community development cooperation, horizontal integration of the gender aspect in projects and programmes, and the advancement of gender capacity in the European Community itself. These are three important points, particularly the last one: a change of mentality is needed, not least in the bodies of the European Union itself. In the light of the urgency and opportunities, I am backing the amendment to increase the budget from EUR 9 million to EUR 11 million. I sincerely hope that the Commission will be able to agree to this.
Mr President, it has become a custom in this House for us to talk about equality between men and women during night sessions. It does not matter, but it is a reality which is nonetheless curious to say the least. I would like it if we could talk about equality between men and women one afternoon as well.
The policy of equality between men and women is one of the best allies in the European Union’s commitment to combat poverty. We have said this endless times during these night sessions, and almost all of us sitting here are convinced of it. It is a question of making it a reality in the budget as well.
Since the nineties we have made a lot of progress with regard to these policies, but we have not yet achieved the desired results. We all know this as well. As the Commission's document argues, it is necessary to explore new avenues and, above all, to achieve the effective application of the measures we approve at national level, which is where we face the greatest difficulties.
While in 2001, in the action programme, we stressed the need to integrate the gender factor, that is, to consider, to draw up and to evaluate objectives in a manner which is inclusive of women, we now have to supplement that strategy by creating a solid basis for this policy linked to the millennium development objectives.
As we always reiterate, it is necessary to intensify the political message with regard to the promotion of equality between men and women, both within the Union and, above all, in the developing countries. Poverty, illiteracy, disease, unemployment, lack of autonomy, dependency, and the violation of the most fundamental rights, are a reality for the majority of women in the developing world. The gender perspective, specific policies, increasing awareness and support for the public and private capacities of the developing countries, so that they can take the initiative of promoting equality between men and women, are some of the measures essential to progress on this strategy.
Cross-border and regional cooperation, the promotion of a complementary policy and programmes relating, for example, to reproductive and sexual health, which are currently being seriously jeopardised by religion-based conservative policies, are essential conditions for the achievement of our objectives.
The regulation we are debating today will undoubtedly contribute to improving our action. It has clearly been improved during its parliamentary phase, since we have insisted on key issues, such as the participation of women's organisations on the ground, which are the real protagonists in terms of the progress of their communities; also, control and access by women to training and health services and decision-making processes. It is necessary to stress the need for technical assistance, including evaluation of the impact on equality in areas such as education, training and the media.
Combating AIDS and violence against women and giving women power are still outstanding debts. It is necessary and urgent to adopt this regulation without excessively extending the time limits. It is therefore necessary to reach a compromise so that the application of this regulation may be effective from January 2004. That is what I wish to call for now.
– Mr President, I wish to take the opportunity of talking about girls’ education, for without girls’ education there is no equality for women. Our fellow MEP, Mrs Martens, also mentioned that UNICEF’s report, ‘The State of the World's Children, 2004’, published last week, really does make frightening reading.
We give pledge after pledge, for example in the millennium declaration. Following the UN Special Session on Children, we undertook to reduce the difference between girls and boys where illiteracy is concerned and to giving girls good access to education. We have had the fast track initiatives within the World Bank’s Development Committee, but what is happening? Today, we know that more than 120 million children have no schooling. Fifteen per cent of all boys and 21% of all girls do not go to school. In South-East Asia and in the countries south of the Sahara, the situation is particularly painful.
Under the World Bank’s fast track initiatives, the developed countries approved a USD 326 million funding plan last year, but, to date, only USD 207 million has been given by way of appropriations. This means a funding deficit of nearly USD 118 million in a year and a half. We have not fulfilled our pledges. It is we in the developed countries who have not done our part. The developing countries have put forward their plans and done what they should have done. Among the EU countries, Italy allocates only 0.3% and Germany only 2.1% of their aid budgets to development. It is really only the Netherlands that has fulfilled its pledges to the world’s children.
How will matters stand after all the declarations and, in particular, following the UN Special Session on Children, at which young people themselves were present and demanded the right to education? The sums concerned are, after all, small in comparison with those entailed in many other pledges. I believe that the EU and the Commission combined should get their act together and fulfil their pledges made, for example, within the World Bank.
Mr President, in relation to promoting gender equality in developing countries, it is clear that poverty is one of the issues that has to be tackled.
Women and children are worst affected by poverty, but women are the ones at the coalface who can truly make the difference. It is quite incredible to hear the Commission here today begrudging a measly EUR 2 million. The Commissioner talks about the Council and the Commission – both male-dominated – deciding that they think that the EUR 2 million extra is not acceptable. They are hoping to browbeat this Parliament into accepting what two male-dominated institutions have decided. It is incredible when you consider that even EUR 11 million is absolute crumbs when you look at the overall budget, and yet you want this Parliament, even on first reading, to give up on that extra 2 million. It is completely unacceptable.
I hope that Parliament tomorrow will vote an increase, as the committee did, from EUR 9 million to EUR 11 million. If you want to promote gender equality you have to be willing to go that extra distance to ensure that you are truly committed to it. If you say you begrudge EUR 2 million and that you cannot find EUR 2 million in the budget to increase this budget line, it is absolutely unacceptable; and I hope that Parliament will send a strong message to the Commission and to the Council that this is no longer acceptable.
We talk about gender equality in the European Union, but we have to prove this by saying that we are willing to pay for promoting it in developing countries, to pay for supporting women in developing countries who in many cases have been persecuted and who are the ones who have been pushing to try and progress gender equality and also to alleviate poverty. The money there is well deserved and you cannot begrudge this EUR 2 million.
– Mr President, the efficiency of development aid remains a problem.
Moreover, it is a fact that misplaced feelings of guilt about our colonial past have made discussion of this problem taboo, a taboo in which, fortunately, cracks are starting to appear.
An increasing number of observers, and those involved at the sharp end, take a critical view of the way in which development aid is generally organised. The resources used often do not reach their destination.
Simply donating money is, moreover, not always the answer. Quite the opposite, there are other factors that help determine success. I am thinking, for example, of the presence of a free market economy and of freedom full stop.
Gender equality, the topic of this report, is a very important element in this. It is stated, with good reason, that discrimination against women forms a barrier to sustainable and effective development.
So it is indeed the case that we should concentrate on better education, training and participation, both economically and politically speaking. In this respect, the Commission provides for, , ‘support in terms of the analysis and improvement of statistics according to gender, age, development and distribution of methodologies, guidelines, gender impact reports, thematic studies, indicators and other operational instruments’.
This is all undoubtedly useful and necessary, but we should ensure that we do not lose sight of a number of essential facts. Many developing countries are being plagued by archaic cultural patterns to which the disadvantaged position of women is directly attributable. In that respect, it is astonishing that neither the Zrihen report, nor the Commission’s own, should make any reference to Islam at all. In the Islamic world, women are, as it were, structurally inferior, and it makes no sense whatsoever to tiptoe around this unpleasant fact. As long as people refuse to accept this, this regulation will at best be a source of employment for gender experts and other development workers from Europe, but nothing more than that.
Mr President, Commissioner, ladies and gentlemen, as everyone knows, the main aim of the European Union’s development cooperation policy is to combat and ultimately eradicate poverty. Consequently, the specific measures intended to promote equality between men and women, women’s independence and their role in the economic, social and environmental spheres make significant contributions as well as being a matter of fairness. This is because it is most frequently women and children who are the victims of poverty.
The progress that has already been made as a result of adopting a global strategy to mainstream the gender perspective in development cooperation should be acknowledged and underlined, but much remains to be done. There are aspects that are crucial to gender equality and women’s independence and it is to these that particular attention must be paid, with particular emphasis on areas such as health, education, training, access to economic and social activities, and also access to employment and to infrastructures and participation in decision-making processes.
The projects must be in line with reality and to achieve this we must have data and statistics that are broken down by gender, which will enable us to evaluate actions before they are selected and once they have been undertaken. We must highlight the crucial role of organisations working in the field, taking account of their direct and more extensive knowledge of the real needs and of the means needed to undertake actions.
Another point that I would underline is the need to create partnerships. The key actors, including regional authorities, should form networks in order to exchange experience, and good practice so as to define actions better and to achieve better participation in their implementation. To conclude, I wish to emphasise that promoting gender equality in development cooperation for the 2004-2006 period must be given a budget that matches the needs. I understand the reasons that the Commission has put forward in this debate and by the rapporteur, whom I congratulate, but, taking account of the measures that still need to be implemented and the efforts that still need to be made, the corresponding budget line must be increased to EUR 11 million.
– Mr President, Commissioner, ladies and gentlemen, let me start by thanking the rapporteur for producing this report.
The European Union has declared gender equality to be one of its key objectives, and I think it is extremely important that this priority be factored into development cooperation. It is still predominantly women and girls who can neither read nor write and who are discriminated against in education. Education, however, is the key to escaping from the vicious cycle of poverty and illness. Anyone unable to read and write has no chance in our computer– and Internet-dominated world. Whatever happens, it is essential that in promoting equal opportunities, we ensure that all women benefit, regardless of age.
The report concentrates primarily on strengthening existing local organisations, because they have the experts on the ground, the experts on the underlying structures, who know what is really needed there. Women are indispensable in all rural areas and essential to further development in the regions. As previous speakers have already pointed out, women in developing countries are often given a passive role in projects and planning processes. This means they do not have enough input into projects, and consequently less attention is given to the needs of women. Women therefore need to be included as active participants in local planning processes, so that they can actively shape their environment and so they can also take on new challenges with 100% commitment.
As has already been said, the financial framework for implementing this regulation needs to contain the EUR 11 million, in order to introduce efficient measures that will also have an effect when implemented. I therefore ask Parliament to approve these EUR 11 million tomorrow. Gender mainstreaming may well be over-used as a term, and perhaps seems to have worn thin at times, but it is still a fundamental concept which must be applied to all policy areas.
. – Mr President, not with pleasure but with some regret, I will start by saying that Mrs McKenna's choice of language is disappointing. I do not accept that the Commission is male-dominated. This is outside the scope of how we work professionally in this field. This is not nice, and it is also factually wrong.
We do things in this area which are not normally or not always labelled as gender activity. We are engaged in land reform issues and changing legislation in many countries without describing this as gender action. However, it is extremely important to devise modern legislation that creates equal rights on land ownership and, for a country like Kenya which decided to go for free primary education in one big step, to provide budget support that makes it possible for girls to benefit from that opening. The budget support of EUR 50 million for Kenya was not labelled gender support but, in reality, this is hard-core, big-money, gender-relevant policies. This is mainstreaming.
I must insist that this is where the big battle is being fought. I could understand the discussion here if this was about the distinction between 9 and 200 million euros, rather than about the distinction between 9 and 11 million euros. Then I would see some sort of logic in what has been said here tonight. But the budget line on this specific activity is a catalyst for moving forward good new ideas, innovative approaches, etc., to inspire the more general work on mainstreaming. That is why it is a mistake to move the money level as such up and down. I would very much regret it if Parliament did not act on this issue in a manner that will create a smooth and rapid decision-making process. It is a mistake to think that the attitude and the sincerity of the fight for gender equality is reflected in a choice between 9 or 11 million euros. We must be judged by our general work and we are relatively confident of that judgement.
Mr President, no personal offence to the Commissioner – as male Commissioners go, he is probably one of the more progressive concerning gender equality. But the reality is that both the Commission and the Council are male-dominated. When we look at the numbers, both are basically dominated by men. If we had more equality both in the Commission and in the Council in relation to the number of women, things would be a bit different.
This is not a personal attack on you, Commissioner. In relation to women's issues you are better than some of our Commissioners, including Mr Pádraig Flynn, who was here a few years ago! The reality is nevertheless that the Commission and Council are male-dominated.
We shall treat that as an olive branch.
That concludes the debate.
The vote will be at 11.30 a.m. tomorrow.
The next item is the report (A5-0465/2003) by Friedrich-Wilhelm Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the coexistence of genetically modified crops and conventional and organic crops (2003/2098(INI)).
– Mr President, Commissioner, this is an own-initiative report tabled by Parliament at the request of the Committee on Agriculture and Rural Development. It is therefore not a response to a legislative proposal from the Commission. Rather, we feel that this matter requires action and that is why we have taken the trouble to draft this report. The report represents a compromise achieved through cooperation by all groups and one that has been adopted with overwhelming support by the Committee on Agriculture and Rural Development. At this point, I would like to thank each of my co-rapporteurs: Mrs Schierhuber, Mrs Scheele, Mr Olsson, and Mr Garot. We have all sought to allow objectivity to rule while working on this Parliamentary task.
Let me emphasise once again that this report does not ask whether genetic modification should be allowed. It focuses on coexistence. It has already been decided, in consultation with this House, that genetically modified organisms will exist and will be released. The question we are considering here is how there can be cooperation, coexistence, and freedom of choice both for farmers and for consumers, for that will become the issue if we release genetically modified organisms in plants or animals. Nature does often tend towards exchange – it will not make any allowances for genetically modified organisms. So, rather than concentrating on the fact that very soon there will be a release of genetically modified plants and animals, we now need to ensure there are GMO-free plants and animals to allow freedom of choice. That is what this report is about. We need to make sure that all procedures are clarified before they are implemented. The Commission has not put forward any legislative proposals to this end – instead guidelines have been proposed. We are now trying to implement those guidelines, as stated in the report.
We call on the Commission to investigate the technical requirements, to consult scientific experts, and also to address the question of potential liability. The fact is that, while industry is perfectly entitled to make money, it cannot be allowed to do so if, lower down the chain, farmers are suing one another. There must be clarity. The reactions to this legislation indicate that some regions want to declare themselves GM-free, because they are concerned about the possibility of contamination between small plots – this relates to Article 26 of the release directive, introduced as a result of Parliament’s efforts, which states farmers must have the right to establish a GMO-free region provided they have established that food and feed with over 0.9% contamination will be labelled as genetically modified.
All those who want to operate on the market – not just the organic holdings, which are legally required to be GM-free, but also large sections of conventional agriculture – see this as part of their market. They are fully entitled to do so. Everyone has to make their own choice on this matter, and we have to ensure that they can do so.
This is why we are now proposing regulation for liability. I hope that a large majority in this House will approve this report tomorrow, that the Commission will then meet our expectations and that these questions about coexistence will be dealt with using the codecision procedure, as happened with the legislation on genetic modification. This will allow us to be included and use our expert knowledge – which is evident in this report – to come up with reasonable legislation that does not allow coexistence to become a Trojan horse. We do not want to fund ourselves a couple of years down the line concluding with regret that our approach has not worked. We need to guarantee the long-term nature of coexistence and freedom of choice for farmers and consumers.
I hope that the Commission will take our work seriously and that we will soon have a legislative proposal on this subject for this House to discuss.
One last thought: a key factor in this area is whether non-GM seed lines remain free of genetically modified organisms. There is no doubt that genetically modified seed will exist. We have legislation on the subject. However, we also need to ensure that GM-free seed exists. This, then, is the crux for coexistence. Our report places great emphasis on this point.
. – Mr President, I would like to start by apologising as I see from the timetable that I have been allocated two and a half minutes, but in fact I have a prepared statement which is somewhat more thorough. Not having known this in advance, I feel obliged to go for substance rather than time management.
Firstly I would like to thank the rapporteur, Mr Graefe zu Baringdorf, and the Members of Parliament who have contributed to this own-initiative report. The Commission welcomes this report as a timely contribution to the discussion on coexistence. I fully share the opinion that coexistence is a highly important issue that needs to be addressed in a transparent and open-minded way.
With the new GMO authorisation procedure and the legislation on traceability and labelling, the European Union has created a comprehensive regulatory framework that should clear the way for the introduction of GMOs in agriculture. By establishing the conditions for coexistence we must ensure that farmers who want to use conventional and organic farming methods should be able to do so.
The report comes at a time when several Member States are in the process of preparing national and regional approaches to coexistence. It also comes at a time when the Commission is seeking to further clarify how it can best engage with the Member States in supporting this process, following the publication of the Commission recommendation on guidelines for coexistence last July.
While the Commission welcomes the own-initiative report as a valuable overall contribution to the discussion in terms of the individual statements and recommendations put forward, there are only a few we can wholeheartedly endorse. I shall comment briefly on some of them.
Concerning thresholds for seeds, we would agree that information on the presence of GMOs in seeds is necessary for the proper implementation of the GMO legislation, especially regarding labelling and traceability. However, the thresholds apply only to adventitious traces of authorised GMOs that have undergone extensive environmental and health-risk assessment. They are not meant to be a risk management tool.
We also recognise the importance and urgency of defining thresholds for the adventitious presence of GMOs in seed lots of non-GM varieties and we are currently working on a proposal. In doing so, we are basing ourselves on sound scientific advice building on the preparatory work that has been carried out over the last two years.
I am pleased to see that the report has replaced a previous draft text recommending a 0.1% threshold for seeds by a new text that takes account of scientific assessments regarding practical applicability. The Commission has always been of the opinion that thresholds should be feasible and practicable in a GMO environment. It has always insisted on the fact that sound scientific advice was needed in order to set thresholds.
Regarding the request for uniform and binding rules for coexistence at Community level, we are not convinced that this would be a feasible solution. Given the diversity that characterises European agriculture, we believe that it would be impossible to establish uniform rules that can be applied across the board. A 'one size fits all' approach is not appropriate.
Scientists have repeatedly supported the subsidiarity-based approach, also at the preliminary hearing on coexistence organised in September 2003. Member States also increasingly see this as the appropriate way forward. Moreover, with the insertion of an Article on coexistence into Directive 2001/18/EC at the request of the European Parliament, Member States now have the possibility to adopt measures for coexistence. With this clause for national coexistence measures in place and the Commission guidelines available, we believe that the framework for national solutions to coexistence is sufficiently elaborated. Coexistence cannot be a reason to further delay the authorisation of new GMOs.
I do not share the opinion expressed in the report that Member States should be obliged to put in place legislation to ensure coexistence. On the contrary, we should leave it up to them to explore the use of different policy instruments, including voluntary agreements and soft-law approaches and to choose the combination of instruments and depth of regulation that best suits them under their specific conditions.
On the question of who should be responsible for implementing the necessary measures we are in complete agreement. In fact, the Commission guidelines state that the farmers who introduce a new production type should bear this responsibility. This principle is mutual, although at the beginning it will mainly concern farmers who want to grow GMOs.
Regarding liability, I have difficulty understanding why Community-wide civil liability rules should be necessary. The question of liability cannot be dealt with in isolation. Liability is conditioned by the overall approach to coexistence taken by the Member State. It should therefore be addressed as an integral part of the package of national coexistence measures.
A general levy on GM seeds and feed, to cover administrative expenditures, as well as the testing and monitoring costs associated with GMO legislation, would not be compatible with the principle of the common market. As a general principle, the marketing of products that are authorised under Community legislation and found safe for human health and the environment, should not be restricted or impeded by the Member States. Of course taxation is here to stay – we tax many things in terms of economic activity as a whole, and so, logically, I would say that this discussion is not so strange.
The report asks the Commission to establish legally-binding definitions of the terms 'adventitious' and 'technically unavoidable'. Our legislation is clear on this: operators must be in a position to show that they have tried to avoid the presence of GMOs.
Concerning the issue of cross-border effects, the Commission could agree that this needs to be further examined. We will reflect on how this can be done and what contribution the Commission can make. We can also establish whether drawing up a public register of national strategies and best practices with cross-border impacts would be useful.
As regards GMO-free zones, we have a different view. We strongly feel that a blanket ban of all types of GMOs from a region is not possible, unless it is on a voluntary basis. The regional restriction of certain types of GMOs needs to be scientifically justified on a crop-by-crop basis and should only be a last resort if farm-level management measures are insufficient. The Commission agrees that more research is needed on coexistence. It therefore supports scientific studies conducted by the joint research centre and under the sixth framework programme for Community research. These studies will cover cost analysis, good farming practices for coexistence and liability issues. However, a comprehensive report covering all economic aspects of coexistence under the different cost conditions in the EU will only be possible once the Member States have more practical experience.
The Commission will ensure a coordination role and facilitate the exchange of information concerning best practices and concrete experiences with coexistence among Member States, including cross-border aspects. Based on this collection of data it will report to the European Parliament and the Council in two years' time. The Commission will then, if appropriate, also make an assessment of possible and necessary steps to take.
I am pleased to have had the opportunity to give this thorough response.
– Mr President, Commissioner, ladies and gentlemen, nearly six months have passed since the question of coexistence last played a leading role in this House. Back then we were discussing the regulation on genetically modified food and feed. I was the rapporteur, and we had to battle with the Commission and certain Member States in order to secure the flexibility in the form of Article 26a. We were successful, and I congratulate Mr Graefe zu Baringdorf, whose own-initiative report on the subject sends another important political signal from this House.
I think it is incredibly important that we now call on the Member States to make use of and give shape to that flexibility which we in Parliament fought for on their behalf. However, I also agree with Mr Graefe zu Baringdorf that it will be necessary to establish European regulations on coexistence. I do not understand how the Commission can say it is able to authorise this centrally, and has the competence to do so, when it does not know the answers to the questions raised by coexistence.
Another reason that I think Mr Graefe zu Baringdorf’s own-initiative report is incredibly important is that very soon there will be a vote on the Seed Directive under the comitology procedure, which, unfortunately, leaves Parliament out of it. I also think that the section in which we state that the pollution value for seeds is determined by the proximity value is extremely important. We should not reproach ourselves: the threshold value we agreed – 0.9% – is very hard to maintain, even if we do not require absolute seed purity. Consequently I hope that tomorrow this House will be able to send this important political signal.
– Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking the rapporteur, Mr Graefe zu Baringdorf, for genuinely taking the initiative in producing this own-initiative report on coexistence, and for successfully bringing together all points of view in one report. The fact is that opinions on coexistence vary from one country to the next, and even within my group we cannot agree on the subject.
Let us be clear: it was a long time now that the question stopped being about whether we say ‘yes’ or ‘no’ to genetic engineering. The rapporteur has said that. That question has long been decided. We need to look ahead and are already discussing how there can be coexistence between GM and non-GM crops, and how to ensure that all parties can operate side by side without anyone being disadvantaged. Coexistence ought to guarantee freedom of choice for farmers and consumers, and clear rules need to be created for the benefit of all European farmers, allowing each to make an independent choice about which different farming methods to use, and ensuring those methods can coexist without generating problems.
After intensive cross-party and internal discussions, the Committee on Agriculture and Rural Affairs has reached a compromise and has approved a report containing specific, clear demands. Our own-initiative report calls for comprehensive regulation at Community level, since the guidelines proposed by the Commission are a collection of non-binding recommendations. We therefore expect the Commission, where policy is determined at Community level, as in the case of agricultural policy, to provide a common regulatory framework.
Another important feature in our report is the call for the Commission to submit a proposal for Community-wide liability and insurance. Provision must be made in advance to cover the possibility of adventitious contamination, rather than simply leaving the farmers to sort it out between themselves, and the devil take the hindmost. There is no way the question of liability should be left to the farmers to resolve.
In addition, GMO contamination in seed must be established using technically viable and accurate threshold values, in order to ensure that agricultural production complies with the existing labelling threshold of 0.9% for food. This subject has already been addressed by Mrs Scheele.
An own-initiative report is one way in which Parliament can send a clear political signal. If we now water down the demands and comments made by the Committee on Agriculture and unwrap the existing package, our demands will no longer be clear. Instead, we will have a hotchpotch of vague statements without any clear shape. As MEPs, we need to ask ourselves whether we really want to send out a political signal with no actual content.
I therefore join the rapporteur in hoping that this own-initiative report will be adopted tomorrow with a genuinely convincing majority, since it has already received so much support in the Committee on Agriculture and Rural Affairs.
– Mr President, Commissioner, we are not concerned here with the continued existence, or otherwise, of genetically modified organisms. I am among those who believe that neither humanity as a whole nor its merely European component can do without this knowledge and technology. It is, however, very important that we apply the precautionary and ‘polluter pays’ principles and that we respect people’s anxiety faced with something new. We must therefore be able to label GMOs and provide proper information about them.
We have had, and still have, different views on the point at issue, but I nonetheless wish to congratulate Mr Graefe zu Baringdorf on this report. We have substantially been able to agree upon an attitude to be adopted by the European Parliament, and I hope that this will give a signal to the Commission and the Council.
I think that the report is very well balanced, but I have some comments to make. I am disappointed when I hear the Commissioner so positively come out against paragraph 3 on common rules. The wind does in actual fact blow across national borders. It is not sensible to have one rule apply on one side of a national border and another rule on the other side. We are concerned here with life and with what life consists of. If we wish to achieve something by what we are doing, we must have common rules. Think about it in the Commission before you make any over-hasty decisions.
I am able, however, to go some way towards agreeing with the Commission when it comes to paragraph 9. I believe it would be dangerous to continue with a moratorium if we do not get what we want. I actually agree with paragraph 9, but I consider that it perhaps goes a little too far. I am not prepared to vote in favour of that paragraph. It is the only paragraph in the report about which I take a different view.
When it comes to regional renunciation, the Commissioner says that it can only become a reality if it is voluntary. In my simplicity, I had imagined that democratic decisions were always voluntary. Does that not, then, mean that there can be no cause for concern? I believe that a region or country is entitled to say ‘we do not want this’. We cannot compel people to use a technology if they do not wish to do so, even if I consider the technology to be a sound one.
It is very important that we give out this signal and that we can be in relative agreement tomorrow when we take a decision. We certainly have different views on the continued existence, or otherwise, of genetically modified organisms, but we wish to be cautious. We now wish to come up with a proposal on how to arrange for coexistence, and this with a view to our being credible in the eyes of all those who have to live on the food that is produced in either one way or another.
Mr President, Commissioner, ladies and gentlemen, the fundamental issue we are addressing here is whether coexistence between genetically modified crops and conventional and organic crops is truly possible. Unless we find a practical and precise answer to this question, there can be no basis for the much-vaunted freedom of choice. Farmers who produce conventional and organic crops will have no choice and consumers will have no choice if genetically modified crops affect conventional and organic crops. We must not allow our hand to be forced by a powerful lobby consisting of an increasingly limited group of huge multinationals that market genetically modified crops and which seek to control agriculture and food production against the wishes of European farmers and consumers who, in countless opinion polls, have already expressed their reservations and even fear about genetically modified organisms.
I therefore welcome this own-initiative report by Parliament, which is all the more important because the Commission itself was delaying this debate. The report also opens the way for the moratorium that has existed since 1998 to be lifted. As a matter of fact, this is a demand that I myself made in a joint-initiative resolution with members of my group in March 2003. Everyone is aware of the inherent risks of contamination from the release of GMOs into the environment. Scientific studies on cross-pollination and the dissemination of GMOs are still too limited for us to have a precise and reliable evaluation of all the consequences. Throughout this debate, however, bearing in mind the opinions presented at the parliamentary hearing, the conclusion we are bound to reach is that contamination cannot really be avoided in the large-scale presence of genetically modified crops, with consequences ranging from the loss of biodiversity to economic damage to conventional and organic farming.
Consequently, despite the risk of dissemination varying according to the type of genetically modified crop, their management cannot be efficiently and viably contained. A farm that opts for a genetically modified crop cannot then revert to conventional or organic farming. Our experiences with animal disease, specifically BSE and Foot-and-Mouth disease should serve as warnings of the problems of reliability and cost that will face the monitoring systems that are put in place. Consequently, as the rapporteur states in his report – on which I congratulate him – the most effective and economic way of ensuring coexistence is the renunciation, whether voluntary or restricted at regional level, of GMO cultivation.
Furthermore, the Community provisions established cannot jeopardise every Member State’s right to ban genetically modified crops throughout their territory or in geographically limited areas. What is obvious in this entire process is that, if coexistence is not possible, the moratorium should remain in place in order to observe the precautionary principle. We should consequently support at least item 9 of this report and I personally hope that Parliament will tomorrow adopt the report in its entirety.
Mr President, I have added two amendments to the report. These would entail the Member States being instructed (paragraph 7 a [new]) or recommended (paragraph 7 b [new]) to introduce a levy on GMO seed and GMO feed. The revenue would cover day-to-day administration and the testing of farmers’ organically farmed and non-GMO conventional land. The revenue would also compensate for damage caused by GMO pollution which occurs despite correct practice on the part of GMO farmers. I would emphasise that the damage occurring despite correct practice must also be covered by the polluter and not by the public authorities via taxes paid by innocent citizens. It must, however, be possible for a Member State to be exempted if a decision to that effect is taken at a public national parliamentary sitting in the Member State concerned and is presented by the Head of Government to an EU Council meeting. In this way, the Member States’ sovereignty would be guaranteed, at the same time as its being possible for a grassroots-based environmental campaign to achieve results across borders.
Mr President, taking into account the extent of the various problems posed by GMOs, on which there are no obvious and convincing scientific conclusions, the issue of the coexistence of GMO production and non-GMO production should be thought of as a long-term issue and not as a temporary situation which we have to manage while we wait for GMO production to assert itself as the dominant, or even exclusive, method of crop production.
It is conventional farming and organic farming which are the rule, and GMO production which is the exception under observation, and not the other way round. We need to ask questions, not about the viability of non-GMO production, but about the precautions to be taken to protect that production from contamination by GMOs. The rapporteur is right to emphasise the proven insufficiency of our knowledge in a series of crucial areas, which should encourage us, admittedly, to continue the research, but also to behave with great caution. We are looking here at cross-fertilisation (outcrossing), overwintering of seed, soil concentration, resistance, diffusion and dissemination. We must be extremely vigilant in order to avoid a situation in which the provisions adopted on authorisation, traceability and labelling are circumvented by other provisions, on coexistence, which are too vague, uncertain or unclear, thereby creating a which would sweep away all those precautionary provisions.
Let us be careful not to place our farmers in the position of sorcerer’s apprentices, to which public opinion would undoubtedly attribute the negative consequences of any generalised dissemination of GMOs. They have already sacrificed much, with animal meal and Gaucho insecticide. Let us ensure, therefore, that we do not make the continued use of traditional crop production methods so complicated that farmers will be driven to abandon them in favour of GMO production. It is up to the person who introduces a high-risk crop to assume responsibility for all the consequences of that risk. It is the person who takes the risk of possible contamination who must bear the costs of preventing and managing that risk to other crops and to the users of those crops, and who alone must shoulder the responsibility for having taken that risk.
This question of how to manage the coexistence of the various production methods is set to become an issue of vital importance in regional planning. It must be possible to have the freedom to choose specific guidelines at national or regional level. If, for example, elected representatives, farmers and others involved at regional level in a certain area want that area to be GMO-free, they must be able to decide that in complete freedom, without the Commission putting obstacles in their path in the name of heaven knows what distortion of competition which may be to a greater or lesser extent imaginary. Therefore, Mr President, we shall be voting in favour of this initiative report, which asks some valid questions on a subject which is vitally important to our society.
– Mr President, first of all, I should like to congratulate the rapporteur on having drafted an excellent report by way of good cooperation, the urgent need for which is evident from the Commissioner’s reaction. He did indeed note that it is a topical subject, but is, at the same time, increasingly pushing the responsibility away from the Commission. This responsibility is said to lie with the Member States and others. However, this is a subject for action at Community level. Commissioner, Parliament is on your side and, in the discussion about the European Constitution too, it would be very beneficial if the Commission and Parliament could reach sound agreements in good cooperation.
Something else struck me in the Commissioner’s reaction. He mentioned organic farming. But, Commissioner, the European Union’s own knowledge centre has calculated that in the event of the uncontrolled use of this genetic technology, also in traditional farming, costs would rise from 1 to 41% depending on the crop, because we have no idea how the consumer will react. This is also why, before we obtain further legislation, we should examine the implications more closely, not only on the farm but also in the sale of the products. How does the consumer react? We know too little about this. It is essential that we should acquire this very piece of knowledge before we can launch into using this technology in Europe. Not only do we need to know what the impact on organic farming is, but also on traditional farming, and also how the consumers will react to this. After all, we have a House with a common agricultural policy that boasts many regional products and a large diversity in Europe, greater than anywhere in the world. This means that the risks involved in using this technology will also be greater than anywhere in the world. This means that we need Community policy in this area more than ever. In the light of Mr Graefe zu Baringdorf’s sterling report, I would ask the Commission, in its capacity as an important European institution, to accept this task with renewed dynamism and table sound proposals following thorough research, in order to achieve truly sound legislation.
– Mr President, today's debate clearly shows how the pressure exerted by Bush last summer is being fleshed out. Not only for the movement of genetically modified organisms, but also for their free cultivation in the European Union. I should like to state from the outset our categorical opposition to the cultivation of genetically modified products and to point out for the umpteenth time the hypocrisy of the Commission which, at a time when it is implementing the reform of the CAP, supposedly with the basic principle of improving the quality of agricultural produce in order to guarantee healthy and safe food, environmental protection etc., it is, on the other hand, promoting the cultivation of modified products. The most typical example of its hypocrisy is tobacco for which, on the pretext of protecting public health and sustainable development, subsidies are being slashed in a bid to abolish the crop definitively.
Recently, Mr Michael Meacher, the minister for the environment in the first Blair government, made a statement, which was published in the British newspaper , in which he said he could not see how the Blair government could responsibly issue licences for modified crops. All the evidence from research has proven negative and this position on the part of Mr Meacher is particularly significant in that in 1999 – while he was minister – he started up extensive trial crops of genetically modified plants. Of the 210 fields cultivated, half were modified and half were conventional. The results of the research are particularly revelatory of the possible risks to the environment and consumer health. Even the basic argument of the multinational companies which produce genetically modified seed, mainly in the USA, has proven to be trite. During the course of the trials, which lasted several years, not only was there no reduction in the need for insecticides, but also the special insecticides required for the genetically modified crops proved to be more harmful than those required for conventional crops.
Research has shown that modified rape, maize and sugar beet plants damage the flora and fauna far more than conventional crops. In addition, the Nobel prizewinner Professor Sherwood Rowland, has typically remarked that, as soon as modified organisms are released into the environment and it is ascertained that they are damaging the environment, it is impossible to stop their harmful effect. Modified organisms will continue, constantly multiplying, to wreak havoc as weapons of mass environmental destruction.
The objective of the report by the European Parliament is essentially to get the idea across that genetically modified organisms can coexist with conventional and ecological products, raising certain questions concerning the preconditions and arrangements for coexistence, while it knows full well that numerous studies point out that it is exceptionally difficult, impossible if you like, to protect against contamination when these crops coexist. As for hypocritically citing the 'polluter pays' principle, I do not understand, on the one hand, what calculations can be used to evaluate either the possible environmental cost and the damage to consumer health while I fear, on the other hand, that they will ultimately heap the blame indirectly, if not clearly, on the producers themselves.
Finally, Mr President, the European Parliament has just one obligation European farmers, consumers and the environment – to say a categorical and overall ‘no’ to the cultivation of modified crops. Only thus could it fulfil its role, by allowing pressure from the USA, the objective of which is to serve the interests of its multinationals, so that they can amass profits at the expense of the peoples' health and the environment, to fall on stony ground.
– Mr President, Commissioner, we would like to commend you for working so hard on this subject. As you have heard, we do not agree with you, but had you already shared our views, we would not have had to compile this report. This debate is just beginning, and I hope we will see a genuinely positive process between the Commission and Parliament. Please pass this on to those colleagues who deal with this area.
That concludes the debate.
The vote will be at 11.30 a.m. tomorrow.
The next item is the report (A5-0459/2003) by Struan Stevenson, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of an agreement in the form of an exchange of letters extending to the period 1 July 2003 to 30 June 2004 the validity of the protocol setting fishing opportunities and a financial contribution as provided for in the agreement between the European Economic Community and the Republic of Côte d'Ivoire on fishing off the coast of Côte d'Ivoire (COM(2003) 556 – C5-0458/2003 – 2003/0219(CNS)).
. – Mr President, I would like to thank the honourable Member for this report on the extension for one year of the fisheries protocol to the agreement between the Community and Côte d'Ivoire. I am happy to note that you support the spirit of this proposal, since the Commission – for political and social reasons – has had to proceed with an extension instead of a renewal of the protocol.
Unfortunately, due to the difficult political situation in the autumn 2002 and spring 2003, it was not possible to proceed with negotiations. The protocol is important for the EU fishing industry, which fishes and uses the port of Abidjan to land their catches from the whole region and not only from Ivorian waters. This, in turn, is an advantage for Côte d'Ivoire. The protocol also supports scientific research, which is essential for ensuring the sustainability of the fisheries and for building up capacity to administer this in the country.
Because of the previous protocol, European businesses have made investments in Côte d'Ivoire. There are now three tuna canneries in the port of Abidjan which process tuna for the European market. They generate over 30 000 local jobs. The one-year extension of the protocol provides fishing possibilities for 71 tuna vessels and some demersal fishing as well. The targeted measures remain the same and represent 71% of the financial contribution out of an overall contribution that is also kept at the previous level – EUR 957 500.
Considering the good level of utilisation of the tuna fisheries on the one hand, and the ministry's use of targeted measures to ensure sustainable fisheries, the Commission considers the extension to be good value for money. This is true for both sides.
Obviously, one cannot be fully satisfied with the fact that this extension, which has been in operation since 1 July 2003, was only presented to this Parliament on 23 September. One reason for this delay was that the letter of extension was signed by Ivorian Fisheries Minister only on 16 May 2003. However, I would add, in all honesty and fairness, that these delays are never the result of one of the partners alone. I express my regret for the delay. If I were a Member of this House I would look at this with some scepticism.
However, I am happy to know that on 24 November you received an evaluation report on the implementation of the protocol, which answers some of your requests for future negotiations on the renewal of the protocol. The report submitted is a study assessing the fish stocks and the application of the protocol up to August 2003.
Concerning Amendments Nos 1 and 2, the Commission fully shares the concern to keep Parliament informed on various aspects of the implementation of the protocol. However, the Commission already forwards this kind of information, in line with the current interinstitutional arrangements and, in particular, with the framework agreement between the Commission and Parliament of 5 July 2000. Therefore, the Commission considers that these two amendments are not necessary.
Concerning Amendment No 3, the agreement, according to Article 13 thereof, shall be renewable for additional periods of 3 years, unless notice of termination is given in writing by either of the parties. However, the protocol setting out the fishing opportunities and the financial contribution is only valid for three years and will have to be renewed after that period. If the amendment refers to the renewal of the protocol and not of the agreement as such, the amendment goes against the principles regarding the nature of the protocols to the fisheries agreements. Since the protocols are annexed to the framework agreements, their periodical renewal does not require any new directive for negotiations.
Concerning Amendment No 4, considering the importance of the fisheries agreement for Côte d'Ivoire – in terms of the 30 000 jobs generated by EU canneries in Abidjan, and the fact that the financial contribution goes mainly to scientific research, control and surveillance – not extending the agreement would be a disaster for the country. It would also be a serious problem for EU fishermen and the investments made in Côte d'Ivoire. Failing to extend the agreement would mean isolating Côte d'Ivoire. This is not the sign the EU wants to give to a country which is struggling to find a way back to peace.
. Mr President, I should like to thank the Commissioner for his very fulsome presentation. One of the great pleasures of chairing the Committee on Fisheries is having to come here late at night to address an empty chamber on international fisheries agreements with far flung corners of the globe. This is no exception.
However, this evening's debate on Côte d'Ivoire has been provoked, not on the usual matters relating to third-country fisheries agreements, but by the Verts/ALE and ELDR groups, who have expressed quite legitimate concerns over the current civil war in that country, and their fears that Community funding should not be sent to a zone of conflict lest it pour petrol on the flames.
As the House will know, the main rebel army in Côte d'Ivoire, who call themselves the New Forces, signed a French-brokered peace deal with Prime Minister Seydou Diarra last January. Sadly, this peace pact partially crumbled in September when the New Forces walked out of the government, accusing President Laurent Gbagbo of hoarding power and refusing to implement the conditions of the peace pact. Meanwhile, President Gbagbo has announced his intention to liberate rebel-held zones in the North and West of the country should the New Forces refuse to disarm. That is the position of Côte d'Ivoire today.
It is against this rather unfavourable background that my report on the Commission's proposal seeks to extend the current fisheries agreement between the Community and Côte d'Ivoire for a further year, although the period actually commenced last July – as Commissioner Nielson pointed out – before the Parliament had even been consulted. The Commissioner said that Members of Parliament would find that this was disagreeable, and that is indeed the case. Being bounced into these again and again by the Commission is extremely disagreeable. Indeed in this case, payment to Côte d'Ivoire is due on 31 December 2003. So there is therefore a considerable need for urgency in settling this matter. It is regrettable that the Fisheries Committee was forced into this position once again. I trust, however, the Commission appreciates the efforts we have made to accelerate the process in order that this contract can be honoured in time.
This agreement will be the sixth successive protocol between the EU and Ivory Coast. We first entered into a fisheries partnership with them in 1990 and have continued on an amicable basis ever since. However, inevitably – as Commissioner Nielson said – the political instability in the region resulted in our inability to take up some of the demersal fishing opportunities which we had negotiated in 2002. However, as the situation stabilised, it was possible for this fishery to resume again.
Tuna fishing, which is the other major resource covered by this agreement, was never affected by the civil war and, in terms of the uptake of opportunities negotiated under the agreement, we have continued at a level of around 85%. As Commissioner Nielson pointed out, there are 71 licences available for tuna vessels, although as always in these partnership agreements, over 70% of the financial compensation goes to targeted actions ensuring the continuation of a sustainable fishery and underpinning conservation measures, scientific research and control and surveillance. These funds are closely monitored by the Commission to ensure compliance with the objectives of the protocol. In the absence of this agreement, we could not guarantee that a sustainable fishery would continue. Indeed we could see a complete free-for-all with IUU fishing causing the complete plunder of the stocks and the collapse of the fishery.
It is important for those who oppose the renewal of this contract to understand the implications of their opposition. Commissioner Nielson highlighted that there are three large tuna canneries in Abidjan, funded by EU investment. Indeed, Abidjan is the focus for much of the tuna landings in West Africa and if, as the Verts/ALE and ELDR Groups suggest, we pull out of this agreement, 5000 direct jobs – and up to 30 000 indirect jobs – would disappear. Such an outcome would have catastrophic consequences for the social situation in Côte d'Ivoire and would seriously destabilise the country, plunging it into further conflict. So, I appeal to the Verts/ALE and ELDR Groups to think again and withdraw their amendments which would only make a bad situation worse.
– Mr President, like the chairman of our Committee on Fisheries, I too have the privilege of speaking late this evening and I have the special privilege of acting on behalf of my coordinator, Mr Varela Suanzes-Carpegna. I should like to concur with what the chairman of the Committee on Fisheries has said, also in relation to the very difficult issue that is being discussed there. If you consider the situation in those coastal strips with much domestic unrest and wars, it remains to be seen to what extent we, once the situation has improved, can also employ fisheries policy to improve the situation in the country itself. Provided the money we invest in the fisheries agreements is well spent, Europe could play a greater role on that score too.
On behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I am disappointed about the amendments on this subject tabled by the Liberal Group. I would have preferred to see more of a social component in them, and I back anything that can improve the situation in the African countries in relation to fisheries agreements. However, it is essential for all aspects to be discussed in depth. Once again, though, I wish to concur with the words of the chairman of the Committee on Fisheries. I have also noticed that these are widely supported, and I would ask the Commission on the one hand, for an all-out effort for the African countries, including a wise spending plan of the money from the fisheries agreements, but on the other, we consider it essential for the social components also to be taken into consideration. I am therefore looking forward to the Commission’s reaction, as well as Parliament’s.
Mr President, today we in this Parliament have adopted a resolution on the Union's role in the prevention of conflicts in Africa, and in particular, in the application of the Linas-Marcoussis Agreement in Ivory Coast. In this resolution the European Parliament calls on all the conflicting parties to scrupulously apply the Linas-Marcoussis Agreement.
The European Union has a responsibility in terms of preventing conflicts, and its various policies aimed at promoting commercial relations between Europe and developing countries represent a form of preventing this type of conflict. Commercial and human relations bring peoples closer together, contribute to their development and the development of their different economic sectors. My group therefore supports the fisheries agreement, because commercial agreements and relations between peoples promote peace and, in the case of fisheries agreements, also the development of the fisheries sector in the developing countries.
We therefore support this report by Mr Stevenson in favour of a one-year extension of the current protocol, with the amendments approved by the Committee on Fisheries.
Ivory Coast is a country at civil war which we must help so that it can achieve peace and economic progress. We Socialists therefore believe that the message we are sending through the extension of this fisheries agreement is a positive one.
The war is not a reason to put an end to a fisheries agreement. If we did that it would be absurd and would increase the suffering of that country, and the same thinking would lead us to suspend imports of its products, such as coffee, cocoa or palm oil and, also, to suspend emerging oil operations and not to buy any more of its diamonds, its manganese, its iron, its cobalt, bauxite or copper.
Why is there this insistence on putting an end to commercial fisheries agreements which bring the European Union closer to the developing countries and then to promote exports from those countries of agricultural products, for example, and also minerals, oil or gas? Despite the war, the execution of the quotas allocated by the agreement, as in the case of tuna, has been good, and the level of catches of demersal species is improving.
We in the Socialist Group believe that this agreement is of great benefit to the port of Abidjan, which is the largest tuna-fishing base in West Africa, where catches are the raw material for a large local processing industry which is a key element in Ivory Coast’s development.
I believe that this is a good agreement illustrating how, in the case of a country which is faced with serious difficulties, fisheries agreements can operate well for both parties, the European Union and the developing country which is signing it with us.
Mr President, since I first raised this question it has been interesting to see, in terms of language, how the approach of Members of Parliament and the Commission has actually changed. The Commission came to the Committee on Fisheries and said 'We have no way of negotiating a new agreement so we shall just extend it for another year'. Members indicated that the aim of this was to allow EU vessels to continue fishing despite the conflict.
You are now actually trying to give the impression that this is somehow about helping the people in Côte d'Ivoire: the reality is that this is about helping ourselves. This is a country that is virtually in a state of civil war. It is impossible for the government to guarantee control and surveillance – in fact these were never satisfactory, even during peace time.
What happens now is that the EU fleets can do what they like with no supervision whatsoever. The Commission actually promised a different approach to third-country agreements and this does not bode well. With respect to Côte d'Ivoire, the Commission has itself noted that the country faces serious problems in the control and surveillance of its waters. The state of monitoring is described as a major constraint.
The Commission also noted that no information was actually received on the catches of surface long-liners and freeze trawlers. The Commission has also stated that, under the current terms of its third-country agreements, including the one with Côte d'Ivoire, it is impossible to know whether the money intended for the so-called targeted actions such as control and enforcement is, in fact, spent in the appropriate manner.
We have said that this money should be placed in a separate budget. When it comes to the tuna canneries, look at where the main profits are going: there is complete hypocrisy here. This is a country in a state of conflict and it looks like the EU's approach is to allow our fleets to continue undisturbed, despite the fact that there is a conflict going on.
This is the worst example ever of a fisheries agreement, and the Commission has to live up to its commitments and its promise to take a different approach to fisheries agreements where that is in the interest of the third country rather than in the interest of the European Union's over-capacity.
. – Mr President, I disagree with the claim that this is the worst fisheries agreement that we have. The fact is, unfortunately, that there are many worse agreements than this one. We are in the process of renewing and modernising these agreements, making them more relevant and increasing the focus on social development. The old generation of these agreements, however, really deserves a black mark, and it is thus extremely important to change this situation. This is happening on a country-by-country basis.
The current conflict in Côte d'Ivoire is not a very good background for stopping this agreement. We should be wary of politicising the matter by using the agreement to put pressure on the Government to achieve peace and reconciliation. It is very difficult to pressurise the opposition in this way.
As regards surveillance and the management of maritime resources, this conflict has not really taken place at sea, so I find it rather artificial to link the problems in the country with the continuation of this agreement. We are trying to do useful things in Côte d'Ivoire, and at the same time we are putting pressure on all sides to arrive at a compromise.
If we start politicising this activity we will be sending the wrong signals to those involved. I would thus urge Parliament to stop this. Mrs McKenna made some very relevant points, however. There is a process under way to increase the focus on development in these fisheries agreements.
That concludes the debate.
The vote will be at 11.30 a.m. tomorrow.
(1)